 




EXHIBIT 10.1

PORTIONS HEREIN IDENTIFIED BY [*****] HAVE BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE THE EXCLUDED INFORMATION IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.




LEASE




KEYSTONE TECHNOLOGY PARK














DURHAM KTP TECH 7, LLC,   

a Delaware limited liability company




as Landlord,




and




HEAT BIOLOGICS, INC.,




a Delaware corporation,




as Tenant.








--------------------------------------------------------------------------------

 




TABLE OF CONTENTS

 

 

Page

 

 

 

1.

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

4

2.

LEASE TERM; OPTION TERM

5

3.

BASE RENT

7

4.

ADDITIONAL RENT

7

5.

USE OF PREMISES

13

6.

SERVICES AND UTILITIES

19

7.

REPAIRS

20

8.

ADDITIONS AND ALTERATIONS

22

9.

COVENANT AGAINST LIENS

23

10.

INSURANCE

23

11.

DAMAGE AND DESTRUCTION

26

12.

NONWAIVER

26

13.

CONDEMNATION

27

14.

ASSIGNMENT AND SUBLETTING

27

15.

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

30

16.

HOLDING OVER

32

17.

ESTOPPEL CERTIFICATES

32

18.

SUBORDINATION

32

19.

DEFAULTS; REMEDIES

33

20.

COVENANT OF QUIET ENJOYMENT

36

21.

SECURITY DEPOSIT

36

22.

SUBSTITUTION OF OTHER PREMISES

36

23.

SIGNS

37

24.

COMPLIANCE WITH LAW

37

25.

LATE CHARGES

38

26.

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

38

27.

ENTRY BY LANDLORD

38

28.

TENANT PARKING

39

29.

MISCELLANEOUS PROVISIONS

39




EXHIBITS



A

INTENTIONALLY OMITTED

B

FORM OF NOTICE OF LEASE TERM DATES

C

PREMISES

D

WORK LETTER

E

RULES AND REGULATIONS

F

FORM OF TENANT’S ESTOPPEL CERTIFICATE

G

ENVIRONMENTAL QUESTIONNAIRE








-i-




--------------------------------------------------------------------------------

 







Additional Rent

8

Advocate Arbitrators

7

all risks

25

Alterations

23

Applicable Laws

38

as built

24

Bank Prime Loan

39

Base Rent

8

BMBL

16

Brokers

44

Builder’s All Risk

24

Building

5

Building Common Areas,

5

Clean-up

18

Closure Letter

19

Common Areas

5

Comparable Buildings

7

Comparable Transactions

6

Concessions

6

Contemplated Effective Date

30

Contemplated Transfer Space

30

Control

32

DHHS

16

Direct Expenses

8, 9

Environmental Assessment

18, 32

Environmental Questionnaire

15

Environmental Report

18

Estimate

13

Estimate Statement

13

Estimated Direct Expenses

13

Expense Year

9

Fair Rental Value

6

First Class Life Sciences Projects

3

Force Majeure

42

Generator

45

Hazardous Materials

15

HVAC

22

Intention to Transfer Notice

30

Landlord

1, 40

Landlord Parties

25

Landlord Repair Notice

27

Lease

1

Lease Commencement Date

6

Lease Expiration Date

6

Lease Term

6

Lease Year

6

Lines

45

Mail

43

Material Service Interruption

21

Net Worth

32

Neutral Arbitrator

7

New Improvements

25

Notices

42

Operating Expenses

9

Option Conditions

6





-ii-




--------------------------------------------------------------------------------

 









Option Rent

6

Option Term

6

Original Tenant

6

Outside Agreement Date

7

PCBs

15

Permitted Assignee

32

Permitted Transferee

31

Premises

5

Project Common Areas

5

Project,

5

Release

16

Released

16

Releases

16

Rent

8

Rules and Regulations

14

Service Interruption

21

Service Interruption Notice

21

Statement

13

Subject Space

29

Summary

1

Tax Expenses

9, 12

Tenant

1, 40

Tenant’s Subleasing Costs

30

Tenant's Agents

15

Tenant's Share

8, 12

Transfer Notice

29

Transfer Premium

29, 30

Transferee

29

Transfers

29

Underlying Documents

10














-iii-




--------------------------------------------------------------------------------

 




KEYSTONE TECHNOLOGY PARK LEASE

This Lease (the “Lease”), dated as of the date set forth in Section 1 of the
Summary of Basic Lease Information (the “Summary”), below, is made by and
between DURHAM KTP TECH 7, LLC, a Delaware limited liability company
(“Landlord”), and HEAT BIOLOGICS, INC., a Delaware corporation (“Tenant”).

SUMMARY OF BASIC LEASE INFORMATION

TERMS OF LEASE

DESCRIPTION



1.

Date:

Date signed by Landlord as noted on signature page.



2.

Premises
(Article 1).

 



2.1

Building:

That certain office building containing approximately 87,134 rentable square
feet of space located at Keystone Tech 7, 627 Davis Drive, Morrisville, NC
27560.



2.2

Premises:

Approximately 7,492 rentable square feet of space on the first (1st) floor of
the Building and commonly known as Suite 400, as further set forth in Exhibit C
to the Lease.



3.

Lease Term
(Article 2).

 



3.1

Length of Term:

Ninety-six (96) months.



3.2

Lease Commencement
Date:


The date of Lease execution.



3.3

Rent Commencement Date:

The date which is the earlier of (i) the date Tenant takes possession of any
part of the Premises for purposes of conducting business or (ii) the date
Landlord Substantially Completes the Landlord Work and Tenant Improvements (as
hereinafter defined).



3.4

Lease Expiration Date:

Ninety-six (96) months after the Rent Commencement Date.





-1-




--------------------------------------------------------------------------------

 









4.

Base Rent (Article 3):

 




Time Period*



Annual
Base Rent


Monthly
Installment
of Base Rent

Annual Base
Rent
per Rentable
Square Foot

09/01/19 - 08/31/20

$27.25

$17,013.08

$204,156.96

09/01/20 - 08/31/21

$28.07

$17,525.04

$210,300.48

09/01/21 - 08/31/22

$28.91

$18,049.48

$216,593.76

09/01/22 - 08/31/23

$29.78

$18,592.65

$223,111.80

09/01/23 - 08/31/24

$30.67

$19,148.30

$229,779.60

09/01/24 - 08/31/25

$31.59

$19,722.69

$236,672.28

09/01/25 - 08/31/26

$32.54

$20,315.81

$243,789.72

09/01/26 - 08/31/27

$33.51

$20,921.41

$251,056.92

*Note:  Notwithstanding the above table, the dates of the time periods set forth
therein will be adjusted based on the actual Rent Commencement Date if it is
earlier or later than September 1, 2019.



5.

Tenant Improvements Allowance:

Landlord shall construct improvements in the Premises in accordance with the
terms of the Tenant Work Letter attached hereto as Exhibit D.  Landlord shall
pay for the improvements in the Premises up to a cost of [*****] per rentable
square foot.



6.

NNN Lease.

In addition to the Base Rent, Tenant shall be responsible to pay Tenant’s Share
of Direct Expenses in accordance with the terms of Article 4 of the Lease.



7.

Tenant’s Share
(Article 4):


Approximately 8.60%.  



8.

Permitted Use
(Article 5):

The Premises may only be used for any or all of the following uses: general
office, research and development, engineering, laboratory (including the use of
laboratory animals), storage and/or warehouse uses, including, but not limited
to, administrative offices and other lawful uses reasonably related to or
incidental to such specified uses, all (i) consistent with substantially similar
life sciences and/or office projects in the Durham, North Carolina area (“First
Class Life Sciences Projects”), and (ii) in compliance with, and subject to, all
Applicable Laws (as defined herein), and the terms of this Lease.  





-2-




--------------------------------------------------------------------------------

 









9.

Security Deposit
(Article 21):

The Security Deposit initially shall be $85,065.40. Provided Tenant has not been
in default under this Lease beyond applicable notice and cure periods at any
time prior to the end of the second (2nd) full year of the Term, as of the first
day of the third (3rd) year of the Term the Security Deposit shall be reduced to
$68,052.32. Provided Tenant has not been in default under this Lease beyond
applicable notice and cure periods at any time prior to the end of the fifth
(5th) full year of the Term, as of the first day of the sixth (6th) year of the
Term the Security Deposit shall be reduced to $51,039.24.



10.

Parking Pass Ratio
(Article 28):

Four (4) unreserved parking spaces for every 1,000 rentable square feet of the
Premises, subject to the terms of Article 28 of the Lease.



11.

Address of Tenant
(Section 29.18):


Heat Biologics, Inc.
801 Capitola Drive, Suite 12

Durham, NC 27713

Attention: Jeffrey Wolf, CEO

(after Rent Commencement Date, at the Premises)




With a Copy of any default notices to:

Gracin & Marlow, LLP

Chrysler Building

405 Lexington Avenue, 26th Floor

New York, New York 10174

Attention: Leslie Marlow, Esq.



12.

Address of Landlord
(Section 29.18):


See Section 29.18 of the Lease.



13.

Broker(s)
(Section 29.24):


Savills Studley, Inc. (Marlene Spritzer) represents the Tenant.

 

 



14.

Guarantor(s)
(Section 29.33):


None.





-3-




--------------------------------------------------------------------------------

 




1.

PREMISES, BUILDING, PROJECT, AND COMMON AREAS




1.1

Premises, Building, Project and Common Areas.




1.1.1

The Premises.  Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the premises set forth in Section 2.2 of the Summary (the “Premises”).
 The outline of the Premises is set forth in Exhibit C attached hereto.  The
Premises contains the number of rentable square feet as set forth in Section 2.2
of the Summary.  The parties hereto agree that the lease of the Premises is upon
and subject to the terms, covenants and conditions herein set forth, and Tenant
covenants as a material part of the consideration for this Lease to keep and
perform each and all of such terms, covenants and conditions by it to be kept
and performed and that this Lease is made upon the condition of such
performance.  The parties hereto hereby acknowledge that the purpose of
Exhibit C is to show the approximate location of the Premises in the “Building,”
as that term is defined in Section 1.1.2, below, only, and such Exhibit is not
meant to constitute an agreement, representation or warranty as to the
construction of the Premises, the precise area thereof or the specific location
of the “Common Areas,” as that term is defined in Section 1.1.3, below, or the
elements thereof or of the accessways to the Premises or the “Project,” as that
term is defined in Section 1.1.2, below.  Tenant shall accept the Premises in
its presently existing “as-is” condition and Landlord shall not be obligated to
provide or pay for any improvement work or services related to the improvement
of the Premises except as otherwise expressly set forth in this Lease or in the
Tenant Work Letter attached hereto as Exhibit D, provided, however, nothing in
this sentence shall limit Landlord’s obligations under Article 7 of this Lease.




1.1.2

The Building and The Project.  The Premises are a part of the building set forth
in Section 2.1 of the Summary (the “Building”).  The term “Project,” as used in
this Lease, shall mean (i) the Building and the Common Areas, (ii) the land
(which is improved with landscaping, parking facilities and other improvements)
upon which the Building and the Common Areas are located, (iii) the other
buildings located in the project known as “Keystone Technology Park”, and the
land upon which such adjacent buildings are located, and (iv) at Landlord’s
discretion, any additional real property, areas, land, buildings or other
improvements added thereto outside of the Project. Landlord may only own
portions of the Project and any rights granted within portions of the Project
not owned by Landlord shall be pursuant to recorded declarations and easements
to the extent such documents exist.   




1.1.3

Common Areas.  Tenant shall have the non-exclusive right to use in common with
other tenants in the Project, and subject to the Rules and Regulations referred
to in Article 5 of this Lease, those portions of the Project which are provided,
from time to time, for use in common by Landlord, Tenant and any other tenants
of the Project (such areas, together with such other portions of the Project
designated by Landlord, in its discretion, including certain areas designated
for the exclusive use of certain tenants, or to be shared by Landlord and
certain tenants, are collectively referred to herein as the “Common Areas”).
 The Common Areas shall consist of the “Project Common Areas” and the “Building
Common Areas.”  The term “Project Common Areas,” as used in this Lease, shall
mean the portion of the Project designated as such by Landlord or areas within
the Project that the occupants of the Building are permitted to utilize pursuant
to a recorded declaration and which areas shall be maintained in accordance with
the declaration.  The term “Building Common Areas,” as used in this Lease, shall
mean the portions of the Common Areas located within the Building reasonably
designated as such by Landlord.  The manner in which the Common Areas are
maintained and operated shall be at the reasonable discretion of Landlord and
the use thereof shall be subject to the Rules and Regulations as Landlord may
make from time to time.  Landlord reserves the right to close temporarily, make
alterations or additions to, or change the location of elements of the Project
and the Common Areas, provided that, in connection therewith, Landlord shall
perform such closures, alterations, additions or changes in a commercially
reasonable manner and, in connection therewith, shall use commercially
reasonable efforts to minimize any material interference with Tenant’s use of
and access to the Premises.




1.2

Stipulation of Rentable Square Feet of Premises.  For purposes of this Lease,
“rentable square feet” of the Premises shall be deemed as set forth in Section
2.2 of the Summary.  Notwithstanding the foregoing, the useable area of the
Premises shall be determined in accordance with a standard promulgated by the
Building Owners and Managers Association which standard is selected by Landlord.
 The rentable area of the Premises shall be determined by multiplying the
useable area of the Premises by a “core factor”.  Landlord may, at any time,
have its architect or engineer measure the actual total usable and rentable
square footage of the Premises.  In the event the





-4-




--------------------------------------------------------------------------------

 




Premises shall contain an amount of rentable square footage different than the
amount of rentable square feet referenced in Section 2.2 of the Summary, the
Premises shall be redefined to reflect the actual rentable square footage but
the Base Rent shall not change from/based what is listed in Section 4 of the
Summary.




2.

LEASE TERM; OPTION TERM




2.1

Lease Term.  The terms and provisions of this Lease shall be effective as of the
date of this Lease.  The term of this Lease (the “Lease Term”) shall be as set
forth in Section 3.1 of the Summary, shall commence on the date set forth in
Section 3.2 of the Summary (the “Lease Commencement Date”), and shall terminate
on the date set forth in Section 3.4 of the Summary (the “Lease Expiration
Date”) unless this Lease is sooner terminated as hereinafter provided.  For
purposes of this Lease, the term “Lease Year” shall mean each consecutive twelve
(12) month period during the Lease Term.  At any time during the Lease Term,
Landlord may deliver to Tenant a notice in the form as set forth in Exhibit B,
attached hereto, as a confirmation only of the information set forth therein,
which Tenant shall execute and return to Landlord within ten (10) business days
of receipt thereof.




2.2

Option Term.  




2.2.1

Option Right.  Landlord hereby grants to the originally named Tenant herein
(“Original Tenant”), and its “Permitted Assignees”, as that term is defined in
Section 14.8, below, one (1) option to extend the Lease Term for a period of
five (5) years (the “Option Term”), which option shall be irrevocably exercised
only by written notice delivered by Tenant to Landlord not more than eighteen
(18) months nor less than nine (9) months prior to the expiration of the initial
Lease Term, provided that the following conditions (the “Option Conditions”) are
satisfied:  (i) as of the date of delivery of such notice, Tenant is not in
default under this Lease, after the expiration of any applicable notice and cure
period; (ii) as of the end of the Lease Term, Tenant is not in default under
this Lease, after the expiration of any applicable notice and cure period;
(iii) Tenant has not previously been in default under this Lease, after the
expiration of any applicable notice and cure period, more than twice; and
(iv) the Lease then remains in full force and effect and Original Tenant or a
Permitted Assignee occupies at least seventy-five percent (75%) of the Premises
at the time the option to extend is exercised and as of the commencement of the
Option Term.  Landlord may, at Landlord’s option, exercised in Landlord’s sole
and absolute discretion, waive any of the Option Conditions in which case the
option, if otherwise properly exercised by Tenant, shall remain in full force
and effect.  Upon the proper exercise of such option to extend, and provided
that Tenant satisfies all of the Option Conditions (except those, if any, which
are waived by Landlord), the Lease Term, as it applies to the Premises, shall be
extended for a period of five (5) years.  The rights contained in this
Section 2.2 shall be personal to Original Tenant and any Permitted Assignees,
and may be exercised by Original Tenant or such Permitted Assignees (and not by
any assignee, sublessee or other “Transferee,” as that term is defined in
Section 14.1 of this Lease, of Tenant’s interest in this Lease).




2.2.2

Option Rent.  The annual Rent payable by Tenant during the Option Term (the
“Option Rent”) shall be equal to the “Fair Rental Value,” as that term is
defined below, for the Premises as of the commencement date of the Option Term.
 The “Fair Rental Value,” as used in this Lease, shall be equal to the annual
rent per rentable square foot (including additional rent and considering any
“base year” or “expense stop” applicable thereto), including all escalations, at
which tenants (pursuant to leases consummated within the twelve (12) month
period preceding the first day of the Option Term), are leasing non-sublease,
non-encumbered, non-equity space which is not significantly greater or smaller
in size than the subject space, for a comparable lease term, in an arm’s length
transaction, which comparable space is located in the “Comparable Buildings,” as
that term is defined in this Section 2.2.2, below (transactions satisfying the
foregoing criteria shall be known as the “Comparable Transactions”), taking into
consideration the following concessions (the “Concessions”):  (a) rental
abatement concessions, if any, being granted such tenants in connection with
such comparable space; (b) tenant improvements or allowances provided or to be
provided for such comparable space, and taking into account the value, if any,
of the existing improvements in the subject space, such value to be based upon
the age, condition, design, quality of finishes and layout of the improvements
and the extent to which the same can be utilized by a general office user other
than Tenant; and (c) other reasonable monetary concessions being granted such
tenants in connection with such comparable space; provided, however, that in
calculating the Fair Rental Value, no consideration shall be given to (i) the
fact that Landlord is or is not required to pay a real estate brokerage
commission in connection with Tenant’s exercise of its right to extend the Lease
Term, or the fact that landlords are or are not paying real estate brokerage
commissions in connection with such comparable space, and (ii) any period





-5-




--------------------------------------------------------------------------------

 




of rental abatement, if any, granted to tenants in comparable transactions in
connection with the design, permitting and construction of tenant improvements
in such comparable spaces.  The Fair Rental Value shall additionally include a
determination as to whether, and if so to what extent, Tenant must provide
Landlord with financial security, such as a letter of credit or guaranty, for
Tenant’s Rent obligations in connection with Tenant’s lease of the Premises
during the Option Term.  Such determination shall be made by reviewing the
extent of financial security then generally being imposed in Comparable
Transactions from tenants of comparable financial condition and credit history
to the then existing financial condition and credit history of Tenant (with
appropriate adjustments to account for differences in the then-existing
financial condition of Tenant and such other tenants).  The Concessions
(A) shall be reflected in the effective rental rate (which effective rental rate
shall take into consideration the total dollar value of such Concessions as
amortized on a straight-line basis over the applicable term of the Comparable
Transaction (in which case such Concessions evidenced in the effective rental
rate shall not be granted to Tenant)) payable by Tenant, or (B) at Landlord’s
election, all such Concessions shall be granted to Tenant in kind.  The term
“Comparable Buildings” shall mean the Building and those other class A life
sciences buildings which are comparable to the Building in terms of age (based
upon the date of completion of construction or major renovation of to the
building), quality of construction, level of services and amenities, size and
appearance, and are located in Durham, North Carolina and the surrounding
commercial area.  Notwithstanding the foregoing, in no event shall the Option
Rent for the first year of the Option Term be less than the Base Rent in the
last year of the Term increased by three percent (3%).




2.2.3

Determination of Option Rent.  In the event Tenant timely and appropriately
exercises an option to extend the Lease Term, Landlord shall notify Tenant of
Landlord’s determination of the Option Rent at least sixty (60) days before the
Lease Expiration Date.  If Tenant, on or before the date which is ten (10)
business days following the date upon which Tenant receives Landlord’s
determination of the Option Rent, in good faith objects to Landlord’s
determination of the Option Rent, then Landlord and Tenant shall attempt to
agree upon the Option Rent using their best good-faith efforts.  If Landlord and
Tenant fail to reach agreement within ten (10) business days following Tenant’s
objection to the Option Rent (the “Outside Agreement Date”), then each party
shall make a separate determination of the Option Rent, as the case may be,
within five (5) business days, and such determinations shall be submitted to
arbitration in accordance with Sections 2.2.3.1 through 2.2.3.7, below.  If
Tenant fails to object to Landlord’s determination of the Option Rent within the
time period set forth herein, then Tenant shall be deemed to have accepted to
Landlord’s determination of Option Rent.  




2.2.3.1

Landlord and Tenant shall each appoint one arbitrator who shall be, at the
option of the appointing party, a real estate broker or appraiser who shall have
been active over the five (5) year period ending on the date of such appointment
in the leasing or appraisal (not currently or formerly in the employ of Landlord
or Tenant), as the case may be, of other class A life sciences buildings located
in the Durham, North Carolina market area.  The determination of the arbitrators
shall be limited solely to the issue of whether Landlord’s or Tenant’s submitted
Option Rent is the closest to the actual Option Rent, taking into account the
requirements of Section 2.2.2 of this Lease, as determined by the arbitrators.
 Each such arbitrator shall be appointed within fifteen (15) days after the
Outside Agreement Date.  Landlord and Tenant may consult with their selected
arbitrators prior to appointment and may select an arbitrator who is favorable
to their respective positions.  The arbitrators so selected by Landlord and
Tenant shall be deemed “Advocate Arbitrators.”




2.2.3.2

The two (2) Advocate Arbitrators so appointed shall be specifically required
pursuant to an engagement letter within ten (10) business days of the date of
the appointment of the last appointed Advocate Arbitrator to agree upon and
appoint a third arbitrator (“Neutral Arbitrator”) who shall be qualified under
the same criteria set forth hereinabove for qualification of the two Advocate
Arbitrators, except that neither the Landlord or Tenant or either parties’
Advocate Arbitrator may, directly or indirectly, consult with the Neutral
Arbitrator prior or subsequent to his or her appearance.  The Neutral Arbitrator
shall be retained via an engagement letter jointly prepared by Landlord’s
counsel and Tenant’s counsel.




2.2.3.3

The three arbitrators shall, within thirty (30) days of the appointment of the
Neutral Arbitrator, reach a decision as to whether the parties shall use
Landlord’s or Tenant’s submitted Option Rent, and shall notify Landlord and
Tenant thereof.




2.2.3.4

The decision of the majority of the three arbitrators shall be binding upon
Landlord and Tenant.  





-6-




--------------------------------------------------------------------------------

 







2.2.3.5

If either Landlord or Tenant fails to appoint an Advocate Arbitrator within
fifteen (15) days after the Outside Agreement Date, then either party may
petition the presiding judge of the Superior Court of Durham County to appoint
such Advocate Arbitrator subject to the criteria in Section 2.2.3.1 of this
Lease, or if he or she refuses to act, either party may petition any judge
having jurisdiction over the parties to appoint such Advocate Arbitrator.




2.2.3.6

If the two (2) Advocate Arbitrators fail to agree upon and appoint the Neutral
Arbitrator, then either party may petition the presiding judge of the Superior
Court of Durham County to appoint the Neutral Arbitrator, subject to criteria in
Section 2.2.3.1 2 of this Lease, or if he or she refuses to act, either party
may petition any judge having jurisdiction over the parties to appoint such
arbitrator.




2.2.3.7

The cost of the arbitration shall be paid by Landlord and Tenant equally.




2.2.3.8

In the event that the Option Rent shall not have been determined pursuant to the
terms hereof prior to the commencement of the Option Term, Tenant shall be
required to pay the Option Rent initially provided by Landlord to Tenant, and
upon the final determination of the Option Rent, the payments made by Tenant
shall be reconciled with the actual amounts of Option Rent due, and the
appropriate party shall make any corresponding payment to the other party.




3.

BASE RENT




3.1

Beginning on the Rent Commencement Date, Tenant shall pay, without prior notice
or demand, to Landlord or Landlord’s agent at the management office of the
Project, or, at Landlord’s option, at such other place as Landlord may from time
to time designate in advance and in writing, (i) by a check for currency which,
at the time of payment, is legal tender for private or public debts in the
United States of America, or (ii) if so elected by Tenant, by electronic funds
transfer to the account of Landlord as provided to Tenant, base rent (“Base
Rent”) as set forth in Section 4 of the Summary, payable in equal monthly
installments as set forth in Section 4 of the Summary in advance on or before
the first day of each and every calendar month during the Lease Term, without
any setoff or deduction whatsoever.  The Base Rent for the first full month of
the Lease Term shall be paid at the time of Tenant’s execution of this Lease.
 If any Rent payment date (including the Rent Commencement Date) falls on a day
of the month other than the first day of such month or if any payment of Rent is
for a period which is shorter than one month, the Rent for any fractional month
shall accrue on a daily basis for the period from the date such payment is due
to the end of such calendar month or to the end of the Lease Term at a rate per
day which is equal to 1/365 of the applicable annual Rent.  All other payments
or adjustments required to be made under the terms of this Lease that require
proration on a time basis shall be prorated on the same basis. Base Rent and
Additional Rent, as defined below, shall together be denominated “Rent.”
 Without limiting the foregoing, Tenant’s obligation to pay Rent shall not be
discharged or otherwise affected by any law or regulation now or hereafter
applicable to the Premises, or any other restriction on Tenant’s use, or (except
as expressly provided herein) any casualty or taking, or any failure by Landlord
to perform any covenant contained herein, or any other occurrence.  




4.

ADDITIONAL RENT




4.1

General Terms.  In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay “Tenant’s Share” of the annual “Direct Expenses,”
as those terms are defined in Sections 4.2.6 and 4.2.2 of this Lease,
respectively.  Such payments by Tenant, together with any and all other amounts
payable by Tenant to Landlord pursuant to the terms of this Lease, are
hereinafter collectively referred to as the “Additional Rent”.  All amounts due
under this Article 4 as Additional Rent shall be payable for the same periods
and in the same manner as the Base Rent.  Without limitation on other
obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.




4.2

Definitions of Key Terms Relating to Additional Rent.  As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:




4.2.1

Intentionally Omitted.





-7-




--------------------------------------------------------------------------------

 







4.2.2

“Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses.”




4.2.3

“Expense Year” shall mean each calendar year in which any portion of the Lease
Term falls, through and including the calendar year in which the Lease Term
expires, provided that Landlord, upon advance written notice to Tenant, may
change the Expense Year from time to time to any other twelve (12) consecutive
month period, and, in the event of any such change, Tenant’s Share of Direct
Expenses shall be equitably adjusted for any Expense Year involved in any such
change.




4.2.4

“Operating Expenses” shall mean all reasonable expenses, costs and amounts of
every kind and nature which Landlord actually pays or accrues during any Expense
Year because of or in connection with the ownership, management, maintenance,
security, repair, replacement, restoration or operation of the Project, or any
portion thereof.  Without limiting the generality of the foregoing, Operating
Expenses shall specifically include any and all of the following:  (i) the cost
of supplying all utilities, the cost of operating, repairing, maintaining, and
renovating the utility, telephone, mechanical, sanitary, storm drainage, and
elevator systems (if applicable), and the cost of maintenance and service
contracts in connection therewith; (ii) the cost of licenses, certificates,
permits and inspections and the cost of contesting any governmental enactments
which affect Operating Expenses, and the costs incurred in connection with a
governmentally mandated transportation system management program or similar
program; (iii) the cost of all insurance carried by Landlord in connection with
the Project as reasonably determined by Landlord; (iv) the cost of landscaping,
re-lamping, and all supplies, tools, equipment and materials used in the
operation, repair and maintenance of the Project, or any portion thereof; (v)
the cost of parking area operation, repair, restoration, and maintenance; (vi)
fees and other costs, including market management and/or incentive fees,
consulting fees, legal fees and accounting fees, of all contractors and
consultants in connection with the management, operation, maintenance and repair
of the Project; (vii) payments under any equipment rental agreements and the
fair rental value of any management office space; (viii) subject to item (f),
below, wages, salaries and other compensation and benefits, including taxes
levied thereon, of all persons engaged in the operation, maintenance and
security of the Project (at or below the level of property manager); (ix) costs
under any instrument pertaining to the sharing of costs by the Project; (x)
operation, repair, maintenance and replacement of all systems and equipment and
components thereof of the Project; (xi) the cost of janitorial, alarm, security
and other services, replacement of wall and floor coverings, ceiling tiles and
fixtures in Common Areas, maintenance and replacement of curbs and walkways,
repair to roofs and re-roofing; (xii) amortization (including reasonable
interest on the unamortized cost) over such period of time as Landlord shall
reasonably determine, of the cost of acquiring or the rental expense of personal
property used in the maintenance, operation and repair of the Project, or any
portion thereof; (xiii) the cost of capital improvements or other costs incurred
in connection with the Project (A) which are intended to reduce expenses in the
operation or maintenance of the Project, or any portion thereof, or to reduce
current or future Operating Expenses or to enhance the safety or security of the
Project or its occupants, (B) that are required to comply with present or
anticipated mandatory conservation programs, (C) which are replacements or
modifications of nonstructural items located in the Common Areas required to
keep the Common Areas in the same good order or condition as on the Commencement
Date, or (D) that are required under any governmental law or regulation that was
not in force or effect as of the Commencement Date; provided, however, that any
capital expenditure shall be amortized (including reasonable interest on the
amortized cost as reasonably determined by Landlord) in accordance with IRS
regulations; and (xiv) costs, fees, charges or assessments imposed by, or
resulting from any mandate imposed on Landlord by, any federal, state or local
government for fire and police protection, trash removal, community services, or
other services which do not constitute “Tax Expenses” as that term is defined in
Section 4.2.5, below, (xv) cost of tenant relation programs reasonably
established by Landlord, and (xvi) payments under any easement, license,
operating agreement, declaration, restrictive covenant, or instrument pertaining
to the sharing of costs by the Building, including, without limitation, any
covenants, conditions and restrictions affecting the property, and reciprocal
easement agreements affecting the property, any parking licenses, and any
agreements with transit agencies affecting the Property (collectively,
“Underlying Documents”).  In the event that Landlord or Landlord’s managers or
agents perform services for the benefit of the Building off-site which would
otherwise be performed on-site (e.g. accounting), the cost of such services
shall be reasonably allocated among the properties benefitting from such service
and shall be included in Operating Expenses.  Notwithstanding the foregoing, for
purposes of this Lease, Operating Expenses shall not, however, include:




(a)

costs, including legal fees, space planners’ fees, advertising and promotional
expenses, and brokerage fees incurred in connection with the original
construction or development, or original or





-8-




--------------------------------------------------------------------------------

 




future leasing of the Project, and costs, including permit, license and
inspection costs, incurred with respect to the installation of tenant
improvements made for new tenants initially occupying space in the Project after
the Lease Commencement Date or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Project (excluding, however, such costs relating to any common areas of
the Project);




(b)

except as set forth in items (xii), (xiii), and (xiv) above, depreciation,
interest and principal payments on mortgages and other debt costs, if any,
penalties and interest, and costs of capital improvements (as distinguished from
repairs or replacements);




(c)

costs for which the Landlord is reimbursed by any tenant or occupant of the
Project or by insurance by its carrier or any tenant’s carrier or by anyone
else, and electric power costs for which any tenant directly contracts with the
local public service company;




(d)

any bad debt loss, rent loss, or reserves for bad debts or rent loss;




(e)

costs associated with the operation of the business of the partnership or entity
which constitutes the Landlord, as the same are distinguished from the costs of
operation of the Project (which shall specifically include, but not be limited
to, accounting costs associated with the operation of the Project).  Costs
associated with the operation of the business of the partnership or entity which
constitutes the Landlord include costs of partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord’s interest in the
Project, and costs incurred in connection with any disputes between Landlord and
its employees, between Landlord and Project management, or between Landlord and
other tenants or occupants;




(f)

the wages and benefits of any employee who does not devote substantially all of
his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-a-vis
time spent on matters unrelated to operating and managing the Project; provided,
that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel above the level of Project
manager;




(g)

amount paid as ground rental for the Project by the Landlord;




(h)

except for a property management fee to the extent expressly allowed above,
overhead and profit increment paid to the Landlord or to subsidiaries or
affiliates of the Landlord for services in the Project to the extent the same
exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties on a competitive basis;




(i)

any compensation paid to clerks, attendants or other persons in commercial
concessions operated by the Landlord, provided that any compensation paid to any
concierge at the Project shall be includable as an Operating Expense;




(j)

rentals and other related expenses incurred in leasing air conditioning systems,
elevators (if applicable) or other equipment which if purchased the cost of
which would be excluded from Operating Expenses as a capital improvement, except
equipment not affixed to the Project which is used in providing janitorial or
similar services and, further excepting from this exclusion such equipment
rented or leased to remedy or ameliorate an emergency condition in the Project;




(k)

all items and services for which Tenant or any other tenant in the Project
reimburses Landlord or which Landlord provides selectively to one or more
tenants (other than Tenant) without reimbursement;




(l)

any costs expressly excluded from Operating Expenses elsewhere in this Lease;




(m)

rent for any office space occupied by Project management personnel to the extent
the size or rental rate of such office space exceeds the size or fair market
rental value of office space occupied





-9-




--------------------------------------------------------------------------------

 




by management personnel of the comparable buildings in the vicinity of the
Building, with adjustment where appropriate for the size of the applicable
project;




(n)

costs arising from the gross negligence or willful misconduct of Landlord or its
agents, employees, vendors, contractors, or providers of materials or services;




(o)

costs incurred to comply with laws relating to the removal of hazardous material
(as defined under Applicable Law) which was in existence in the Building or on
the Project prior to the Lease Commencement Date, and was of such a nature that
a federal, State or municipal governmental authority, if it had then had
knowledge of the presence of such hazardous material, in the state, and under
the conditions that it then existed in the Building or on the Project, would
have then required the removal of such hazardous material or other remedial or
containment action with respect thereto; and costs incurred to remove, remedy,
contain, or treat hazardous material, which hazardous material is brought into
the Building or onto the Project after the date hereof by Landlord or any other
tenant of the Project and is of such a nature, at that time, that a federal,
State or municipal governmental authority, if it had then had knowledge of the
presence of such hazardous material, in the state, and under the conditions,
that it then exists in the Building or on the Project, would have then required
the removal of such hazardous material or other remedial or containment action
with respect thereto;




(p)

costs incurred to comply with laws relating to the removal of Hazardous
Materials (other than Hazardous Materials typically found in first class office
buildings, such as recyclable materials and typical construction materials, and
costs to comply with the Operation and Maintenance Plan described on Exhibit G);




(q)

the cost of special services, goods or materials provided to any other tenant of
the Project free of charge, and not provided to Tenant;




(r)

Landlord’s general overhead expenses not related to the Project;




(s)

legal fees, accountants’ fees (other than normal bookkeeping expenses) and other
expenses incurred in connection with disputes of tenants or other occupants of
the Project or associated with the enforcement of the terms of any leases with
tenants or the defense of Landlord’s title to or interest in the Project or any
part thereof;




(t)

costs incurred due to a violation by Landlord or any other tenant of the Project
of the terms and conditions of a lease;




(u)

property management fees in excess of the amount expressly permitted above; and




(v)

any reserve funds.




If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant.  If the Project is not at least
one hundred percent (100%) occupied during all or a portion of any Expense Year,
Landlord shall make an appropriate adjustment to the components of Operating
Expenses for such year to determine the amount of Operating Expenses that would
have been incurred had the Project been one hundred percent (100%) occupied; and
the amount so determined shall be deemed to have been the amount of Operating
Expenses for such year.  




4.2.5

Taxes.




4.2.5.1

“Tax Expenses” shall mean all federal, state, county, or local governmental or
municipal taxes, fees, charges or other impositions of every kind and nature,
whether general, special, ordinary or extraordinary (including, without
limitation, real estate taxes, general and special assessments, transit taxes,





-10-




--------------------------------------------------------------------------------

 




leasehold taxes or taxes based upon the receipt of rent, including gross
receipts or sales taxes applicable to the receipt of rent, unless required to be
paid by Tenant, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Project, or any portion thereof),
which shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof.




4.2.5.2

Tax Expenses shall include, without limitation:  (i) Any tax on the rent, right
to rent or other income from the Project, or any portion thereof, or as against
the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax; (iii) Any assessment, tax,
fee, levy, or charge allocable to or measured by the area of the Premises or the
Rent payable hereunder, including, without limitation, any business or gross
income tax or excise tax with respect to the receipt of such rent, or upon or
with respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof; and (iv) Any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises or the improvements thereon.




4.2.5.3

Any reasonable costs and expenses (including, without limitation, reasonable
attorneys’ and consultants’ fees) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Expense Year such
expenses are incurred.  Tax refunds shall be credited against Tax Expenses and
refunded to Tenant regardless of when received, based on the Expense Year to
which the refund is applicable, provided that in no event shall the amount to be
refunded to Tenant for any such Expense Year exceed the total amount paid by
Tenant as Additional Rent under this Article 4 for such Expense Year.  The
foregoing sentence shall survive the expiration or earlier termination of this
Lease.  If Tax Expenses for any period during the Lease Term or any extension
thereof are increased after payment thereof for any reason, including, without
limitation, error or reassessment by applicable governmental or municipal
authorities, Tenant shall pay Landlord upon demand Tenant’s Share of any such
increased Tax Expenses.  Notwithstanding anything to the contrary contained in
this Section 4.2.5, there shall be excluded from Tax Expenses (i) all excess
profits taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, transfer tax or fee, federal and state income
taxes, and other taxes to the extent applicable to Landlord’s general or net
income (as opposed to rents, receipts or income attributable to operations at
the Project), (ii) any items included as Operating Expenses, and (iii) any items
paid by Tenant under Section 4.5 of this Lease.




4.2.6

“Tenant’s Share” is based upon the ratio that the rentable square feet of the
Premises bears to the rentable square feet of the Building and, subject to
adjustment pursuant to Section 1.2 above, is the percentage set forth in
Section 7 of the Summary.  




4.3

Allocation of Direct Expenses.  The parties acknowledge that the Building is a
part of a multi-building project and that the costs and expenses incurred in
connection with the Project (i.e., the Direct Expenses) should be shared between
the tenants of the Building and the tenants of the other buildings in the
Project.  Accordingly, as set forth in Section 4.2 above, Direct Expenses are
determined annually for the Project as a whole, and a portion of the Direct
Expenses, which portion shall be determined by Landlord on an equitable basis,
shall be allocated to the tenants of the Building (as opposed to the tenants of
any other buildings in the Project).  Such portion of Direct Expenses allocated
to the tenants of the Building shall include all Direct Expenses attributable
solely to the Building and an equitable portion of the Direct Expenses
attributable to the Project as a whole (as reasonably documented by Landlord).




4.4

Calculation and Payment of Additional Rent.  Tenant shall pay to Landlord, in
the manner set forth in Section 4.4.1, below, and as Additional Rent, Tenant’s
Share of Direct Expenses for each Expense Year. If the Rent Commencement Date is
a day other than the first day of an Expense Year, or if this Lease terminates
or expires on a day other than the last day of an Expense Year, then Additional
Rent shall be prorated in the manner provided in Section 3.1 above.




4.4.1

Statement of Actual Direct Expenses and Payment by Tenant.  Landlord shall use
good faith efforts to give to Tenant within six (6) months following the end of
each Expense Year, a statement (the





-11-




--------------------------------------------------------------------------------

 




“Statement”) which shall state the Direct Expenses incurred or accrued for such
preceding Expense Year, and which shall indicate the amount of Tenant’s Share of
Direct Expenses.  Upon receipt of the Statement for each Expense Year commencing
or ending during the Lease Term, Tenant shall pay, with its next installment of
Base Rent due, the full amount of Tenant’s Share of Direct Expenses for such
Expense Year, less the amounts, if any, paid during such Expense Year as
“Estimated Direct Expenses,” as that term is defined in Section 4.4.2, below,
and if Tenant paid more as Estimated Direct Expenses than the actual Tenant’s
Share of Direct Expenses, Tenant shall receive a credit in the amount of
Tenant’s overpayment against Rent next due under this Lease.  The failure of
Landlord to timely furnish the Statement for any Expense Year shall not
prejudice Landlord or Tenant from enforcing its rights under this Article 4.
 Even though the Lease Term has expired and Tenant has vacated the Premises,
when the final determination is made of Tenant’s Share of Direct Expenses for
the Expense Year in which this Lease terminates, Tenant shall pay to Landlord
such amount within thirty (30) days, and if Tenant paid more as Estimated Direct
Expenses than the actual Tenant’s Share of Direct Expenses, Landlord shall,
within thirty (30) days, deliver a check payable to Tenant in the amount of the
overpayment.  The provisions of this Section 4.4.1 shall survive the expiration
or earlier termination of the Lease Term.  Notwithstanding the immediately
preceding sentence, Tenant shall not be responsible for Tenant’s Share of any
Direct Expenses attributable to any Expense Year which are first billed to
Tenant more than two (2) calendar years after the earlier of the expiration of
the applicable Expense Year or the Lease Expiration Date, provided that in any
event Tenant shall be responsible for Tenant’s Share of Direct Expenses levied
by any governmental authority or by any public utility companies at any time
following the Lease Expiration Date which are attributable to any Expense Year
(provided that Landlord delivers Tenant a bill for such amounts within two
(2) years following Landlord’s receipt of the bill therefor).




4.4.2

Statement of Estimated Direct Expenses.  In addition, Landlord shall give Tenant
a yearly expense estimate statement (the “Estimate Statement”) which shall set
forth Landlord’s reasonable estimate (the “Estimate”) of what the total amount
of Direct Expenses for the then-current Expense Year shall be and the estimated
Tenant’s Share of Direct Expenses (the “Estimated Direct Expenses”).  The
failure of Landlord to timely furnish the Estimate Statement for any Expense
Year shall not preclude Landlord from enforcing its rights to collect any
Estimated Direct Expenses under this Article 4, nor shall Landlord be prohibited
from revising any Estimate Statement or Estimated Direct Expenses theretofore
delivered to the extent necessary.  Thereafter, Tenant shall pay, with its next
installment of Base Rent due, a fraction of the Estimated Direct Expenses for
the then-current Expense Year (reduced by any amounts paid pursuant to the last
sentence of this Section 4.4.2).  Such fraction shall have as its numerator the
number of months which have elapsed in such current Expense Year, including the
month of such payment, and twelve (12) as its denominator.  Until a new Estimate
Statement is furnished (which Landlord shall have the right to deliver to Tenant
at any time), Tenant shall pay monthly, with the monthly Base Rent installments,
an amount equal to one-twelfth (1/12) of the total Estimated Direct Expenses set
forth in the previous Estimate Statement delivered by Landlord to Tenant.




4.4.3

Audit Right.  In the event the Controllable Operating Expenses (as defined
below) increase by more than five percent (5%) in any given calendar year (as
measured against the Controllable Operating Expenses for the immediately
preceding calendar year) then Tenant may audit Landlord’s records and all
information pertaining to Operating Expenses in order to verify the accuracy of
Landlord’s determination of the Tenant’s Share subject to the procedure noted
below.  Controllable Operating Expenses shall include all Operating Expenses
other than utilities (e.g., electricity, gas, water and sewer), management fees,
security expenses, insurance, taxes, assessments, snow and ice removal and other
weather related charges, association fees and charges under any declaration,
storm water fees and similar governmental or quasi-governmentally imposed fees,
and any other expenses which are set or determined by a governmental entity or
other third party and non-negotiable, or are otherwise beyond Landlord’s
reasonable control including minimum wage increases, hereafter, “Controllable
Operating Expenses”. Tenant must comply with the following in order to audit
Landlord’s records and information pertaining to Operating Expenses:




(i)

Tenant must give notice to Landlord of its election to undertake said audit
within one hundred twenty (120) days after receipt of the statement of the
actual amount of Tenant’s Share for the preceding calendar year from Landlord,
and with respect to such audit, Tenant may audit the preceding calendar year; 

(ii)

Such audit will be conducted only during regular business hours at the office
where Landlord maintains records of Operating Expenses and only after Tenant
gives Landlord fourteen (14) days’ advance written notice;





-12-




--------------------------------------------------------------------------------

 




(iii)

Tenant shall deliver to Landlord a copy of the results of such audit within
fifteen (15) days of its receipt by Tenant and no such audit shall be conducted
if any other tenant of the Building has conducted an independent audit for the
time period Tenant intends to audit and Landlord furnishes to Tenant a copy of
such audit;

(iv)

No audit shall be conducted at any time that Tenant is in default (after the
expiration of any applicable grace and/or cure period) of any of the terms of
this Lease;

(v)

No subtenant shall have any right to conduct an audit and no assignee shall
conduct an audit for any period during which such assignee was not in possession
of the Premises;

(vi)

Such audit review by Tenant shall not postpone or alter the liability and
obligation of Tenant to pay any amounts due under the terms of this Lease; and

(vii)

Such audit shall be conducted by an independent, reputable accounting firm which
is not being compensated by Tenant on a contingency fee basis.




Within thirty (30) days after Tenant’s receipt of such audit, Tenant must give
notice to Landlord of any disputed amounts and identify all items being
contested in Landlord’s statement of the Tenant Share. If Landlord and Tenant
cannot agree upon any such item as to which Tenant shall have given such notice,
the dispute shall be resolved by an audit by a major accounting firm mutually
and reasonably acceptable to Landlord and Tenant and the cost of said joint
audit shall be paid by the non-prevailing party; provided however, Tenant will
not be considered the “prevailing party” for purposes of this paragraph unless
the accounting firm’s audit reveals an overcharge by Landlord in excess of five
percent (5%) of the Tenant Share for the particular calendar year in question.




4.5

Taxes and Other Charges for Which Tenant Is Directly Responsible.  Tenant shall
be liable for and shall pay before delinquency, taxes levied against Tenant’s
equipment, furniture, fixtures and any other personal property located in or
about the Premises.  If any such taxes on Tenant’s equipment, furniture,
fixtures and any other personal property are levied against Landlord or
Landlord’s property or if the assessed value of Landlord’s property is
noticeably increased by the inclusion therein of a value placed upon such
equipment, furniture, fixtures or any other personal property (as reasonably
documented by Landlord) and if Landlord pays the taxes based upon such increased
assessment, which Landlord shall have the right to do regardless of the validity
thereof but only under proper protest if requested by Tenant, Tenant shall upon
demand repay to Landlord the taxes so levied against Landlord or the proportion
of such taxes resulting from such increase in the assessment, as the case may
be.




5.

USE OF PREMISES




5.1

Permitted Use.  Tenant shall use the Premises solely for the Permitted Use set
forth in Section 8 of the Summary and Tenant shall not use the Premises or the
Project for any other purpose or purposes whatsoever without the prior written
consent of Landlord, which may be withheld in Landlord’s sole discretion.




5.2

Prohibited Uses.  Tenant further covenants and agrees that Tenant shall not use,
or suffer or permit any person or persons to use, the Premises or any part
thereof for any use or purpose contrary to the provisions of the Rules and
Regulations set forth in Exhibit E, attached hereto (the “Rules and
Regulations”), or in violation of the laws of the United States of America, the
State of North Carolina, or the ordinances, regulations or requirements of the
local municipal or county governing body or other lawful authorities having
jurisdiction over the Project, including, without limitation, any such laws,
ordinances, regulations or requirements relating to hazardous materials or
substances, as those terms are defined by Applicable Laws now or hereafter in
effect, or any Underlying Documents.  Tenant shall not do or permit anything to
be done in or about the Premises which will damage the reputation of the Project
or obstruct or unreasonably interfere with the rights of other tenants or
occupants of the Building, or injure or annoy them or use or allow the Premises
to be used for any improper, unlawful or objectionable purpose, nor shall Tenant
cause or maintain any nuisance in, on or about the Premises.  Tenant shall
comply with, and Tenant’s rights and obligations under the Lease and Tenant’s
use of the Premises shall be subject and subordinate to, all recorded easements,
covenants, conditions, and restrictions now or hereafter affecting the Project.
 Provided, however, that (a) in the event of any conflict between any Rules and
Regulations and the express terms of this Lease, the Lease terms shall control;
(b) such Rules and Regulations do not require payment of additional material sum
of money; (c) such Rules and Regulations do not unreasonably and materially
interfere with





-13-




--------------------------------------------------------------------------------

 




Tenant’s conduct of its business or Tenant’s use and enjoyment of the Premises;
(d) Landlord provides reasonable advance written notice thereof; and (e) such
Rules and Regulations are uniformly enforced in a non-discriminatory manner.  




5.3

Intentionally Omitted.  




5.4

Hazardous Materials.  




5.4.1

Tenant’s Obligations.




5.4.1.1

Prohibitions.  As a material inducement to Landlord to enter into this Lease
with Tenant, Tenant has, to the best of its knowledge, completed Landlord’s
Pre-Leasing Environmental Exposure Questionnaire (the “Environmental
Questionnaire”), which is attached as Exhibit G.  Tenant hereby represents,
warrants and covenants that except for those chemicals or materials, and their
respective quantities, specifically listed on the Environmental Questionnaire,
neither Tenant nor Tenant’s employees, con­trac­tors and subcontractors of any
tier, entities with a contractual relationship with Tenant (other than
Landlord), or any entity acting as an agent or sub-agent of Tenant
(collectively, “Tenant’s Agents”) will produce, use, store or generate any
“Hazardous Materials,” as that term is defined below, on, under or about the
Premises, nor cause or permit any Hazardous Material to be brought upon, placed,
stored, manufactured, generated, blended, handled, recycled, used or “Released,”
as that term is defined below, on, in, under or about the Premises.  If any
information provided to Landlord by Tenant on the Environmental Questionnaire,
or otherwise relating to information concerning Hazardous Materials is knowingly
false, incomplete, or misleading in any material respect, the same shall be
deemed a default by Tenant under this Lease.  Tenant shall deliver to Landlord
an updated Environmental Questionnaire at least once a year, upon Landlord’s
request, and in the event of any material change in Tenant’s use of Hazardous
Materials at the Premises.  Landlord’s prior written consent shall be required
to any Hazardous Materials use for the Premises not described on the initial
Environmental Questionnaire, such consent not to be unreasonably withheld,
conditioned, or delayed.  Tenant shall not install or permit any underground
storage tank on the Premises.  In addition, Tenant agrees that it:  (i) shall
not cause or suffer to occur, the Release of any Hazardous Materials at, upon,
under or within the Premises or any contiguous or adjacent premises; and
(ii) shall not engage in activities at the Premises that result in, give rise
to, or lead to the imposition of liability upon Tenant or Landlord or the
creation of an environmental lien or use restriction upon the Premises.  For
purposes of this Lease, “Hazardous Materials” means all flammable explosives,
petroleum and petroleum products, waste oil, radon, radioactive materials, toxic
pollutants, asbestos, polychlorinated biphenyls (“PCBs”), medical waste,
chemicals known to cause cancer or reproductive toxicity, pollutants,
contaminants, hazardous wastes, toxic substances or related materials, including
without limitation any chemical, element, compound, mixture, solution,
substance, object, waste or any combination thereof, which is or may be
hazardous to human health, safety or to the environment due to its
radioactivity, ignitability, corrosiveness, reactivity, explosiveness, toxicity,
carcinogenicity, infectiousness or other harmful or potentially harmful
properties or effects, or defined as, regulated as or included in, the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
or “toxic substances” under any Environmental Laws.  The term “Hazardous
Materials” for purposes of this Lease shall also include any mold, fungus or
spores, whether or not the same is defined, listed, or otherwise classified as a
“hazardous material” under any Environmental Laws, if such mold, fungus or
spores may pose a risk to human health or the environment or negatively impact
the value of the Premises.  For purposes of this Lease, “Release” or “Released”
or “Releases” shall mean any release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, in­jecting, pumping, pouring, emptying, escaping,
dumping, disposing, or other movement of Hazardous Materials into the
environment.




Any use or storage of Hazardous Materials by Tenant permitted pursuant to this
Article 5 shall not exceed Tenant’s proportionate share (measured on a per floor
basis), based on the standards of the BMBL (as defined below), of similarly
classed Hazardous Materials.  Notwithstanding the foregoing to the contrary, in
no event shall Tenant or anyone claiming by through or under Tenant perform work
at or above the risk category Biosafety Level 2 as established by the Department
of Health and Human Services (“DHHS”) and as further described in the DHHS
publication Biosafety in Microbiological and Biomedical Laboratories (5th
Edition) (as it may be or may have been further revised, the “BMBL”) or such
nationally recognized new or replacement standards as Landlord may reasonable
designate). Tenant shall comply with all applicable provisions of the standards
of the BMBL to the extent applicable to Tenant’s operations in the Premises.








-14-




--------------------------------------------------------------------------------

 




5.4.1.2

Intentionally Omitted.




5.4.1.3

Notices to Landlord.  Unless Tenant is required by Applicable Laws to give
earlier notice to Landlord, Tenant shall notify Landlord in writing as soon as
reasonably possible but in no event later than five (5) days after knowledge of
(i) the occurrence of any actual, alleged or threatened Release of any Hazardous
Material in, on, under, from, about or in the vicinity of the Premises (whether
past or present), regardless of the source or quantity of any such Release, or
(ii) Tenant becomes aware of any regulatory actions, inquiries, inspections,
investigations, directives, or any cleanup, compliance, enforcement or abatement
proceedings (including any threatened or contemplated investigations or
proceedings) relating to or potentially affecting the Premises, or (iii) Tenant
becomes aware of any claims by any person or entity relating to any Hazardous
Materials in, on, under, from, about or in the vicinity of the Premises, whether
relating to damage, contribution, cost recovery, compensation, loss or injury.
 Collectively, the matters set forth in clauses (i), (ii) and (iii) above are
hereinafter referred to as “Hazardous Materials Claims”.  Tenant shall promptly
forward to Landlord copies of all orders, notices, permits, applications and
other communications and reports in connection with any Hazardous Materials
Claims.  Additionally, Tenant shall promptly advise Landlord in writing of
Tenant’s discovery of any occurrence or condition on, in, under or about the
Premises that could subject Tenant or Landlord to any liability, or restrictions
on ownership, occupancy, transferability or use of the Premises under any
“Environmental Laws,” as that term is defined below.  Tenant shall not enter
into any legal proceeding or other action, settlement, consent decree or other
compromise with respect to any Hazardous Materials Claims without first
notifying Landlord of Tenant’s intention to do so and affording Landlord the
opportunity to join and participate, as a party if Landlord so elects, in such
proceedings and in no event shall Tenant enter into any agreements which are
binding on Landlord or the Premises without Landlord’s prior written consent.
 Landlord shall have the right to appear at and participate in, any and all
legal or other administrative proceedings concerning any Hazardous Materials
Claim.  For purposes of this Lease, “Environmental Laws” means all applicable
present and future laws, including principles of common law, relating to the
protection of human health, safety, wildlife or the environment, including,
without limitation, (i) all requirements pertaining to reporting, licensing,
permitting, investigation and/or remediation of emissions, discharges, Releases,
or threatened Releases of Hazardous Materials, whether solid, liquid, or gaseous
in nature, into the air, surface water, groundwater, or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of Hazardous Materials; and (ii) all requirements
pertaining to the health and safety of employees or the public.  Environmental
Laws include, but are not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 USC § 9601, et seq., the Hazardous
Materials Transportation Authorization Act of 1994, 49 USC § 5101, et seq., the
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act of 1976, and Hazardous and Solid Waste Amendments of 1984, 42 USC § 6901, et
seq., the Federal Water Pollution Control Act, as amended by the Clean Water Act
of 1977, 33 USC § 1251, et seq., the Clean Air Act of 1966, 42 USC § 7401, et
seq., the Toxic Substances Control Act of 1976, 15 USC § 2601, et seq., the Safe
Drinking Water Act of 1974, 42 USC §§ 300f through 300j, the Occupational Safety
and Health Act of 1970, as amended, 29 USC § 651 et seq., the Oil Pollution Act
of 1990, 33 USC § 2701 et seq., the Emergency Planning and Community
Right-To-Know Act of 1986, 42 USC § 11001 et seq., the National Environmental
Policy Act of 1969, 42 USC § 4321 et seq., the Federal Insecticide, Fungicide
and Rodenticide Act of 1947, 7 USC § 136 et seq., North Carolina Oil Pollution
and Hazardous Substances Control Act, N.C. Gen. Stat.  § 143-215.75 et seq.,
North Carolina Inactive Hazardous Sites Act, N.C. Gen. Stat. § 130A-310, North
Carolina Water and Air Resources Act, N.C. Gen. Stat. § 143-211 et seq., 15A
N.C. Admin. Code Subchapter 2L, and any other state or local law counterparts,
as amended, as such Applicable Laws, are in effect as of the Lease Commencement
Date, or thereafter adopted, published, or promulgated.




5.4.1.4

Releases of Hazardous Materials.  If any Release of any Hazardous Material in,
on, under, from or about the Premises shall occur at any time during the Lease
and/or if any other Hazardous Material condition exists at the Premises
proximately due to the breach of Tenant’s obligations under this Section 5.4
that requires response actions under Environmental Laws, in addition to
notifying Landlord as specified above, Tenant, at its own sole cost and expense,
shall (i) immediately comply with any and all reporting requirements imposed
pursuant to any and all Environmental Laws, (ii) provide a written certification
to Landlord indicating that Tenant has complied with all applicable reporting
requirements, (iii) take any and all necessary investigation, corrective and
remedial action in accordance with any and all applicable Environmental Laws,
utilizing an environmental consultant reasonably approved by Landlord, all in
accordance with the provisions and requirements of this Section 5.4, including,
without limitation, Section 5.4.4, and (iv)  take any such additional
investigative, remedial and corrective actions as Landlord shall in its
reasonable discretion deem necessary such that the Premises





-15-




--------------------------------------------------------------------------------

 




are remediated to a condition allowing unrestricted use of the Premises (i.e. to
a level that will allow any future use of the Premises, including residential,
without any engineering controls or deed restrictions), all in accordance with
the provisions and requirements of this Section 5.4.  Landlord may, as required
by any and all Environmental Laws, report the Release of any Hazardous Material
to the appropriate governmental authority, identifying Tenant as the responsible
party.  Tenant shall deliver to Landlord copies of all administrative orders,
notices, demands, directives or other communications directed to Tenant from any
governmental authority with respect to any Release of Hazardous Materials in,
on, under, from, or about the Premises, together with copies of all
investigation, assessment, and remediation plans and reports prepared by or on
behalf of Tenant in response to any such regulatory order or directive.
 Notwithstanding the foregoing, if Tenant provides Landlord with substantial
proof that a Release in the Premises was caused by another tenant or occupant in
the Project then Landlord shall use good faith efforts to assist Tenant in
pursuing such party to cause it to remediate the Release or pay for such
remediation, but ultimately Tenant’s obligations under this Section 5.4 shall
remain as stated herein.  




5.4.1.5

Indemnification.




5.4.1.5.1

In General.  Without limiting in any way Tenant’s obligations under any other
provision of this Lease, Tenant shall be solely responsible for and shall
protect, defend, indemnify and hold the Landlord Parties harmless from and
against any and all claims, judgments, losses, damages, costs, expenses,
penalties, enforcement ac­tions, taxes, fines, remedial actions, liabilities
(including, without limitation, actual attorneys’ fees, litigation, arbitration
and administrative proceeding costs, expert and consultant fees and laboratory
costs) including, without limitation, consequential damages and sums paid in
settlement of claims, which arise during or after the Lease Term, whether
foreseeable or unforeseeable, directly or indirectly arising out of or
attributable to the presence, use, generation, manufacture, treatment, handling,
refining, production, processing, storage, Release or presence of Hazardous
Materials in, on, under or about the Premises by Tenant, except to the extent
such liabilities result from the gross negligence or willful misconduct of
Landlord following the Lease Commencement Date.  The foregoing obligations of
Tenant shall include, including without limitation:  (i) the costs of any
required or necessary removal, repair, cleanup or remediation of the Premises,
and the preparation and implementation of any closure, removal, remedial or
other required plans; (ii) judgments for personal injury or property damages;
and (iii) all costs and expenses incurred by Landlord in connection therewith.
 It is the express intention of the parties to this Lease that Tenant assumes
all such liabilities, and holds Landlord harmless from all such liabilities,
associated with the environmental condition of the Premises, arising on or after
the date Tenant takes possession of the Premises.




5.4.1.5.2

Limitations.  Landlord warrants and represents that Landlord has not engaged in
the Release of any Hazardous Materials subsequent to the date of the “Phase I
Environmental Site Assessment Report” bearing “Phase I Environmental Site
Assessment Report” bearing ECS Project No. 06-13490-A, prepared on behalf of
Durham KTP Holdings, LLC c/o Longfellow Real Estate Partners, LLC as of August
6, 2015  (“ECS Phase I”).  Landlord further warrants and represents that, to
Landlord’s knowledge, on or after the effective date of the ECS Phase I report,
Landlord has not received a summons, citation, directive, letter or other
communication, written or oral, from any state agency or the U.S. Government
concerning the Project or any intentional or unintentional action on Landlord or
any occupant’s part as a result of a Release of any Hazardous Materials.     




5.4.1.6

Compliance with Environmental Laws.  Without limiting the generality of Tenant’s
obligation to comply with Applicable Laws as otherwise provided in this Lease,
Tenant shall, at its sole cost and expense, comply with all Environmental Laws.
 Tenant shall obtain and maintain any and all necessary permits, licenses,
certifications and approvals appropriate or required for the use, handling,
storage, and disposal of any Hazardous Materials used, stored, generated,
transported, handled, blended, or recycled by Tenant on the Premises.  Landlord
shall have a continuing right, without obligation, to require Tenant to obtain,
and to review and inspect any and all such permits, licenses, certifications and
approvals, together with copies of any and all Hazardous Materials management
plans and programs, any and all Hazardous Materials risk management and
pollution prevention programs, and any and all Hazardous Materials emergency
response and employee training programs respecting Tenant’s use of Hazardous
Materials.  Upon request of Landlord, Tenant shall deliver to Landlord a
narrative description explaining the nature and scope of Tenant’s activities
involving Hazardous Materials and showing to Landlord’s satisfaction compliance
with all Environmental Laws and the terms of this Lease.





-16-




--------------------------------------------------------------------------------

 







5.4.2

Assurance of Performance.




5.4.2.1

Environmental Assessments In General.  Landlord may, but shall not be required
to, engage from time to time such contractors as Landlord determines to be
appropriate (and with reasonable advance notice to Tenant, not less than 5
business days) to perform “Environmental Assessments,” as that term is defined
below, to ensure Tenant’s compliance with the requirements of this Lease with
respect to Hazardous Materials.  For purposes of this Lease, “Environmental
Assessment” means an assessment including, without limitation:  (i) an
environmental site assessment conducted in accordance with the then-current
standards of the American Society for Testing and Materials and meeting the
requirements for satisfying the “all appropriate inquiries” requirements; and
(ii) sampling and testing of the Premises based upon potential recognized
environmental conditions or areas of concern or inquiry identified by the
environmental site assessment.




5.4.2.2

Costs of Environmental Assessments.  All costs and expenses incurred by Landlord
in connection with any such Environmental Assessment initially shall be paid by
Landlord; provided that if any such Environmental Assessment shows that Tenant
has failed to comply with the provisions of this Section 5.4, then all of the
costs and expenses of such Environmental Assessment shall be reimbursed by
Tenant as Additional Rent within thirty (30) days after receipt of written
demand therefor (and reasonable documentation of Tenant’s breach of its
environmental obligations).




5.4.3

Tenant’s Obligations upon Surrender.  At the expiration or earlier termination
of the Lease Term, Tenant, at Tenant’s sole cost and expense, shall:  (i) cause
an Environmental Assessment of the Premises to be conducted in accordance with
Section 15.3; (ii) cause all Hazardous Materials to be removed from the Premises
and disposed of in accordance with all Environmental Laws and as necessary to
allow the Premises to be used for any purpose; and (iii) cause to be removed all
containers installed or used by Tenant or Tenant’s Agents to store any Hazardous
Materials on the Premises, and cause to be repaired any damage to the Premises
caused by such removal.




5.4.4

Clean-up.




5.4.4.1

Environmental Reports; Clean-Up.  If any written report, including any report
containing results of any Environmental Assessment (an “Environmental Report”)
shall indicate (i) the presence of any Hazardous Materials as to which Tenant
has a removal or remediation obligation under this Section 5.4, and (ii) that as
a result of same, the investigation, characterization, monitoring, assessment,
repair, closure, remediation, removal, or other clean-up (the “Clean-up”) of any
Hazardous Materials is required, Tenant shall promptly prepare and submit to
Landlord within thirty (30) days after receipt of the Environmental Report a
comprehensive plan, subject to Landlord’s written approval, specifying the
actions to be taken by Tenant to perform the Clean-up so that the Premises are
restored to the conditions required by this Lease.  Upon Landlord’s approval of
the Clean-up plan, Tenant shall, at Tenant’s sole cost and expense, without
limitation on any rights and remedies of Landlord under this Lease, immediately
implement such plan with a consultant reasonably acceptable to Landlord and
proceed to Clean-Up Hazardous Materials in accordance with all Applicable Laws
and as required by such plan and this Lease.  If, within thirty (30) days after
receiving a copy of such Environmental Report, Tenant fails either (a) to
complete such Clean-up, or (b) with respect to any Clean-up that cannot be
completed within such thirty-day period, fails to proceed with diligence to
prepare the Clean-up plan and complete the Clean-up as promptly as practicable,
then Landlord shall have the right, but not the obligation, and without waiving
any other rights under this Lease, to carry out any Clean-up recommended by the
Environmental Report or required by any governmental authority having
jurisdiction over the Premises, and recover all of the costs and expenses
thereof from Tenant as Additional Rent, payable within ten (10) business days
after receipt of written demand therefor.




5.4.4.2

No Rent Abatement.  Tenant shall continue to pay all Rent due or accruing under
this Lease during any Clean-up, and shall not be entitled to any reduction,
offset or deferral of any Base Rent or Additional Rent due or accruing under
this Lease during any such Clean-up.  




5.4.4.3

Surrender of Premises.  Tenant shall complete any Clean-up prior to surrender of
the Premises upon the expiration or earlier termination of this Lease, and shall
fully comply with all Environmental Laws and requirements of any governmental
authority with respect to such completion, including,





-17-




--------------------------------------------------------------------------------

 




without limitation, fully comply with any requirement to file a risk assessment,
mitigation plan or other information with any such governmental authority in
conjunction with the Clean-up prior to such surrender.  Tenant shall obtain and
deliver to Landlord a letter or other written determination from the overseeing
governmental authority confirming that the Clean-up has been completed in
accordance with all requirements of such governmental authority and that no
further response action is required for the unrestricted use of the Premises
from an Environmental Law standpoint (“Closure Letter”).  Upon the expiration or
earlier termination of this Lease, Tenant shall also be obligated to close all
permits obtained in connection with Hazardous Materials in accordance with
applicable laws.




5.4.4.4

Failure to Timely Clean-Up.  Should any Clean-up for which Tenant is responsible
not be completed, or should Tenant not receive the Closure Letter and any
governmental approvals required under Environmental Laws in conjunction with
such Clean-up prior to the expiration or earlier termination of this Lease, and
Tenant’s failure to receive the Closure Letter is prohibiting Landlord from
leasing the Premises or any part thereof to a third party, or prevents the
occupancy or use of the Premises or any part thereof by a third party, then
Tenant shall be liable to Landlord as a holdover tenant (as more particularly
provided in Article 16) until Tenant has fully complied with its obligations
under this Section 5.4.




5.4.5

Confidentiality.  Unless compelled to do so by Applicable Law, Tenant agrees
that Tenant shall not dis­close, discuss, disseminate or copy any information,
data, findings, communications, conclusions and reports regarding the
environmental condition of the Premises to any Person (other than Tenant’s
consultants, attorneys, property managers and employees that have a need to know
such information), including any governmental authority, without the prior
written consent of Landlord, not to be unreasonably withheld, conditioned, or
delayed.  In the event Tenant reasonably believes that disclosure is compelled
by Applicable Law, it shall provide Landlord ten (10) days’ advance notice of
disclosure of confidential information so that Landlord may attempt to obtain a
protective order.  Tenant may additionally release such information to bona fide
prospective purchasers or lenders, subject to any such parties’ written
agreement to be bound by the terms of this Section 5.4.




5.4.6

Copies of Environmental Reports.  Within thirty (30) days of receipt thereof,
Tenant shall provide Landlord with a copy of any and all environmental
assessments, audits, studies and reports regarding Tenant’s activities with
respect to the Premises, or ground water beneath the Land, or the environmental
condition or Clean-up thereof.  Tenant shall be obligated to provide Landlord
with a copy of such materials without regard to whether such materials are
generated by Tenant or prepared for Tenant, or how Tenant comes into possession
of such materials.




5.4.7

Intentionally Omitted.  




5.4.8

Signs, Response Plans, Etc.  Tenant shall be responsible for posting on the
Premises any signs required under applicable Environmental Laws.  Tenant shall
also complete and file any business response plans or inventories required by
any Applicable Laws.  Tenant shall concurrently file a copy of any such business
response plan or inventory with Landlord.




5.4.9

Survival.  Each covenant, agreement, representation, warranty and
indemnification made by Tenant set forth in this Section 5.4 shall survive the
expiration or earlier termination of this Lease and shall remain effective until
all of Tenant’s obligations under this Section 5.4 have been completely
performed and satisfied.




6.

SERVICES AND UTILITIES




6.1

Landlord Provided Services.  Landlord shall provide the following services on
all days (unless otherwise stated below) during the Lease Term.




6.1.1

Subject to limitations imposed by all governmental rules, regulations and
guidelines applicable thereto, Landlord shall provide adequate electrical wiring
and facilities for connection to Tenant’s lighting fixtures and incidental use
equipment, provided that the connected electrical load of the incidental use
equipment and the connected electrical load of Tenant’s lighting fixtures does
not exceed Tenant’s Share of the





-18-




--------------------------------------------------------------------------------

 




system capacity (as reasonably documented by Landlord).  Tenant shall bear the
cost of replacement of lamps, starters and ballasts for lighting fixtures within
the Premises.




6.1.2

Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes in the Building Common Areas, if any.




6.1.3

Landlord shall provide a dumpster and/or trash compactor at the Building for use
by Tenant and other tenants for ordinary office waste (and not for Hazardous
Materials).




6.1.4

Landlord shall provide landscaping, snow and ice removal in the Common Areas.




6.1.5

Landlord shall provide access to the rooftop as stated in Section 7.2.  




6.2

Tenant Provided Services and Utilities.  Except as otherwise expressly set forth
in Section 6.1, above, Tenant will be responsible, at its sole cost and expense,
for the furnishing of all services and utilities to the Premises, including
internet, electricity, water, telephone, janitorial and interior Building
security services.




6.2.1

Landlord shall not provide janitorial or trash services for the Premises except
as expressly provided in Section 6.1.3, above.  Tenant shall be solely
responsible for performing all janitorial and trash services and other cleaning
of the Premises, all in compliance with Applicable Laws.  In the event such
service is provided by a third party janitorial service, and not by employees of
Tenant, such service shall be a janitorial service approved in advance by
Landlord, (Landlord shall provide Tenant with a list of approved vendors upon
Tenant’s request).  The janitorial and cleaning of the Premises shall be
adequate to maintain the Premises in a manner consistent with Comparable
Buildings.  




6.2.2

Subject to Applicable Laws and the other provisions of this Lease (including,
without limitation, the Rules and Regulations, and except in the event of an
emergency), Tenant shall have access to the Building, the Premises and the
Common Areas of the Building, other than Common Areas requiring access with a
Building engineer, twenty-four (24) hours per day, seven (7) days per week,
every day of the year; provided, however, that Tenant shall only be permitted to
have access to and use of the limited-access areas of the Building during the
normal operating hours of such portions of the Building.  




Tenant shall reasonably cooperate with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.  Provided that Landlord agrees to provide and maintain and
keep in continuous service utility connections to the Project, including
electricity, water and sewage connections, Landlord shall have no obligation to
provide any services or utilities to the Building, including, but not limited to
heating, ventilation and air-conditioning, electricity, water, telephone,
janitorial and interior Building security services.




6.2.3

Tenant shall pay for all water, gas, heat, light, power, telephone, internet
service, cable television, other telecommunications and other utilities supplied
to the Premises, together with any fees, surcharges and taxes thereon, whether
part of Operating Expenses or as provided under this Article 6.  Tenant shall
pay all costs and expenses for any separately metered utilities provided
exclusively to the Premises directly to the applicable service provider.  Tenant
shall pay all actual out-of-pocket costs and expenses, without mark-up, for
utility charges that are based on a check- or sub-metering installation based on
Landlord’s reading of such meters and directly to Landlord, including without
limitation for utility charges for power, gas and water serving the HVAC system
of the Building (which are measured by the control management system of the
Building based on air volume provided to each tenant space).  Additional Rent
for such utilities may be reasonably estimated monthly by Landlord, based on
actual readings of sub- and “check” meters where applicable, and shall be paid
monthly by Tenant within thirty (30) days after being billed with a final
accounting based upon actual bills received from the utility providers following
the conclusion of each fiscal year of the Building.




6.3

Metering.  If necessary, Landlord may install devices to separately meter any
utility use (or use other reasonable industry standard methods to reasonably
estimate such use) and in such event Tenant shall pay the cost directly to
Landlord, within thirty (30) days after Tenant’s receipt of an invoice therefor,
at the rates charged by the public utility company furnishing the same,
including the cost of installing, testing and maintaining of such





-19-




--------------------------------------------------------------------------------

 




metering devices.  Tenant’s use of electricity and any other utility shall never
exceed the capacity of the feeders to the Project or the risers or wiring
installation or Tenant’s Share of the per floor limits as reasonably determined
and documented by Landlord.   




6.4

Interruption of Use.  Tenant agrees that, to the extent permitted pursuant to
Applicable Laws, Landlord shall not be liable for damages, by abatement of Rent
or otherwise, for failure to furnish or delay in furnishing any service
(including telephone and telecommunication services), or for any diminution in
the quality or quantity thereof, when such failure or delay or diminution is
occasioned, in whole or in part, by breakage, repairs, replacements, or
improvements, by any strike, lockout or other labor trouble, by inability to
secure electricity, gas, water, or other fuel at the Building or Project after
reasonable effort to do so, by any riot or other dangerous condition, emergency,
accident or casualty whatsoever, by act or default of Tenant or other parties,
or by any other cause not under Landlord’s reasonable control; and such failures
or delays or diminution shall never be deemed to constitute an eviction or
disturbance of Tenant’s use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this Lease.
 Furthermore, Landlord shall not be liable under any circumstances for a loss
of, or injury to, property or for injury to, or interference with, Tenant’s
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services or utilities as set forth in this Article 6.




Notwithstanding the foregoing to the contrary, should there be an interruption,
curtailment or suspension of any service required to be provided by Landlord
pursuant to Section 6.1 (and no reasonably equivalent alternative service or
supply is provided by Landlord) that shall materially interfere with Tenant’s
use and enjoyment of a material portion of the Premises, and Tenant actually
ceases to use affected portion of the Premises (any such event, a “Service
Interruption”), and if (i) such Service Interruption shall continue for
seventy-two (72) consecutive hours following receipt by Landlord of written
notice from Tenant describing such Service Interruption (the “Service
Interruption Notice”), (ii) such Service Interruption shall not have been
caused, in whole or in part, by reasons beyond Landlord’s reasonable control or
by an act or omission in violation of this Lease by Tenant or by any negligence
of Tenant, or Tenant’s agents, employees, contractors or invitees, and (iii)
either (A) Landlord does not diligently commence and pursue to completion the
remedy of such Service Interruption or (B) Landlord receives proceeds from its
rental interruption insurance that covers such Service Interruption (a Service
Interruption that satisfies the foregoing conditions being referred to
hereinafter as a “Material Service Interruption”) then, as liquidated damages
and Tenant’s sole remedy at law or equity, Tenant shall be entitled to an
equitable abatement of Base Rent and Tenant’s Share of Direct Expenses, based on
the nature and duration of the Material Service Interruption, the area of the
Premises affected, and the then current Rent amounts, for the period that shall
begin on the commencement of such Material Service Interruption and that shall
end on the day such Material Service Interruption shall cease.  To the extent a
Material Service Interruption is caused by an event covered by Articles 11 or 13
of this Lease, then Tenant’s right to abate rent shall be governed by the terms
of such Articles 11 or 13, as applicable, and the provisions of this paragraph
shall not apply.




7.

REPAIRS




7.1

Tenant Repairs.  Tenant shall, at Tenant’s own expense, keep the Premises,
including all improvements, fixtures, furnishings, heating, ventilation
(including exhaust) and air conditioning (“HVAC”), and systems and equipment
therein (including, without limitation, plumbing fixtures and equipment such as
dishwashers, garbage disposals, and insta-hot dispensers), and the floor of the
Building on which the Premises are located, in good order, repair and condition
as received (ordinary wear and tear and casualty damage excepted) at all times
during the Lease Term.  In addition, Tenant shall, at Tenant’s own expense, but
under the supervision and subject to the prior reasonable approval of Landlord,
and within any reasonable period of time specified by Landlord, promptly and
adequately repair all damage to the Premises and replace or repair all damaged,
broken, or worn fixtures and appurtenances, except for damage caused by ordinary
wear and tear or beyond the reasonable control of Tenant; provided however,
that, at Landlord’s option, or if Tenant fails to make such repairs, (after
notice from Landlord and a reasonable opportunity to do so) Landlord may, but
need not, make such repairs and replacements, and Tenant shall pay Landlord the
cost thereof, including a percentage of the cost thereof (to be uniformly
established for the Building and/or the Project) sufficient to reimburse
Landlord for all overhead, general conditions, fees and other costs or expenses
arising from Landlord’s involvement with such repairs and replacements forthwith
upon being billed for same.  Without limitation, Tenant shall be responsible for
heating, ventilating and air-conditioning systems and utility services serving
the Premises (to the extent serving Tenant exclusively), and Tenant shall
secure, pay for,





-20-




--------------------------------------------------------------------------------

 




and keep in force contracts with appropriate and reputable service companies
reasonably approved by Landlord providing for the regular maintenance of such
systems.




7.2

Riser Room and Rooftop Rights.  Landlord grants Tenant the right, subject to the
terms and conditions of this Lease, to access the riser room and the roof of the
Building in order to maintain, repair and replace the HVAC equipment and any
other mechanical equipment located in the riser room or on the roof for which
Tenant is responsible to repair, maintain and replace.  Tenant may not install
additional locks on any access doors or any equipment in such areas.  In the
event the Tenant desires to move any rooftop equipment or install any new
rooftop equipment the exact location and layout of such items must be approved
in advance in writing by Landlord, such approval not to be unreasonably
withheld, conditioned, or delayed.  Tenant shall be provided access to the
rooftop during normal business hours by checking out a key from the management
office and after hours by contacting the on-duty facilities representative of
Landlord.  Tenant’s access to the riser room or rooftop for the purposes of
exercising its rights and obligations under this Section 7.2 shall be limited to
normal business hours by prior appointment with the property manager, except in
the case of emergencies.  In the event of an emergency Tenant shall utilize
Landlord’s after-hours contact information.  Tenant shall engage Landlord’s
roofer before beginning any rooftop installations or repairs which affect the
roof whether under this Section 7.2 or otherwise, and shall always comply with
the roof warranty governing the protection of the roof and modifications to the
roof.  Tenant shall obtain a letter from Landlord’s roofer following completion
of such work stating that the roof warranty remains in effect.  Tenant agrees
that Tenant’s access to the riser room or roof and any work on the roof shall be
at Tenant’s sole risk.  Tenant shall indemnify, defend and hold Landlord
harmless against any liability, claim or cost, including reasonable attorneys’
fees, incurred in connection with the loss of life, personal injury, damage to
property or business or any other loss or injury (except to the extent due to
the grossly negligent act or willful misconduct of Landlord or its employees,
agents or contractors) arising out of the access to the riser room or rooftop or
any work on the rooftop by Tenant or its employees, agents, or contractors,
including any liability arising out of Tenant’s violation of this Section 7.2.
 Tenant shall specifically be responsible for Landlord’s costs to repair any
damage or remedy any infraction caused by Tenant or Tenant’s vendor in the riser
room or on the roof of the Building.  Landlord shall not be responsible for any
damage or harm that result from Tenant’s inability or delay to access the riser
room or rooftop and Tenant hereby waives any claims against Landlord arising
from such delays in access.  The provisions of this paragraph shall survive the
expiration or earlier termination of this Lease.




7.3

Landlord Repairs. Notwithstanding the foregoing, Landlord shall be responsible
for repairs to the exterior walls, windows, foundation and roof (including roof
membrane) of the Building, the structural portions of the floors of the Building
(including, without limitation, the structural integrity of concrete slabs and
footings), and the base building systems and equipment of the Building and
Common Areas (to the extent not serving Tenant exclusively), except to the
extent that such repairs are required due to the negligence or willful
misconduct of Tenant; provided, however, that if such repairs are due to the
negligence or willful misconduct of Tenant, Landlord shall nevertheless make
such repairs at Tenant’s expense, or, if covered by Landlord’s insurance, Tenant
shall only be obligated to pay any deductible in connection therewith.  Subject
to the terms of Article 27, below, Landlord may, but shall not be required to,
enter the Premises at all reasonable times and upon reasonable prior notice to
make such repairs, alterations, improvements or additions to the Premises or to
the Project or to any equipment located in the Project as Landlord shall desire
or deem necessary or as Landlord may be required to do by governmental or
quasi-governmental authority or court order or decree.




7.4

HVAC Repairs.  Landlord represents that the HVAC systems will be in good working
order and condition upon the Lease Commencement Date.  For the HVAC units
existing at the Premises on the Rent Commencement Date which are older than
seven (7) years old at the beginning of the Term (the “Aged Unit(s)”), Landlord
at its sole cost and expense, shall be responsible for repairs or replacements
to the Aged Units, not including routine maintenance or the costs of Tenant’s
service agreement or damage caused by Tenant or Tenant’s employees, contractors
or agents, which exceed One Thousand Five Hundred and No/100 ($1,500.00) per
unit per year as identified either through service calls from Tenant or as
otherwise identified in the course of the preventative maintenance and/or
inspections.  Tenant shall notify Landlord prior to performing such repairs and
Landlord shall either permit Tenant’s vendor to perform the work at Landlord’s
expense or Landlord shall contract for such work to be performed.  If an Aged
Unit needs to be replaced during the Term of this Lease (other than as a result
of the negligent or willful acts or omissions of Tenant or its agents), then
Landlord shall replace such Aged Unit with a new unit, using Building standard
materials, and the cost thereof shall be paid by Landlord.  After any Aged Unit
is replaced with a new or refurbished unit, Tenant shall, at Tenant’s sole
expense, be responsible for all future repairs,





-21-




--------------------------------------------------------------------------------

 




replacement and maintenance for such replaced HVAC system for the remainder of
the Term as it may be extended.  HVAC units that are not Aged Units as of the
Rent Commencement Date shall be Tenant’s responsibility at all times during the
Term. At all times during the Term Landlord shall make available to Tenant any
applicable warranties for any HVAC unit at the Premises.




8.

ADDITIONS AND ALTERATIONS




8.1

Landlord’s Consent to Alterations.  Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
“Alterations”) without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than ten
(10) business days prior to the commencement thereof, and which consent shall
not be unreasonably withheld, conditioned or delayed by Landlord, provided it
shall be deemed reasonable for Landlord to withhold its consent to any
Alteration which adversely affects the structural portions or the systems or
equipment of the Building or is visible from the exterior of the Building.
 Notwithstanding the foregoing, Tenant shall be permitted to make non-structural
Alterations following ten (10) business days’ notice to Landlord, but without
Landlord’s prior consent, to the extent that such Alterations (i) do not affect
the Building roof, systems or equipment, (ii) are not visible from the exterior
of the Building, and (iii) cost less than Thirty Thousand and No/100 Dollars
($30,000.00) per year.  




8.2

Prior to commencing any Alterations affecting air distribution or disbursement
from ventilation systems serving Tenant or the Building, including without
limitation the installation of Tenant’s exhaust systems, Tenant shall provide
Landlord with a third party report from a consultant, and in a form reasonably
acceptable to Landlord, showing that such work will not adversely affect the
ventilation systems or air quality of the Building (or of any other tenant in
the Building) and shall, upon completion of such work, provide Landlord with a
certification reasonably satisfactory to Landlord from such consultant
confirming that no such adverse effects have resulted from such work.




8.3

Manner of Construction.  Landlord may impose, as an express condition of its
consent (at the time said consent is given) to any and all Alterations (other
than the Tenant Improvements) or repairs of the Premises or about the Premises,
such requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that Tenant utilize for such
purposes only contractors, subcontractors, materials, mechanics and materialmen
selected by Tenant and approved by Landlord (which approval shall not be
unreasonably withheld, conditioned or delayed), the requirement that upon
Landlord’s request at the time Landlord approves said Alterations (subject to
the terms of Section 8.5, below), Tenant shall, at Tenant’s expense, remove such
Alterations upon the expiration or any early termination of the Lease Term.
 Tenant shall construct such Alterations and perform such repairs in a good and
workmanlike manner, in conformance with any and all applicable federal, state,
county or municipal laws, rules and regulations and pursuant to a valid building
permit, issued by the city in which the Building is located (or other applicable
governmental authority).  Tenant shall not use (and upon notice from Landlord
shall cease using) contractors, services, workmen, labor, materials or equipment
that, in Landlord’s reasonable judgment, would disturb labor harmony with the
workforce or trades engaged in performing other work, labor or services in or
about the Building or the Common Areas.  Upon completion of any Alterations (or
repairs), Tenant shall deliver to Landlord final lien waivers from all
contractors, subcontractors and materialmen who performed such work.  In
addition to Tenant’s obligations under Article 9 of this Lease, upon completion
of any Alterations, Tenant shall deliver to the Project construction manager a
reproducible copy of the “as built” drawings of the Alterations as well as all
permits, approvals and other documents issued by any governmental agency in
connection with the Alterations.




8.4

Payment for Improvements.  If Tenant orders any work directly from Landlord,
Tenant shall pay to Landlord an amount equal to five percent (5%) of the cost of
such work to compensate Landlord for all overhead, general conditions, fees and
other costs and expenses arising from Landlord’s involvement with such work.  If
Tenant does not order any work directly from Landlord, Tenant shall reimburse
Landlord for Landlord’s reasonable, actual, out-of-pocket costs and expenses
actually incurred in connection with Landlord’s review of such work including a
construction management fee in the amount of two percent (2%) of the total costs
of such work.  The fees in this Section 8.4 shall not apply to Cosmetic
Alterations.








-22-




--------------------------------------------------------------------------------

 




8.5

Construction Insurance.  In addition to the requirements of Article 10 of this
Lease, in the event that Tenant makes any Alterations, prior to the commencement
of such Alterations, Tenant shall provide Landlord with evidence that Tenant
carries “Builder’s All Risk” insurance (to the extent that the cost of the work
shall exceed One Hundred Thousand and No/100 Dollars ($100,000.00)) in an amount
reasonably approved by Landlord covering the construction of such Alterations,
and such other insurance as Landlord may reasonably require, it being understood
and agreed that all of such Alterations shall be insured by Tenant pursuant to
Article 10 of this Lease immediately upon completion thereof.  In addition,
Tenant’s contractors and subcontractors shall be required to carry Commercial
General Liability Insurance in an amount reasonably approved by Landlord and
otherwise in accordance with the requirements of Article 10 of this Lease and
such general liability insurance shall name the Landlord Parties as additional
insureds on a primary and non-contributory basis.  Landlord may, in its
reasonable discretion based on Tenant’s financial standing, require Tenant to
obtain and record a statutory form of lien bond, or obtain performance and
payment bonds, or some alternate form of security satisfactory to Landlord in an
amount sufficient to ensure the lien-free completion of such Alterations and
naming Landlord as a co-obligee, in each case in form and substance reasonably
satisfactory to Landlord.  In addition, Tenant’s contractors and subcontractors
shall be required to provide a waiver of subrogation in favor of Tenant and the
Landlord Parties.




9.

COVENANT AGAINST LIENS




Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials or services furnished or
obligations incurred by or on behalf of Tenant, and shall protect, defend,
indemnify and hold Landlord harmless from and against any claims, liabilities,
judgments or costs (including, without limitation, reasonable attorneys’ fees
and costs) arising out of same or in connection therewith.  Tenant shall give
Landlord notice at least twenty (20) days prior to the commencement of any work,
services or obligations related to the Premises giving rise to any such liens or
encumbrances (or such additional time as may be necessary under Applicable Laws)
to afford Landlord the opportunity of posting and recording appropriate notices
of non-responsibility (to the extent applicable pursuant to then Applicable
Laws).  Tenant shall remove any such lien or encumbrance by statutory lien bond
or otherwise within ten (10) business days after notice by Landlord, and if
Tenant shall fail to do so, Landlord may pay the amount necessary to remove such
lien or encumbrance, without being responsible for investigating the validity
thereof.  




10.

INSURANCE




10.1

Indemnification and Waiver.  Tenant hereby assumes all risk of damage to
property or injury to persons in, upon or about the Premises from any cause
whatsoever (including, but not limited to, any personal injuries resulting from
a slip and fall in, upon or about the Premises) and agrees that Landlord, its
lenders, partners, subpartners and their respective officers, agents, servants,
employees, and independent contractors (collectively, “Landlord Parties”) shall
not be liable for, and are hereby released from any responsibility for, any
damage either to person or property or resulting from the loss of use thereof,
which damage is sustained by Tenant or by other persons claiming through Tenant.
 Tenant shall indemnify, defend, protect, and hold harmless the Landlord Parties
from any and all loss, cost, damage, injury, expense and liability (including
without limitation court costs and reasonable attorneys’ fees) during the Lease
Term, or any period of Tenant’s occupancy of the Premises prior to the
commencement or after the expiration of the Lease Term, incurred in connection
with or arising from any cause in, on or about the Premises (including, but not
limited to, a slip and fall), any acts, omissions or negligence of Tenant or of
any person claiming by, through or under Tenant, or of the contractors, agents,
servants, employees, invitees, guests or licensees of Tenant or any such person,
in, on or about the Project or any breach of the terms of this Lease, either
prior to, during, or after the expiration of the Lease Term, provided that the
terms of the foregoing indemnity shall not apply to the gross negligence or
willful misconduct of Landlord.  Should Landlord be named as a defendant in any
suit brought against Tenant in connection with or arising out of Tenant’s
occupancy of the Premises, Tenant shall pay to Landlord its reasonable costs and
expenses incurred in such suit, including without limitation, its actual
professional fees such as reasonable appraisers’, accountants’ and attorneys’
fees.  The provisions of this Section 10.1 shall survive the expiration or
sooner termination of this Lease with respect to any claims or liability arising
in connection with any event occurring prior to such expiration or termination.
 




10.2

Tenant’s Compliance With Landlord’s Property Insurance.  Tenant shall, at
Tenant’s expense, comply with all reasonable insurance company requirements
pertaining to the use of the Premises.  If Tenant’s conduct or use of the
Premises for any purpose other than customary, general office use causes any
increase in the





-23-




--------------------------------------------------------------------------------

 




premium for such insurance policies (as reasonably documented by Landlord) then
Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant’s
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.




10.3

Tenant’s Insurance.    Tenant shall maintain the following coverages in the
following amounts.




10.3.1

Commercial General Liability Insurance on an occurrence form covering the
insured against claims of bodily injury, personal and advertising injury and
property damage (including loss of use thereof) arising out of Tenant’s
operations, products/completed operations, and contractual liability including a
Separation of Insureds provision with no exclusion for cross-liability, and the
performance by Tenant of the indemnity agreements set forth in Section 10.1 of
this Lease, and including the Additional Insureds (as defined hereunder) as
additional insureds with respect to both ongoing and completed operations
coverage on a primary and non-contributory basis, for limits of liability of not
less than:




 

$1,000,000 each occurrence

$2,000,000 annual aggregate per location

 

$1,000,000 personal and advertising injury

$2,000,000 products-completed operations

0% Insured’s participation




10.3.2

Property Insurance covering (i) all office furniture, business and trade
fixtures, office equipment, free-standing cabinet work, movable partitions,
merchandise and all other items of Tenant’s property on the Premises installed
by, for, or at the expense of Tenant, and (ii) any other improvements which
exist in the Premises as of the Lease Commencement Date (excluding the Base
Building) (the “New Improvements”).  Such insurance shall be written on an “all
risks” of physical loss or damage basis, for the full replacement cost value
(subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include coverage for damage or
other loss caused by fire or other peril including, but not limited to,
vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion.




10.3.3

Business Income Interruption for one (1) year plus Extra Expense insurance in
such amounts as will reimburse Tenant for actual direct or indirect loss of
earnings attributable to the risks outlined in Section 10.3.2 above.




10.3.4

Auto Liability Insurance covering liability arising out of any auto, including
owned (if any), non-owned, leased, and hired autos, with a limit of not less
than $1,000,000 combined single limit each accident for bodily injury and
property damage.




10.3.5

Worker’s Compensation and Employer’s Liability or other similar insurance
pursuant to all applicable state and local statutes and regulations, together
with Employer’s Liability Insurance with limits of not less than $1,000,000
bodily injury (each accident), $1,000,000 bodily injury by disease (each
employee), and $1,000,000 bodily injury by disease (policy limit).  The policy
will include a waiver of subrogation in favor of the Landlord Parties.




10.3.6

Umbrella and/or Excess Liability Insurance policy in excess of Commercial
General Liability, Auto Liability, and Employer’s Liability Insurance policies,
concurrent to, and at least as broad as the underlying primary insurance
policies, which must “drop down” over reduced or exhausted aggregate limits as
to such underlying policies and contain a “follow form” statement.  The limits
must be no less than $5,000,000 each occurrence and $5,000,000 in the aggregate.
 Such Umbrella/Excess Liability policy must be endorsed to provide that this
insurance is primary to, and non-contributory with, any other insurance on which
the Additional Insureds are an insured, whether such other insurance is primary,
excess, contingent, self-insurance, or insurance on any other basis. This
endorsement must cause the Umbrella/Excess coverage to be vertically exhausted,
whereby such coverage is not subject to any “Other Insurance” clause under this
Umbrella and/or Excess Liability policy.








-24-




--------------------------------------------------------------------------------

 




10.4

Form of Policies.  The minimum limits of policies of insurance required of
Tenant and its agents/contractors under this Lease shall in no event limit the
liability of Tenant under this Lease.  Such insurance shall (i) name Landlord,
its subsidiaries and affiliates and any other party the Landlord so specifies
(collectively, the “Additional Insureds”), as an additional insured, as
applicable, including Landlord’s managing agent, if any; (ii) cover the
liability assumed by Tenant under this Lease; (iii) be issued by an insurance
company having a rating of not less than A:VIII in Best’s Insurance Guide or
which is otherwise acceptable to Landlord and licensed to do business in the
State of North Carolina; (iv) be primary insurance as to all claims thereunder
and provide that any insurance carried by the Additional Insureds is excess and
is non-contributing with any insurance required of Tenant; (v) be in form and
content reasonably acceptable to Landlord; (vi) be endorsed with waiver of
subrogation endorsements in favor of the Additional Insureds; and (vii) provide
that said insurer shall endeavor to provide written notice to Landlord and any
mortgagee of Landlord,  to the extent such names are furnished to Tenant prior
to the cancellation of such policy.  Tenant shall deliver said policy or
policies or certificates thereof to Landlord on or before the earlier to occur
of (A) the Lease Commencement Date, and (B) the date upon which Tenant is first
provided access to the Premises, and at least ten (10) days before the
expiration dates thereof.  In the event Tenant shall fail to procure such
insurance, or to deliver such policies or certificate within ten (10) days after
written notice from Landlord, Landlord may, at its option (upon notice to
Tenant), procure such policies for the account of Tenant, and the cost thereof
shall be paid to Landlord within five (5) days after delivery to Tenant of bills
therefor. Landlord and the Additional Insureds will not be responsible for any
deductibles or self-insured retentions related to any insurance under this
Article 10.




10.5

Subrogation.  Landlord and Tenant intend that their respective property loss
risks shall be borne by reasonable insurance carriers to the extent above
provided, and Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property loss to the extent that such coverage is agreed to be provided
hereunder.  The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers, provided such waiver of subrogation shall not affect the right to the
insured to recover thereunder.  The parties agree that their respective
insurance policies are now, or shall specify that the waiver of subrogation
shall not affect the right of the insured to recover thereunder. Tenant will
waive, and cause its contractors and subcontractors to waive, all causes of
action or claims they may have against the Additional Insureds for any liability
and workers compensation claims they incur in relation to the Lease or any
Alterations, or any other work or activities performed in connection with the
Project.




10.6

Additional Insurance Obligations.  Tenant shall carry and maintain during the
entire Lease Term, at Tenant’s sole cost and expense, increased amounts of
insurance to the extent required by any lender or mortgagee on the Building.




10.7

Landlord Insurance Obligations.  Landlord shall keep in force during the term of
this Lease at least the following coverage: (i) commercial general liability
insurance against any and all claims for bodily injury and property damage
occurring in or about the Building or the Common Areas having a combined single
limit of not less than One Million Dollars ($1,000,000) per occurrence and Two
Million Dollars ($2,000,000) in the aggregate, and (ii) property insurance for
fire, casualty and special causes of loss in such amounts and coverages as
Landlord deems appropriate or is otherwise required of Landlord by its lender or
Applicable Law, but in no event less than the lesser of (a) at least one hundred
percent (100%) percent of the replacement cost of the Building or (b) the
maximum insurable value of the Building.




11.

DAMAGE AND DESTRUCTION




11.1

Repair of Damage to Premises by Landlord.  Tenant shall promptly notify Landlord
of any damage to the Premises resulting from fire or any other casualty.  If the
Premises or any Common Areas serving or providing access to the Premises shall
be damaged by fire or other casualty, Landlord shall promptly and diligently,
subject to reasonable delays for insurance adjustment or other matters beyond
Landlord’s reasonable control, and subject to all other terms of this Article
11, restore such Common Areas and the Premises to substantially the same
condition as existed prior to the casualty, except for modifications required by
zoning and building codes and other laws or by the holder of a mortgage on the
Building or Project or any other modifications to the Common Areas deemed
desirable by Landlord, which are consistent with the character of the Project,
provided that access to the or the use of Premises shall not be materially
impaired.  Upon the occurrence of any damage to the Premises, upon notice (the
“Landlord Repair Notice”) to Tenant from Landlord, Tenant shall assign to
Landlord (or to any party





-25-




--------------------------------------------------------------------------------

 




designated by Landlord) all insurance proceeds payable to Tenant under Tenant’s
insurance required under Section 10.3.2(ii) of this Lease and Landlord’s
obligation to restore any Alterations or Tenant Improvements shall be limited to
the extent of such proceeds received by Landlord.  To the extent permitted
pursuant to Applicable Laws, Landlord shall not be liable for any inconvenience
or annoyance to Tenant or its visitors, or injury to Tenant’s business resulting
in any way from such damage or the repair thereof; provided however, that if
such fire or other casualty shall have damaged the Premises or Common Areas
necessary to Tenant’s occupancy, and the Premises, or a material portion of the
Premises, are not occupied by Tenant as a result thereof, then during the time
and to the extent the Premises are unfit for occupancy, the Rent shall be abated
in proportion to the ratio that the amount of rentable square feet of the
Premises which is unfit for occupancy for the purposes permitted under this
Lease bears to the total rentable square feet of the Premises.  




11.2

Landlord’s Option to Repair.  Notwithstanding the terms of Section 11.1 of this
Lease, Landlord may elect not to rebuild and/or restore the Premises, Building
and/or Project, and instead terminate this Lease, by notifying Tenant in writing
of such termination within forty-five (45) days after the date of discovery of
the damage, such notice to include a termination date giving Tenant sixty (60)
days to vacate the Premises, but Landlord may so elect only if the Building or
Project shall be damaged by fire or other casualty or cause, whether or not the
Premises are affected, and one or more of the following conditions is present:
(i) in Landlord’s reasonable judgment, repairs cannot reasonably be completed
within one hundred eighty (180) days after the date of discovery of the damage
(when such repairs are made without the payment of overtime or other premiums);
(ii) the holder of any mortgage on the Building or Project or ground lessor with
respect to the Building or Project shall require that the insurance proceeds or
any portion thereof be used to retire the mortgage debt, or shall terminate the
ground lease, as the case may be; (iii) at least Ten Thousand and No/100 Dollars
($10,000.00) of damage is not fully covered by Landlord’s insurance policies;
(iv) intentionally omitted; (v) the damage occurs during the last twelve (12)
months of the Lease Term; or (vi) any owner of any other portion of the Project,
other than Landlord, does not intend to repair the damage to such portion of the
Project; provided, however, that if Landlord does not elect to terminate this
Lease pursuant to Landlord’s termination right as provided above, and the
repairs cannot, in the reasonable opinion of Landlord, be completed within one
hundred eighty (180) days after being commenced, Tenant may elect, no earlier
than thirty (30) days after the date of the damage and not later than ninety
(90) days after the date of such damage, to terminate this Lease by written
notice to Landlord effective as of the date specified in the notice, which date
shall not be less than thirty (30) days nor more than sixty (60) days after the
date such notice is given by Tenant.  Notwithstanding the provisions of this
Section 11.2, Tenant shall have the right to terminate this Lease under this
Section 11.2 only if each of the following conditions is satisfied:  (a) the
damage to the Project by fire or other casualty was not caused by the gross
negligence or intentional act of Tenant or its partners or subpartners and their
respective officers, agents, servants, employees, and independent contractors;
and (b) as a result of the damage, Tenant cannot reasonably conduct business
from the Premises.  In addition, Tenant may terminate this Lease if the damage
to the Premises occurs during the last twelve (12) months of the Lease Term,
and, as a result of such damage, Tenant cannot reasonably conduct business from
the Premises for a period of thirty (30) days or more.




12.

NONWAIVER




No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby.  The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained.  The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent.  No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due.  No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant’s right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.





-26-




--------------------------------------------------------------------------------

 







13.

CONDEMNATION




If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority.  Tenant shall not
because of such taking assert any claim against Landlord or the authority for
any compensation because of such taking and Landlord shall be entitled to the
entire award or payment in connection therewith, except that Tenant shall have
the right to file any separate claim available to Tenant for any taking of
Tenant’s personal property and fixtures belonging to Tenant and removable by
Tenant upon expiration of the Lease Term pursuant to the terms of this Lease,
and for moving expenses, so long as such claims do not diminish the award
available to Landlord, its ground lessor with respect to the Building or Project
or its mortgagee, and such claim is payable separately to Tenant.  All Rent
shall be apportioned as of the date of such termination.  If any part of the
Premises shall be taken, and this Lease shall not be so terminated, the Rent
shall be proportionately abated.  Notwithstanding anything to the contrary
contained in this Article 13, in the event of a temporary taking of all or any
portion of the Premises for a period of one hundred and eighty (180) days or
less, and provided that such temporary taking does not materially preclude or
unreasonably diminish Tenant’s ability to conduct business from the Premises,
then this Lease shall not terminate but the Base Rent and the Additional Rent
shall be abated for the period of such taking in proportion to the ratio that
the amount of rentable square feet of the Premises taken bears to the total
rentable square feet of the Premises.  Landlord shall be entitled to receive the
entire award made in connection with any such temporary taking, provided,
however, that Tenant shall be entitled to a share of the award for any loss of
fixtures and improvements and for moving and other reasonable expenses that do
not otherwise reduce Landlord’s recovery.  




14.

ASSIGNMENT AND SUBLETTING




14.1

Transfers.  Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as “Transfers” and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a “Transferee”).  If
Tenant desires Landlord’s consent to any Transfer, Tenant shall notify Landlord
in writing, which notice (the “Transfer Notice”) shall include (i) the proposed
effective date of the Transfer, which shall not be less than twenty (20) days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the “Subject Space”), (iii) all of the terms of the proposed
Transfer and the consideration therefor, including calculation of the “Transfer
Premium”, as that term is defined in Section 14.3 below, in connection with such
Transfer, the name and address of the proposed Transferee, and a copy of all
existing executed and/or proposed documentation pertaining to the proposed
Transfer, and (iv) current financial statements of the proposed Transferee
certified by an officer, partner or owner thereof, business credit and personal
references and history of the proposed Transferee and any other information
reasonably required by Landlord which will enable Landlord to determine the
financial responsibility, character, and reputation of the proposed Transferee,
nature of such Transferee’s business and proposed use of the Subject Space.  Any
Transfer made without Landlord’s prior written consent shall, at Landlord’s
option, be null, void and of no effect, and shall, at Landlord’s option,
constitute a default by Tenant under this Lease.  Whether or not Landlord
consents to any proposed Transfer, Tenant shall pay Landlord’s reasonable review
and processing fees (not to exceed One Thousand Five Hundred and No/100 Dollars
($1,500.00) for Landlord’s internal costs), plus any reasonable professional
fees (including, without limitation, attorneys’, accountants’, architects’,
engineers’ and consultants’ fees) incurred by Landlord, within thirty (30) days
after written request by Landlord.




14.2

Landlord’s Consent.  Landlord shall not unreasonably withhold, condition or
delay its consent to any proposed Transfer of the Subject Space to the
Transferee on the terms specified in the Transfer Notice.  Without limitation as
to other reasonable grounds for withholding consent, the parties hereby agree
that it shall be reasonable





-27-




--------------------------------------------------------------------------------

 




under this Lease and under any applicable law for Landlord to withhold consent
to any proposed Transfer where one or more of the following apply:




14.2.1

The Transferee is of a character or reputation or engaged in a business which is
not consistent with the quality of the Building or the Project;




14.2.2

The Transferee is either a governmental agency or instrumentality thereof;




14.2.3

The Transferee is not a party of reasonable financial worth and/or financial
stability in light of the responsibilities to be undertaken in connection with
the Transfer on the date consent is requested;




14.2.4

The proposed Transfer would cause a violation of another lease for space in the
Project, or would give an occupant of the Project a right to cancel its lease;
or




14.2.5

Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, is actively negotiating with Landlord or has negotiated
with Landlord during the four (4) month period immediately preceding the date
Landlord receives the Transfer Notice, to lease space in the Project (and
Landlord has suitable space available in the Project to meet Transferee’s
needs).




14.2.6

In Landlord’s reasonable determination, the sub-rent, additional rent or other
amounts received or accrued by Tenant from subleasing, assigning or otherwise
Transferring all or any portion of the Premises is based on the income or
profits of any person, or the assignment of sublease could cause any portion of
the amounts received by Landlord pursuant to this Lease to fail to qualify as
“rents from real property” within the meaning of section 856(d) of the Internal
Revenue Code of 1986, as amended (the “Code”), or any similar or successor
provision thereto or which would cause any other income of Landlord to fail to
qualify as income described in section 856(c)(2) of the Code.




If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord’s consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
material changes in the terms and conditions from those specified in the
Transfer Notice such that Landlord would initially have been entitled to refuse
its consent to such Transfer under this Section 14.2, Tenant shall again submit
the Transfer to Landlord for its approval and other action under this Article 14
(including Landlord’s right of recapture, if any, under Section 14.4 of this
Lease).  Notwithstanding anything to the contrary in this Lease, if Tenant or
any proposed Transferee claims that Landlord has unreasonably withheld or
delayed its consent under Section 14.2 or otherwise has breached or acted
unreasonably under this Article 14, their sole remedies shall be a suit for
contract damages (other than damages for injury to, or interference with,
Tenant’s business including, without limitation, loss of profits, however
occurring) or declaratory judgment and an injunction for the relief sought, and
Tenant hereby waives all other remedies, including, without limitation, any
right at law or equity to terminate this Lease, on its own behalf and, to the
extent permitted under all Applicable Laws, on behalf of the proposed
Transferee.




14.3

Transfer Premium.  If Landlord consents to a Transfer, as a condition thereto
which the parties hereby agree is reasonable, Tenant shall pay to Landlord fifty
percent (50%) of any “Transfer Premium,” as that term is defined in this
Section 14.3, received by Tenant from such Transferee (other than any Permitted
Transferee).  “Transfer Premium” shall mean all rent, additional rent or other
consideration payable by such Transferee in connection with the Transfer in
excess of the Rent and Additional Rent payable by Tenant under this Lease during
the term of the Transfer on a per rentable square foot basis if less than all of
the Premises is transferred, after deducting the reasonable third party expenses
incurred by Tenant for (i) any design and construction costs incurred on account
of changes, alterations and improvements to the Premises in connection with the
Transfer, (ii) any free base rent and tenant improvement allowances reasonably
provided to the Transferee in connection with the Transfer (provided that such
free rent and tenant improvement allowances shall be deducted only to the extent
the same is included in the calculation of total consideration payable by such
Transferee), (iii) any brokerage commissions in connection with the Transfer,
(iv) legal fees and disbursements reasonably incurred in connection with the
Transfer,





-28-




--------------------------------------------------------------------------------

 




and (v) any unamortized Excess Costs, as defined in Exhibit D  (as determined on
a straight line basis over the initial term of this Lease, without interest)
paid by Tenant for the Tenant Improvements (collectively, “Tenant’s Subleasing
Costs”).  “Transfer Premium” shall also include, but not be limited to, key
money, bonus money or other cash consideration paid by Transferee to Tenant in
connection with such Transfer, and any payment in excess of fair market value
for services rendered by Tenant to Transferee or for assets, fixtures,
inventory, equipment, or furniture transferred by Tenant to Transferee in
connection with such Transfer.  The determination of the amount of Landlord’s
applicable share of the Transfer Premium shall be made on a monthly basis as
rent or other consideration is received by Tenant under the Transfer.




14.4

Landlord’s Option as to Subject Space.  Notwithstanding anything to the contrary
contained in this Article 14, in the event Tenant contemplates a Transfer which,
together with all prior Transfers then remaining in effect, would cause
seventy-five percent (75%) or more of the Premises to be Transferred for more
than fifty percent (50%) of the then remaining Lease Term (assuming all sublease
renewal or extension rights are exercised), Tenant shall give Landlord notice
(the “Intention to Transfer Notice”) of such contemplated Transfer (whether or
not the contemplated Transferee or the terms of such contemplated Transfer have
been determined).  The Intention to Transfer Notice shall specify the portion of
and amount of rentable square feet of the Premises which Tenant intends to
Transfer (the “Contemplated Transfer Space”), the contemplated date of
commencement of the Contemplated Transfer (the “Contemplated Effective Date”),
and the contemplated length of the term of such contemplated Transfer, and shall
specify that such Intention to Transfer Notice is delivered to Landlord pursuant
to this Section 14.4 in order to allow Landlord to elect to recapture the
Contemplated Transfer Space.  Thereafter, Landlord shall have the option, by
giving written notice to Tenant within fifteen (15) days after receipt of any
Intention to Transfer Notice, to recapture the Contemplated Transfer Space.
 Such recapture shall cancel and terminate this Lease with respect to such
Contemplated Transfer Space as of the Contemplated Effective Date.  In the event
of a recapture by Landlord, if this Lease shall be canceled with respect to less
than the entire Premises, the Rent reserved herein shall be prorated on the
basis of the number of rentable square feet retained by Tenant in proportion to
the number of rentable square feet contained in the Premises, and this Lease as
so amended shall continue thereafter in full force and effect, and upon request
of either party, the parties shall execute written confirmation of the same.  




14.5

Effect of Transfer.  If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, (iv)
intentionally omitted, and (v) no Transfer relating to this Lease or agreement
entered into with respect thereto, whether with or without Landlord’s consent,
shall relieve Tenant or any guarantor of the Lease from any liability under this
Lease, including, without limitation, in connection with the Subject Space.




14.6

Sublease/Transfer Restrictions.  Notwithstanding anything contained herein to
the contrary and without limiting the generality of Section 14.1 above, Tenant
shall not:  (a) sublet all or part of the Premises or assign or otherwise
Transfer this Lease on any basis such that the rental or other amounts to be
paid by the subtenant or assignee thereunder would be based, in whole or in
part, on the income or profits derived by the business activities of the
subtenant or assignee; (b) sublet all or part of the Premises or assign this
Lease to any person or entity in which, under Section 856(d)(2)(B) of the Code,
Longfellow Atlantic REIT, Inc., a Delaware corporation (the “Company”), or any
affiliate of the Company owns, directly or indirectly (by applying constructive
ownership rules set forth in Section 856(d) (5) of the Code), a ten percent
(10%) or greater interest; or (c) sublet all or part of the Premises or assign
this Lease in any other manner or otherwise derive any income which could cause
any portion of the amounts received by Landlord pursuant hereto or any sublease
to fail to qualify as “rents from real property” within the meaning of Section
856(d) of the Code, or which could cause any other income received by Landlord
to fail to qualify as income described in Section 856(c) (2) of the Code.  The
requirements of this Section 14.4 shall likewise apply to any further
subleasing, assignment or other Transfer by any subtenant or assignee.  All
references herein to Section 856 of the Code also shall refer to any amendments
thereof or successor provisions thereto.




14.7

Occurrence of Default.  Any Transfer hereunder shall be subordinate and subject
to the provisions of this Lease, and if this Lease shall be terminated during
the term of any Transfer, Landlord shall have the right to:  (i) treat such
Transfer as cancelled and repossess the Subject Space by any lawful means, or
(ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer.  If Tenant shall be in





-29-




--------------------------------------------------------------------------------

 




default under this Lease (beyond applicable notice and cure period), Landlord is
hereby irrevocably authorized to direct any Transferee to make all payments
under or in connection with the Transfer directly to Landlord (which Landlord
shall apply towards Tenant’s obligations under this Lease) until such default is
cured.  Such Transferee shall rely on any representation by Landlord that Tenant
is in default hereunder, without any need for confirmation thereof by Tenant.
 Upon any assignment, the assignee shall assume in writing all obligations and
covenants of Tenant thereafter to be performed or observed under this Lease.  No
collection or acceptance of rent by Landlord from any Transferee shall be deemed
a waiver of any provision of this Article 14 or the approval of any Transferee
or a release of Tenant from any obligation under this Lease, whether theretofore
or thereafter accruing.  In no event shall Landlord’s enforcement of any
provision of this Lease against any Transferee be deemed a waiver of Landlord’s
right to enforce any term of this Lease against Tenant or any other person.  If
Tenant’s obligations hereunder have been guaranteed, Landlord’s consent to any
Transfer shall not be effective unless the guarantor also consents to such
Transfer.




14.8

Non-Transfers.  Notwithstanding anything to the contrary contained in this
Article 14, (i) an assignment or subletting of all or a portion of the Premises
to an affiliate of Tenant (an entity which is controlled by, controls, or is
under common control with, Tenant), (ii) an assignment of the Premises to an
entity which acquires all or substantially all of the assets or interests
(partnership, stock or other) of Tenant, (iii) an assignment of the Premises to
an entity which is the resulting entity of a merger or consolidation of Tenant,
or (iv) a sale of corporate shares of capital stock in Tenant in connection with
an initial public offering of Tenant’s stock on a nationally-recognized stock
exchange (collectively, a “Permitted Transferee”), shall not be deemed a
Transfer under this Article 14, provided that (A) Tenant notifies Landlord of
any such assignment or sublease and promptly supplies Landlord with any
documents or information reasonably requested by Landlord regarding such
assignment or sublease or such affiliate, (B) such assignment or sublease is not
a subterfuge by Tenant to avoid its obligations under this Lease, (C) such
Permitted Transferee shall be of a character and reputation consistent with the
quality of the Building, and (D) such Permitted Transferee shall have a tangible
net worth (not including goodwill as an asset) computed in accordance with
generally accepted accounting principles (“Net Worth”) at least equal to the Net
Worth of Tenant on the day immediately preceding the effective date of such
assignment or sublease.  An assignee of Tenant’s entire interest that is also a
Permitted Transferee may also be known as a “Permitted Assignee”.  “Control,” as
used in this Section 14.8, shall mean the ownership, directly or indirectly, of
at least fifty-one percent (51%) of the voting securities of, or possession of
the right to vote, in the ordinary direction of its affairs, of at least
fifty-one percent (51%) of the voting interest in, any person or entity.  No
such permitted assignment or subletting shall serve to release Tenant from any
of its obligations under this Lease.




15.

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES




15.1

Surrender of Premises.  No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord.  The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated.  The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.




15.2

Removal of Tenant Property by Tenant.  Upon the expiration of the Lease Term, or
upon any earlier termination of this Lease, Tenant shall, subject to the
provisions of this Article 15, quit and surrender possession of the Premises to
Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted.  Upon such expiration or termination, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, free-standing cabinet work,
movable partitions and other articles of personal property owned by Tenant or
installed or placed by Tenant at its expense in the Premises, and such similar
articles of any other persons claiming under Tenant, as Landlord may, in its
sole discretion, require to be removed, and Tenant shall repair at its own
expense all damage to the Premises and Building resulting from such removal. In
no event shall any





-30-




--------------------------------------------------------------------------------

 




Landlord’s Work be deemed to be Tenant’s personal property, it being the intent
that Tenant’s personal property includes only those items that are not built
into the Premises and that have not been constructed or installed by Landlord
pursuant to the Work Letter.




15.3

Environmental Assessment.  Prior to the expiration of the Lease (or within
thirty (30) days after any earlier termination), Tenant shall clean and
otherwise decommission all interior surfaces (including floors, walls, ceilings,
and counters), piping, supply lines, waste lines and plumbing in or serving the
Premises, and all exhaust or other ductwork in or serving the Premises, in each
case that has carried, released or otherwise been exposed to any Hazardous
Materials due to Tenant’s use or occupancy of the Premises, and shall otherwise
clean the Premises so as to permit the Environmental Assessment called for by
this Section 15.3 to be issued.  Prior to the expiration of this Lease (or
within thirty (30) days after any earlier termination), Tenant, at Tenant’s
expense, shall obtain for Landlord a report (an “Environmental Assessment”)
addressed to Landlord (and, at Tenant’s election, Tenant) by a reputable
licensed environmental consultant or industrial hygienist that is designated by
Tenant and acceptable to Landlord in Landlord’s reasonable discretion, which
report shall be based on the environmental consultant’s inspection of the
Premises and shall state, to the Landlord’s reasonable satisfaction, that (a)
the Hazardous Materials described in the first sentence of this paragraph, to
the extent, if any, existing prior to such decommissioning, have been removed in
accordance with Applicable Laws; (b) all Hazardous Materials described in the
first sentence of this paragraph, if any, have been removed in accordance with
Applicable Laws from the interior surfaces of the Premises (including floors,
walls, ceilings, and counters), piping, supply lines, waste lines and plumbing,
and all such exhaust or other ductwork in the Premises, may be reused by a
subsequent tenant or disposed of in compliance with Applicable Laws without
incurring special costs or undertaking special procedures for demolition,
disposal, investigation, assessment, cleaning or removal of such Hazardous
Materials and without giving notice in connection with such Hazardous Materials;
and (c) the Premises may be reoccupied for office, research and development, or
laboratory use, demolished or renovated without incurring special costs or
undertaking special procedures for disposal, investigation, assessment, cleaning
or removal of Hazardous Materials described in the first sentence of this
paragraph and without giving notice in connection with Hazardous Materials.
 Further, for purposes of clauses (b) and (c), “special costs” or “special
procedures” shall mean costs or procedures, as the case may be, that would not
be incurred but for the nature of the Hazardous Materials as Hazardous Materials
instead of non-hazardous materials.  The report shall also include reasonable
detail concerning the clean-up measures taken, the clean-up locations, the tests
run and the analytic results.  Tenant shall submit to Landlord the scope of the
proposed Environmental Assessment for Landlord’s reasonable review and approval
at least 30 days prior to commencing the work described therein or at least 60
days prior to the expiration of the Lease Term, whichever is earlier.




If Tenant fails to perform its obligations under this Section 15.3 without
limiting any other right or remedy, Landlord may, on five (5) business days’
prior written notice to Tenant perform such obligations at Tenant’s expense if
Tenant has not commenced to do so within said five day period, and Tenant shall
within 10 days of written demand reimburse Landlord for all reasonable
out-of-pocket costs and expenses incurred by Landlord in connection with such
work.  Tenant’s obligations under this Section 15.3 shall survive the expiration
or earlier termination of this Lease.  In addition, at Landlord’s election,
Landlord may inspect the Premises and/or the Project for Hazardous Materials at
Landlord’s cost and expense within sixty (60) days of Tenant’s surrender of the
Premises at the expiration or earlier termination of this Lease.  Tenant shall
pay for all such costs and expenses incurred by Landlord in connection with such
inspection if such inspection reveals that a release of Hazardous Materials
exists at the Project or Premises as a proximate result of the acts or omissions
of Tenant, its officers, employees, contractors, and agents (except to the
extent resulting from (i) Hazardous Materials existing in the Premises as at the
delivery of possession to Tenant (in which event Landlord shall be responsible
for any Clean-up, as provided in this Lease), or (ii) the acts or omissions of
Landlord or Landlord’s agents, employees or contractors).




16.

HOLDING OVER




If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with the express or implied consent of Landlord, such
tenancy shall be from month-to-month only, and shall not constitute a renewal
hereof or an extension for any further term.  If Tenant holds over after the
expiration of the Lease Term of earlier termination thereof, without the express
or implied consent of Landlord, such tenancy shall be deemed to be a tenancy by
sufferance only, and shall not constitute a renewal hereof or an extension for
any further term.  In either case, Base Rent shall be payable at a monthly rate
equal to one hundred fifty percent (150%) of the Base Rent applicable during the
last rental period of the Lease Term under this Lease.  Such month-to-month
tenancy or





-31-




--------------------------------------------------------------------------------

 




tenancy by sufferance, as the case may be, shall be subject to every other
applicable term, covenant and agreement contained herein.  Nothing contained in
this Article 16 shall be construed as consent by Landlord to any holding over by
Tenant, and Landlord expressly reserves the right to require Tenant to surrender
possession of the Premises to Landlord as provided in this Lease upon the
expiration or other termination of this Lease.  The provisions of this Article
16 shall not be deemed to limit or constitute a waiver of any other rights or
remedies of Landlord provided herein or at law.  If Tenant fails to surrender
the Premises upon the termination or expiration of this Lease, in addition to
any other liabilities to Landlord accruing therefrom, Tenant shall protect,
defend, indemnify and hold Landlord harmless from all loss, costs (including
reasonable attorneys’ fees) and liability resulting from such failure,
including, without limiting the generality of the foregoing, any claims made by
any succeeding tenant founded upon such failure to surrender and any lost
profits to Landlord resulting therefrom.




17.

ESTOPPEL CERTIFICATES




Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of
Exhibit F, attached hereto (or such other commercially reasonable form as may be
required by any prospective mortgagee or purchaser of the Project, or any
portion thereof), indicating therein any exceptions thereto that may exist at
that time, and shall also contain any other information reasonably requested by
Landlord or Landlord’s mortgagee or prospective mortgagee.  Any such certificate
may be relied upon by any prospective mortgagee or purchaser of all or any
portion of the Project.  Tenant shall execute and deliver whatever other
instruments may be reasonably required for such purposes.  At any time during
the Lease Term, but not more than twice per year, Landlord may require Tenant to
provide Landlord with a current financial statement and financial statements of
the two (2) years prior to the current financial statement year.  Such
statements shall be prepared in accordance with generally accepted accounting
principles and, if such is the normal practice of Tenant, shall be audited by an
independent certified public accountant.  Failure of Tenant to timely execute,
acknowledge and deliver such estoppel certificate or other instruments shall
constitute an acceptance of the Premises and an acknowledgment by Tenant that
statements included in the estoppel certificate are true and correct, without
exception.




18.

SUBORDINATION




This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Building
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances, or the
lessors under such ground lease or underlying leases, require in writing that
this Lease be superior thereto.  Tenant covenants and agrees in the event any
proceedings are brought for the foreclosure of any such mortgage or deed in lieu
thereof (or if any ground lease is terminated), to attorn, without any
deductions or set-offs whatsoever, to the lienholder or purchaser or any
successors thereto upon any such foreclosure sale or deed in lieu thereof (or to
the ground lessor), if so requested to do so by such purchaser or lienholder or
ground lessor, and to recognize such purchaser or lienholder or ground lessor as
the lessor under this Lease, provided such lienholder or purchaser or ground
lessor shall agree to accept this Lease and not disturb Tenant’s occupancy, so
long as Tenant timely pays the rent and observes and performs the terms,
covenants and conditions of this Lease to be observed and performed by Tenant.
 Landlord’s delivery to Tenant of commercially reasonable non-disturbance
agreement(s) in favor of Tenant from any ground lessors, mortgage holders or
lien holders of Landlord who come into existence following the date hereof but
prior to the expiration of the Lease Term shall be in consideration of, and a
condition precedent to, Tenant’s agreement to subordinate this Lease to any such
ground lease, mortgage or lien.  Landlord’s interest herein may be assigned as
security at any time to any lienholder.  Tenant shall, within ten (10) business
days of request by Landlord, execute such further commercially reasonable
instruments or assurances as Landlord may reasonably deem necessary to evidence
or confirm the subordination or superiority of this Lease to any such mortgages,
trust deeds, ground leases or underlying leases.  Tenant waives the provisions
of any current or future statute, rule or law which may give or purport to give
Tenant any right or election to terminate or otherwise adversely affect this
Lease and the obligations of the Tenant hereunder in the event of any
foreclosure proceeding or sale.








-32-




--------------------------------------------------------------------------------

 




19.

DEFAULTS; REMEDIES




19.1

Events of Default.  The occurrence of any of the following shall constitute a
default of this Lease by Tenant:




19.1.1

Any failure by Tenant to pay any Rent or any other charge required to be paid
under this Lease, or any part thereof, when due (provided, however, that it
shall not be a default if Tenant makes full payment within five (5) business
days after receipt of written notice of any delinquency; provided that Landlord
shall not be required to provide more than one (1) such notices in any twelve
(12) month period during the Lease Term); or




19.1.2

Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or




19.1.3

Abandonment of the Premises by Tenant and failure to perform any obligation
under this Lease regarding the maintenance, cleanliness or operation of the
Premises within five (5) business days after notice from Landlord; or




19.1.4

The failure by Tenant to observe or perform according to the provisions of
Articles 5, 14, 17 or 18 of this Lease where such failure continues for more
than two (2) business days after notice from Landlord.




The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.  




19.2

Remedies Upon Default.  Upon the occurrence of any event of default by Tenant,
Landlord shall have, in addition to any other remedies available to Landlord at
law or in equity (all of which remedies shall be distinct, separate and
cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any separate
notice or demand whatsoever.




19.2.1

Landlord may, immediately or at any time thereafter, elect to terminate this
Lease by notice of termination, by entry, or by any other means available under
law and may recover possession of the Premises as provided herein.  Upon
termination by notice, by entry, or by any other means available under law,
Landlord shall be entitled immediately, in the case of termination by notice or
entry, and otherwise in accordance with the provisions of law to recover
possession of the Premises from Tenant and those claiming through or under the
Tenant.  Such termination of this Lease and repossession of the Premises shall
be without prejudice to any remedies which Landlord might otherwise have for
arrears of rent or for a prior breach of the provisions of this Lease.  Tenant
waives any statutory notice to quit and equitable rights in the nature of
further cure or redemption, and Tenant agrees that upon Landlord’s termination
of this Lease Landlord shall be entitled to re-entry and possession in
accordance with the terms hereof.  Landlord may, without notice, store Tenant’s
personal property (and those of any person claiming under Tenant) at the expense
and risk of Tenant or, if Landlord so elects, Landlord may sell such personal
property at public auction or auctions or at private sale or sales after seven
days’ notice to Tenant and apply the net proceeds to the earliest of
installments of rent or other charges owing Landlord.  Tenant agrees that a
notice by Landlord alleging any default shall, at Landlord’s option (the
exercise of such option shall be indicated by the inclusion of the words “notice
to quit” in such notice), constitute a statutory notice to quit.  If Landlord
exercises its option to designate a notice of default hereunder as a statutory
notice to quit, any grace periods provided for herein shall run concurrently
with any statutory notice periods.




19.2.2

In the case of termination of this Lease pursuant to Section 19.2.1, Tenant
shall reimburse Landlord for all expenses arising out of such termination,
including without limitation, all reasonable costs incurred in collecting
amounts due from Tenant under this Lease (including reasonable attorneys’ fees,
costs of litigation and the like); all expenses incurred by Landlord in
attempting to relet the Premises or parts thereof (including advertisements,
brokerage commissions, Tenant’s allowances, costs of preparing space, and the
like); and all





-33-




--------------------------------------------------------------------------------

 




Landlord’s other reasonable expenditures necessitated by the termination.  The
reimbursement from Tenant shall be due and payable immediately from time to time
upon notice from Landlord that an expense has been incurred, without regard to
whether the expense was incurred before or after the termination.




19.2.3

Landlord may elect by written notice to Tenant within one year following such
termination to be indemnified for loss of rent by a lump sum payment
representing the then present value of the amount of Rent that would have been
paid in accordance with this Lease for the remainder of the Lease Term minus the
then present value of the aggregate fair market rent and additional charges
payable for the Premises for the remainder of the Lease Term (if less than the
Rent payable hereunder), estimated as of the date of the termination, and taking
into account reasonable projections of vacancy and time required to re-lease the
Premises.  (For the purposes of calculating the Rent that would have been paid
hereunder for the lump sum payment calculation described herein, the last full
year’s Additional Rent under Article 4 is to be deemed constant for each year
thereafter.  The Federal Reserve discount rate (or equivalent) shall be used in
calculating present values.)  Should the parties be unable to agree on a fair
market rent, the matter shall be submitted, upon the demand of either party, to
the Charlotte, North Carolina office of the American Arbitration Association,
with a request for arbitration in accordance with the rules of the Association
by a single arbitrator who shall be an MAI appraiser with at least ten years’
experience as an appraiser of life sciences buildings in the Research Triangle
Park and Durham markets.  The parties agree that a decision of the arbitrator
shall be conclusive and binding upon them.  If, at the end of the Lease Term,
the rent that Landlord has actually received from the Premises is less than the
aggregate fair market rent estimated as aforesaid, Tenant shall thereupon pay
Landlord the amount of such difference.  If and for so long as Landlord does not
make the election provided for in this Section 19.2.3, Tenant shall indemnify
Landlord for the loss of Rent by a payment at the end of each month which would
have been included in the Lease Term, representing the excess of the Rent that
would have been paid in accordance with this Lease (Base Rent together with any
Additional Rent that would have been payable under Article 4, to be ascertained
monthly) over the rent actually derived from the Premises by Landlord for such
month (the amount of rent deemed derived shall be the actual amount less any
portion thereof attributable to Landlord’s reletting expenses described in
Section 19.2.2 that have not been reimbursed by Tenant thereunder).




19.2.4

Intentionally Omitted.  




19.2.5

In lieu of any other damages or indemnity and in lieu of full recovery by
Landlord of all sums payable under all the foregoing provisions of this
Section 19.2, Landlord may by written notice to Tenant within six (6) months
after termination under any of the provisions contained in Section 19.1 and
before such full recovery, elect to recover, and Tenant shall thereupon pay, as
minimum liquidated damages under this Section 19.2, an amount equal to the
lesser of (i) the aggregate of the Base Rent and Additional Rent for the balance
of the Lease Term had it not been terminated or (ii) the aggregate thereof for
the 12 months ending one year after the termination date, plus in either case
(iii) the amount of Base Rent and Additional Rent of any kind accrued and unpaid
at the time of termination and minus (iv) the amount of any recovery by Landlord
under the foregoing provisions of this Section 19.2 up to the time of payment of
such liquidated damages (but reduced by any amounts of reimbursement under
Section 19.2.2).  Liquidated damages hereunder shall not be in lieu of any
claims for reimbursement under Section 19.2.2.




19.2.6

If Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.




19.2.7

Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
Applicable Law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.  The provisions of this Section 19.2.7 are not
dependent upon the occurrence of a default.




19.2.8

Any obligation imposed by law upon Landlord to relet the Premises after any
termination of the Lease shall be subject to the reasonable requirements of
Landlord to lease to high quality tenants on such terms as Landlord may from
time to time reasonably deem appropriate and to develop the Building in a
harmonious





-34-




--------------------------------------------------------------------------------

 




manner with an appropriate mix of uses, tenants, floor areas and terms of
tenancies, and the like, and Landlord shall not be obligated to relet the
Premises to any party to whom Landlord or its affiliate may desire to lease
other available space in the Building.




19.2.9

Nothing herein shall limit or prejudice the right of Landlord to prove and
obtain in a proceeding for bankruptcy, insolvency, arrangement or
reorganization, by reason of the termination, an amount equal to the maximum
allowed by a statute of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount is
greater to, equal to, or less than the amount of the loss or damage which
Landlord has suffered.




19.3

Subleases of Tenant.  Whether or not Landlord elects to terminate this Lease on
account of any default by Tenant, as set forth in this Article 19, Landlord
shall have the right to terminate any and all subleases, licenses, concessions
or other consensual arrangements for possession entered into by Tenant and
affecting the Premises or may, in Landlord’s sole discretion, succeed to
Tenant’s interest in such subleases, licenses, concessions or arrangements.  In
the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.  




19.4

Efforts to Relet.  No re-entry or repossession, repairs, maintenance, changes,
alterations and additions, reletting, appointment of a receiver to protect
Landlord’s interests hereunder, or any other action or omission by Landlord
shall be construed as an election by Landlord to terminate this Lease or
Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant.  Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.




19.5

Landlord Default.




19.5.1

General.  Notwithstanding anything to the contrary set forth in this Lease,
Landlord shall not be in default in the performance of any obligation required
to be performed by Landlord pursuant to this Lease unless Landlord fails to
perform such obligation within thirty (30) days after the receipt of notice from
Tenant specifying in detail Landlord’s failure to perform; provided, however, if
the nature of Landlord’s obligation is such that more than thirty (30) days are
required for its performance, then Landlord shall not be in default under this
Lease if it shall commence such performance within such thirty (30) day period
and thereafter diligently pursue the same to completion.  Upon any such default
by Landlord under this Lease, Tenant may, except as otherwise specifically
provided in this Lease to the contrary, exercise any of its rights provided at
law or in equity.




19.5.2

Intentionally Omitted.




20.

COVENANT OF QUIET ENJOYMENT




Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord.  The
foregoing covenant is in lieu of any other covenant express or implied.




21.

SECURITY DEPOSIT  




Concurrently with Tenant’s execution and delivery of this Lease, Tenant shall
deposit with Landlord cash in the amount set forth in Section 9 of the Summary
as security for the faithful performance by Tenant of all of its obligations
under this Lease.  The Security Deposit shall be held by Landlord as security
for the faithful performance by Tenant of all of the terms, covenants and
conditions of this Lease to be kept and performed by Tenant during the period
commencing on the Execution Date and ending upon the expiration or termination
of Tenant’s obligations under this Lease.  After an Event of Default Landlord
may (but shall not be required to) use,





-35-




--------------------------------------------------------------------------------

 




apply or retain all or any part of the Security Deposit for the payment of any
Rent or any other sum in default, or to compensate Landlord for any other loss
or damage that Landlord may suffer by reason of Tenant’s default as provided in
this Lease.  The provisions of this Article shall survive the expiration or
earlier termination of this Lease.  In the event of bankruptcy or other
debtor-creditor proceedings against Tenant, the Security Deposit then being held
by Landlord shall be deemed to be applied first to the payment of Rent and other
charges due Landlord for all periods prior to the filing of such proceedings.
 Landlord shall deliver or credit to any purchaser of Landlord’s interest in the
Premises the funds then held hereunder by Landlord, and thereupon (and upon
confirmation by the transferee of such funds, whether expressly or by written
assumption of this Lease, generally) Landlord shall be discharged from any
further liability with respect to such funds.  This provision shall also apply
to any subsequent transfers. If Tenant shall fully and faithfully perform every
provision of this Lease to be performed by it, then the Security Deposit, if
any, or any balance thereof, shall be returned to Tenant (or, at Landlord’s
option, to the last assignee of Tenant’s interest hereunder) within 90 days
after the expiration or earlier termination of this Lease. Landlord shall hold
the Security Deposit in an account at a banking organization selected by
Landlord; provided, however, that Landlord shall not be required to maintain a
separate account for the Security Deposit, but may intermingle it with other
funds of Landlord.  Landlord shall be entitled to all interest and/or dividends,
if any, accruing on such Security Deposit.




22.

SUBSTITUTION OF OTHER PREMISES




Landlord shall have the one-time right (except during the first or last 12
months of the Lease Term), upon giving Tenant not less than one hundred eighty
(180) days’ notice in writing, to provide and furnish Tenant with comparable
space, including comparable improvements, elsewhere in the Building or elsewhere
in the Project of approximately the same size as the Premises and to place
Tenant in such space (provided, however, that if Tenant disagrees that such
substitute space is comparable, Tenant shall have the right to terminate this
Lease as of the proposed relocation date, and Landlord shall reimburse Tenant
for its reasonable moving expenses).  If the total rentable square footage of
the new space should exceed the total of the original Premises, Tenant’s Rent
shall be increased proportionately (but only to the extent Tenant requests space
larger than the original Premises).  If, however, such total rentable square
footage shall be less, Tenant’s Rent shall be decreased proportionately.  In the
event of any such relocation of Tenant, Landlord shall pay for Tenant’s
reasonable moving costs and other ancillary expenses (as invoiced by Tenant, not
to exceed $2,500.00); provided, however, Tenant shall not be entitled to any
compensation for damages for any interference with or interruption of its
business during or resulting from such relocation (provided Landlord complies
with its Lease obligations).  However, Landlord shall make reasonable efforts to
minimize such interference.  If Landlord relocates Tenant to such new space,
this Lease and each and all of its terms, covenants and conditions shall remain
in full force and effect and be deemed applicable to such new space, with the
exception of any right(s) of first refusal, right(s) of first offer, or
expansion right(s) or option(s), which shall be deemed void, and such new space
shall thereafter be deemed to be the “Premises”.




23.

SIGNS




23.1

Interior Signage.  Intentionally Omitted.




23.2

Exterior Signage.  Subject to Landlord’s prior written approval, in its
reasonable discretion, and provided all signs are in keeping with the quality,
design and style of the Building and Project, Tenant, at its sole cost and
expense, may install one sign identifying Tenant at the entry to the Premises
which identification signage shall be consistent with building standard signage
as determined by Landlord.  All permitted signs shall be maintained by Tenant at
its expense in a first-class and safe condition and appearance.  Upon the
expiration or earlier termination of this Lease, Tenant shall remove all of its
signs at Tenant’s sole cost and expense.  Tenant shall repair any damage to the
Premises or Project, inside or outside, resulting from the erection, maintenance
or removal of any signs.  Tenant’s signage must also comply with all Applicable
Laws, as defined below.  All Building signage shall be subject to the existing
rights of other tenants in the Building and any declaration of covenants for the
Project.  Additionally, Landlord, at its sole cost and expense, shall install
Building standard monument signage for Tenant with standard lettering and
materials, provided, however, Landlord shall be permitted to relocate any such
signage at any time in Landlord’s reasonable discretion including, but not
limited to, for the accommodation of other tenant signage.








-36-




--------------------------------------------------------------------------------

 




23.3

Prohibited Signage and Other Items.  Any signs, notices, logos, pictures, names
or advertisements which are installed and that have not been separately approved
by Landlord may be removed without notice by Landlord at the sole expense of
Tenant.  Tenant may not install any signs on the exterior or roof of the Project
or the Common Areas.  Any signs, window coverings, or blinds (even if the same
are located behind the Landlord-approved window coverings for the Building), or
other items visible from the exterior of the Premises or Building, shall be
subject to the prior approval of Landlord, in its sole discretion.  Tenant shall
not place or install any projections, antennae, aerials, or similar devices
inside or outside of the Building, without the prior written approval of
Landlord (not to be unreasonably withheld, conditioned, or delayed), subject to
Tenant’s rights pursuant to Section 23.2, above.




24.

COMPLIANCE WITH LAW




Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will conflict with any law, statute, ordinance or
other governmental rule, regulation or requirement now in force or which may
hereafter be enacted or promulgated (collectively, “Applicable Laws”).  At its
sole cost and expense, Tenant shall promptly comply with all such Applicable
Laws which relate to (i) Tenant’s use of the Premises, (ii)  any Alterations or
Tenant Improvements, or (iii) the Building, but as to the Building (and as to
any improvements to exterior walls, structural floors and the portions of the
electrical, heating, ventilation and air conditioning and other systems of the
Building that serve other tenants and that are located within the Premises),
only to the extent such obligations are triggered by Alterations or Tenant
Improvements, or Tenant’s use of the Premises for non-general office and
laboratory use. Tenant shall be responsible, at its sole cost and expense, to
make all alterations to the Premises as are required to comply with the
Applicable Laws to the extent required in this Article 24.  Notwithstanding the
foregoing terms of this Article 24 to the contrary, Tenant may defer such
compliance with Applicable Laws while Tenant contests, in a court of proper
jurisdiction, in good faith, the applicability of such Applicable Laws to the
Premises or Tenant’s specific use or occupancy of the Premises; provided,
however, Tenant may only defer such compliance if such deferral shall not
(a) prohibit Tenant from obtaining or maintaining a certificate of occupancy for
the Premises, (b) prohibit Landlord from obtaining or maintaining a certificate
of occupancy for the Building or any portion thereof, (c) unreasonably and
materially affect the safety of the employees and/or invitees of Landlord or of
any tenant in the Building (including Tenant), (d) create a significant health
hazard for the employees and/or invitees of Landlord or of any tenant in the
Building (including Tenant), (e) otherwise materially and adversely affect
Tenant’s use of or access to the Buildings or the Premises, or (f) impose
material obligations, liability, fines, or penalties upon Landlord or any other
tenant of the Building, or would materially and adversely affect the use of or
access to the Building by Landlord or other tenants or invitees of the Building.
 The judgment of any court of competent jurisdiction or the admission of Tenant
in any judicial action, regardless of whether Landlord is a party thereto, that
Tenant has violated any of said governmental measures, shall be conclusive of
that fact as between Landlord and Tenant.  Landlord shall comply with all
Applicable Laws relating to the Base Building and Common Areas, provided that
compliance with such Applicable Laws is not the responsibility of Tenant under
this Lease, and provided further that Landlord’s failure to comply therewith
would prohibit Tenant from obtaining or maintaining a certificate of occupancy
for the Premises, or would unreasonably and materially affect the safety of
Tenant’s employees or create a significant health hazard for Tenant’s employees,
or would otherwise materially and adversely affect Tenant’s use of or access to
the Premises.  Landlord shall be permitted to include in Operating Expenses any
costs or expenses incurred by Landlord under this Article 24 to the extent not
prohibited by the terms of Section 4.2.7 above.




25.

LATE CHARGES




If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within five (5) business days after
Tenant’s receipt of written notice from Landlord that said amount is due, then
Tenant shall pay to Landlord a late charge equal to five percent (5%) of the
overdue amount plus any reasonable attorneys’ fees incurred by Landlord by
reason of Tenant’s failure to pay Rent and/or other charges when due hereunder.
 Notwithstanding the foregoing, Landlord shall not charge Tenant a late charge
for the first (1st) late payment in any twelve (12) month period (but in no
event with respect to any subsequent late payment in any twelve (12) month
period) during the Lease Term that Tenant fails to timely pay Rent or another
sum due under this Lease, provided that such late payment is made within three
(3) days following the expiration of the five (5) business day period set forth
in the first sentence of this Article 25.  The late charge shall be deemed
Additional Rent and the right to require it shall be in addition to all of
Landlord’s other rights and remedies hereunder or at law





-37-




--------------------------------------------------------------------------------

 




and shall not be construed as liquidated damages or as limiting Landlord’s
remedies in any manner.  In addition to the late charge described above, any
Rent or other amounts owing hereunder which are not paid when due shall bear
interest from the date when due until paid at a rate per annum equal to the
lesser of (i) the annual “Bank Prime Loan” rate cited in the Federal Reserve
Statistical Release Publication G.13(415), published on the first Tuesday of
each calendar month (or such other comparable index as Landlord and Tenant shall
reasonably agree upon if such rate ceases to be published) plus four (4)
percentage points, and (ii) the highest rate permitted by Applicable Law.




26.

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT




26.1

Landlord’s Cure.  All covenants and agreements to be kept or performed by Tenant
under this Lease shall be performed by Tenant at Tenant’s sole cost and expense
and without any reduction of Rent, except to the extent, if any, otherwise
expressly provided herein.  If Tenant shall fail to perform any obligation under
this Lease, and such failure shall continue after notice in excess of the time
allowed under Section 19.1.2, above, unless a specific time period is otherwise
stated in this Lease, Landlord may, but shall not be obligated to, make any such
payment or perform any such act on Tenant’s part without waiving its rights
based upon any default of Tenant and without releasing Tenant from any
obligations hereunder.




26.2

Tenant’s Reimbursement.  Except as may be specifically provided to the contrary
in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord to Tenant
of statements therefor:  (i) sums equal to expenditures reasonably made and
obligations incurred by Landlord in connection with the remedying by Landlord of
Tenant’s defaults pursuant to the provisions of Section 26.1; (ii) sums equal to
all losses, costs, liabilities, damages and expenses referred to in Article 10
of this Lease; and (iii) sums equal to all expenditures made and obligations
incurred by Landlord in collecting or attempting to collect the Rent or in
enforcing or attempting to enforce any rights of Landlord under this Lease or
pursuant to law, including, without limitation, all reasonable legal fees and
other amounts so expended.  Tenant’s obligations under this Section 26.2 shall
survive the expiration or sooner termination of the Lease Term.




27.

ENTRY BY LANDLORD




Provided, however, that any such entry by Landlord shall (i) remain subject to
Tenant’s reasonable security and privacy measures; and (ii) not unreasonably
interfere with Tenant’s use and occupancy of the Premises, or the conduct of its
business therein, then Landlord reserves the right at all reasonable times and
upon not less than one (1) day’s prior notice to Tenant (except in the case of
an emergency) to enter the Premises to (i) inspect them; (ii) show the Premises
to prospective purchasers, or to current or prospective mortgagees, ground or
underlying lessors or insurers or, during the last nine (9) months of the Lease
Term, to prospective tenants; (iii) post notices of nonresponsibility (to the
extent applicable pursuant to then Applicable Law); or (iv) alter, improve or
repair the Premises or the Building, or for structural alterations, repairs or
improvements to the Building or the Building’s systems and equipment.  Provided
that Landlord employs commercially reasonable efforts to minimize interference
with the conduct of Tenant’s business in connection with entries into the
Premises, Landlord may make any such entries without the abatement of Rent,
except as otherwise provided in this Lease, and shall take such reasonable steps
as required to accomplish the stated purposes.  In an emergency, Landlord shall
have the right to use any means that Landlord may deem proper to open the doors
in and to the Premises.  Any entry into the Premises by Landlord in the manner
hereinbefore described shall not be deemed to be a forcible or unlawful entry
into, or a detainer of, the Premises, or an actual or constructive eviction of
Tenant from any portion of the Premises.




28.

TENANT PARKING




Tenant shall have the right, without the payment of any parking charge or fee
(other than as a reimbursement of operating expenses to the extent allowed
pursuant to the terms of Article 4 of this Lease, above), commencing on the
Lease Commencement Date, to use the amount of unreserved parking spaces set
forth in Section 10 of the Summary, on a monthly basis throughout the Lease
Term, which parking spaces shall pertain to the on-site and/or off-site, as the
case may be, parking facility (or facilities) which serve the Project.
 Notwithstanding the foregoing, Tenant shall be responsible for the full amount
of any taxes imposed by any governmental authority in connection with the
renting of such parking spaces by Tenant or the use of the parking facility by
Tenant.  Tenant’s continued right to use the parking spaces is conditioned upon
Tenant abiding by all rules and regulations which are prescribed from time to
time for the orderly operation and use of the parking facility





-38-




--------------------------------------------------------------------------------

 




where the parking spaces are located (including any sticker or other
identification system established by Landlord and the prohibition of vehicle
repair and maintenance activities in the parking facilities), and shall
reasonably cooperate in seeing that Tenant’s employees and visitors also comply
with such rules and regulations.  Tenant’s use of the Project parking facility
shall be at Tenant’s sole risk and Tenant acknowledges and agrees that Landlord
shall have no liability whatsoever for damage to the vehicles of Tenant, its
employees and/or visitors, or for other personal injury or property damage or
theft relating to or connected with the parking rights granted herein or any of
Tenant’s, its employees’ and/or visitors’ use of the parking facilities.  




29.

MISCELLANEOUS PROVISIONS




29.1

Terms; Captions.  The words “Landlord” and “Tenant” as used herein shall include
the plural as well as the singular.  The necessary grammatical changes required
to make the provisions hereof apply either to corporations or partnerships or
individuals, men or women, as the case may require, shall in all cases be
assumed as though in each case fully expressed.  The captions of Articles and
Sections are for convenience only and shall not be deemed to limit, construe,
affect or alter the meaning of such Articles and Sections.




29.2

Binding Effect.  Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.




29.3

No Air Rights.  No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease.  If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.




29.4

Modification of Lease.  Should any current or prospective mortgagee or ground
lessor for the Building or Project require a modification of this Lease, which
modification will not cause an increased cost or expense to Tenant or in any
other way materially and adversely change the rights and obligations of Tenant
hereunder, then and in such event, Tenant agrees that this Lease may be so
modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) business days
following a request therefor.  At the request of Landlord or any mortgagee or
ground lessor, Tenant agrees to execute a short form of Lease and deliver the
same to Landlord within ten (10) business days following the request therefor.




29.5

Transfer of Landlord’s Interest.  Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord’s obligations hereunder after the date of transfer and such transferee
shall be deemed to have fully assumed and be liable for all obligations of this
Lease to be performed by Landlord, including the return of any Security Deposit,
and Tenant shall attorn to such transferee.




29.6

Prohibition Against Recording.  In the event this Lease, a copy or any notice or
memorandum thereof shall be recorded by Tenant without Landlord’s consent, then
such recording shall constitute a default by Tenant under Article 19 hereof
entitling Landlord to immediately terminate this Lease.  At the request of
either Landlord or Tenant, the parties shall execute a memorandum of lease in
recordable form containing such information as is necessary to constitute a
notice of lease under North Carolina law.  All costs of preparation and
recording such notice shall be borne by the party requesting the memorandum.  At
the expiration or earlier termination of this Lease, Tenant shall provide
Landlord with an executed termination of the memorandum in recordable form,
which obligation shall survive such expiration or earlier termination.




29.7

Landlord’s Title.  Landlord’s title is and always shall be paramount to the
title of Tenant.  Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.








-39-




--------------------------------------------------------------------------------

 




29.8

Relationship of Parties.  Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.




29.9

Application of Payments.  Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.




29.10

Time of Essence.  Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.




29.11

Partial Invalidity.  If any term, provision or condition contained in this Lease
shall, to any extent, be invalid or unenforceable, the remainder of this Lease,
or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.




29.12

No Warranty.  In executing and delivering this Lease, Tenant has not relied on
any representations, including, but not limited to, any representation as to the
amount of any item comprising Additional Rent or the amount of the Additional
Rent in the aggregate or that Landlord is furnishing the same services to other
tenants, at all, on the same level or on the same basis, or any warranty or any
statement of Landlord which is not set forth herein or in one or more of the
exhibits attached hereto.




29.13

Landlord Exculpation.  The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord’s operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in the Building (including rental income and insurance/condemnation
proceeds).  Neither Landlord, nor any of the Landlord Parties shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant.  The limitations of liability contained in this Section 29.13
shall inure to the benefit of Landlord’s and the Landlord Parties’ present and
future partners, beneficiaries, officers, directors, trustees, shareholders,
agents and employees, and their respective partners, heirs, successors and
assigns.  Under no circumstances shall any present or future partner of Landlord
(if Landlord is a partnership), or trustee or beneficiary (if Landlord or any
partner of Landlord is a trust), have any liability for the performance of
Landlord’s obligations under this Lease.  Notwithstanding any contrary provision
herein, neither Landlord nor the Landlord Parties, nor Tenant (except with
respect to any holdover tenancy) shall be liable under any circumstances for
consequential or indirect damages, including without limitation injury or damage
to, or interference with, Tenant’s business, including but not limited to, loss
of profits, loss of rents or other revenues, loss of business opportunity, loss
of goodwill or loss of use, in each case, however occurring.




29.14

Entire Agreement.  It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease.  None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.




29.15

Right to Lease.  Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project.  Tenant does not rely on the fact, nor does Landlord represent, that
any specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.




29.16

Force Majeure.  Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, acts of war, terrorist acts, governmental action or
inaction, inability to obtain services, labor, or materials or reasonable
substitutes therefor, governmental actions, civil commotions, fire or other
casualty, and other causes





-40-




--------------------------------------------------------------------------------

 




beyond the reasonable control of the party obligated to perform, except with
respect to the obligations imposed with regard to Rent and other charges to be
paid by Tenant pursuant to this Lease (collectively, a “Force Majeure”),
notwithstanding anything to the contrary contained in this Lease, shall excuse
the performance of such party for a period equal to any such prevention, delay
or stoppage and, therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party’s performance caused by a Force
Majeure.




29.17

Waiver of Redemption by Tenant.  Tenant hereby waives, for Tenant and for all
those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant’s right of occupancy of the Premises after any termination of this Lease.




29.18

Notices.  All notices, demands, statements, designations, approvals or other
communications (collectively, “Notices”) given or required to be given by either
party to the other hereunder or by law shall be in writing, shall be (A) sent by
United States certified or registered mail, postage prepaid, return receipt
requested (“Mail”), (B) delivered by a nationally recognized overnight courier,
or (C) delivered personally.  Any Notice shall be sent, transmitted, or
delivered, as the case may be, to Tenant at the appropriate address set forth in
Section 11 of the Summary, or to such other place as Tenant may from time to
time designate in a Notice to Landlord, or to Landlord at the addresses set
forth below, or to such other places as Landlord may from time to time designate
in a Notice to Tenant.  Any Notice will be deemed given (i) upon receipt or
refusal, (ii) the date the overnight courier delivery is made, or (iii) the date
personal delivery is made.  As of the date of this Lease, any Notices to
Landlord must be sent, transmitted, or delivered, as the case may be, to the
following addresses:




DURHAM KTP TECH 7, LLC

c/o Longfellow Real Estate Partners

260 Franklin Street, Suite 1920

Boston, MA 02110

Attention: Asset Management




And




David E. Wagner

K&L Gates LLP

4350 Lassiter at North Hills Avenue

Suite 300 (27609)

Post Office Box 17047

Raleigh, North Carolina 27619-7047




29.19

Joint and Several.  If there is more than one Tenant, the obligations imposed
upon Tenant under this Lease shall be joint and several.  




29.20

Authority.  If Tenant is a corporation, trust or partnership, Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in the State of Delaware and that Tenant has full right
and authority to execute and deliver this Lease and that each person signing on
behalf of Tenant is authorized to do so.  In such event, Tenant shall, within
ten (10) days after execution of this Lease, deliver to Landlord satisfactory
evidence of such authority and, if a corporation, upon demand by Landlord, also
deliver to Landlord satisfactory evidence of (i) good standing in Tenant’s state
of incorporation and (ii) qualification to do business in the State of North
Carolina.




29.21

Attorneys’ Fees.  In the event that either Landlord or Tenant should bring suit
for the possession of the Premises, for the recovery of any sum due under this
Lease, or because of the breach of any provision of this Lease or for any other
relief against the other, then all costs and expenses, including reasonable
attorneys’ fees, incurred by the prevailing party therein shall be paid by the
other party, which obligation on the part of the other party shall be deemed to
have accrued on the date of the commencement of such action and shall be
enforceable whether or not the action is prosecuted to judgment.








-41-




--------------------------------------------------------------------------------

 




29.22

Governing Law; WAIVER OF TRIAL BY JURY.  This Lease shall be construed and
enforced in accordance with the laws of the State of North Carolina.  Landlord
and Tenant waive trial by jury in any action to which they are parties, and
further agree that any action arising out of this Lease (except an action for
possession by Landlord, which may be brought in whatever manner or place
provided by law) shall be brought in the Trial Court, Superior Court Department,
in the county where the Premises are located.




29.23

Submission of Lease.  Submission of this instrument for examination or signature
by Tenant does not constitute a reservation of, option for or option to lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant.




29.24

Brokers.  Landlord and Tenant hereby warrant to each other that it has had no
dealings with any real estate broker or agent in connection with the negotiation
of this Lease, excepting only the real estate brokers or agents specified in
Section 13 of the Summary (the “Brokers”), and that it knows of no other real
estate broker or agent which represented said party who is entitled to a
commission in connection with this Lease.  Landlord and Tenant each agree to
indemnify and defend each other against and hold the indemnified party harmless
from any and all claims, demands, losses, liabilities, lawsuits, judgments,
costs and expenses (including without limitation reasonable attorneys’ fees)
with respect to any leasing commission or equivalent compensation alleged to be
owing on account of any dealings with any real estate broker or agent, other
than the Brokers, occurring by, through, or under the indemnifying party.
 Landlord agrees to pay a fee to the Brokers in such amounts as specified
pursuant to a separate agreement entered into by Landlord.  The terms of this
Section 29.24 shall survive the expiration or earlier termination of the Lease
Term.




29.25

Independent Covenants.  This Lease shall be construed as though the covenants
herein between Landlord and Tenant are independent and not dependent and Tenant
hereby expressly waives the benefit of any statute to the contrary and agrees
that if Landlord fails to perform its obligations set forth herein, Tenant shall
not be entitled to make any repairs or perform any acts hereunder at Landlord’s
expense or to any setoff of the Rent or other amounts owing hereunder against
Landlord.




29.26

Project or Building Name, Address and Signage.  Landlord shall have the right at
any time to change the name and/or address of the Project or Building and to
install, affix and maintain any and all signs on the exterior and on the
interior of the Project or Building as Landlord may, in Landlord’s sole
discretion, desire.  Tenant shall not use the name of the Project or Building or
use pictures or illustrations of the Project or Building in advertising or other
publicity or for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, without the prior written consent of
Landlord.




29.27

Counterparts.  This Lease may be executed in counterparts with the same effect
as if both parties hereto had executed the same document.  Both counterparts
shall be construed together and shall constitute a single lease.




29.28

Confidentiality.  Tenant acknowledges that the content of this Lease and any
related documents are confidential information.  Tenant shall keep such
confidential information confidential and shall not disclose such confidential
information to any person or entity other than: (i) Tenant’s lawyers,
accountants, auditors, agents, lenders, and prospective purchasers/investors for
reasonable business purposes; or (ii) to the extent required by Applicable Law
(including without limitation the rules of the US Securities and Exchange
Commission (“SEC”) with respect to required disclosures in SEC filings).




29.29

Development of the Project.  




29.29.1

Subdivision.  Landlord reserves the right to subdivide all or a portion of the
buildings and Common Areas.  Tenant agrees to execute and deliver, upon demand
by Landlord and in the form requested by Landlord, any additional documents
needed to conform this Lease to the circumstances resulting from a subdivision
and any all maps in connection therewith.  Notwithstanding anything to the
contrary set forth in this Lease, the separate ownership of any buildings and/or
Common Areas by an entity other than Landlord shall not affect the calculation
of Direct Expenses or Tenant’s payment of Tenant’s Share of Direct Expenses.








-42-




--------------------------------------------------------------------------------

 




29.29.2

Construction of Property and Other Improvements.  Tenant acknowledges that
portions of the Project and/or the Other Improvements may be under construction
following Tenant’s occupancy of the Premises, and that such construction may
result in levels of noise, dust, obstruction of access, etc. which are in excess
of that present in a fully constructed project.  Tenant hereby waives any and
all rent offsets or claims of constructive eviction which may arise in
connection with such construction.  Provided, however, that Landlord shall use
good faith efforts to provide Tenant with fourteen (14) days’ notice, which may
be verbal, in advance of commencing any construction activities that Landlord
anticipates could disrupt Tenant’s use of the Premises, including a reasonable
description of the scope of work to be performed and the anticipated duration of
such activity.  At all times Landlord shall use commercially reasonable efforts
to minimize any disruption with the conduct of Tenant’s business within the
Premises.  Upon request from Tenant Landlord will inform Tenant of the general
construction schedule for any work adjacent to the Premises or which adversely
affects access to the Premises.




29.30

No Violation.  Landlord and Tenant each hereby warrant and represent that
neither its execution of nor performance under this Lease shall cause said party
to be in violation of any agreement, instrument, contract, law, rule or
regulation by which said party is bound, and said party shall protect, defend,
indemnify and hold the indemnified party harmless against any claims, demands,
losses, damages, liabilities, costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, arising from the indemnifying party’s
breach of this warranty and representation.




29.31

Communications and Computer Lines.  Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables serving the
Premises (collectively, the “Lines”), provided that (i) Tenant shall obtain
Landlord’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed), use an experienced and qualified contractor
reasonably approved in writing by Landlord, and comply with all of the other
provisions of Articles 7 and 8 of this Lease.  Tenant shall pay all costs in
connection therewith.  Landlord reserves the right, upon notice to Tenant prior
to the expiration or earlier termination of this Lease, to require that Tenant,
at Tenant’s sole cost and expense, remove any Lines located in or serving the
Premises prior to the expiration or earlier termination of this Lease.




29.32

Transportation Management.  Tenant shall reasonably comply with all present or
future programs intended to manage parking, transportation or traffic in and
around the Project and/or the Building, and in connection therewith, Tenant
shall take responsible action for the transportation planning and management of
all employees located at the Premises by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities.  Such programs may include,
without limitation: (i) restrictions on the number of peak-hour vehicle trips
generated by Tenant; (ii) increased vehicle occupancy; (iii) implementation of
an in-house ridesharing program and an employee transportation coordinator; (iv)
working with employees and any Project, Building or area-wide ridesharing
program manager; (v) instituting employer-sponsored incentives (financial or
in-kind) to encourage employees to rideshare; and (vi) utilizing flexible work
shifts for employees.




29.33

Intentionally Omitted.




29.34

REIT.  Tenant acknowledges that the Company, an affiliate of Landlord, elects to
be taxed as a real estate investment trust (a “REIT”) under the Code.  Tenant
hereby agrees to modifications of this Lease required to retain or clarify the
Company’s status as a REIT, provided such modifications: (a) are reasonable, (b)
do not adversely affect in a material manner Tenant’s use of the Premises as
herein permitted, and (c) do not increase the Base Rent, Additional Rent and
other sums to be paid by Tenant or Tenant’s other obligations pursuant to this
Lease, or reduce any rights of Tenant under this Lease, then Landlord may submit
to Tenant an amendment to this Lease incorporating such required modifications,
and Tenant shall execute, acknowledge and deliver such amendment to Landlord
within ten (10) business days after Tenant’s receipt thereof.




29.35

Generator.  Subject to the provisions of this Section 29.35, Tenant shall be
entitled to install, operate and maintain a generator and any other equipment
related thereto, including, without limitation, a fuel system, wiring and shaft
space (“Generator”) next to the Building at Tenant’s sole cost and expense (but
subject to possible application of the Tenant Improvements Allowance, and
without paying any additional fee or rental to Landlord for the use thereof).
Landlord shall identify the location for the Generator with reasonable
consultation





-43-




--------------------------------------------------------------------------------

 




with Tenant.  Prior to the installation of the Generator, Tenant shall inspect
the proposed location to determine if it is suitable for the Generator, and
Tenant shall submit written plans and specifications relative to the type, size
and proposed location (including any proposed screening) of the Generator to
Landlord for its review and written approval.  Tenant shall be solely
responsible for the cost of acquisition, installation, operation, and
maintenance of the Generator; and Tenant shall install, maintain and operate the
Generator in accordance with all federal, state, and local laws, statutes,
ordinances, rules and regulations, including without limitation, obtaining and
maintaining any and all permits, approvals and licenses required to install and
operate the Generator by any governmental authority having jurisdiction.
 Landlord and Tenant agree that, upon the expiration of earlier termination of
the Lease Term, Tenant shall not be required to remove the Generator, any
associated cabling, wiring and screening or other improvements and if Tenant
paid for the Generator with the Tenant Improvements Allowance then the Generator
shall remain at the Building.  Tenant shall not be entitled to grant or assign
to any third party (other than a permitted assignee of Tenant’s rights under the
Lease or a permitted subtenant relative to the Premises (or a portion thereof))
the right to use the Generator without Landlord’s prior written consent (which
consent may be granted or withheld in Landlord’s discretion).  Upon reasonable
advance notice to Tenant (and provided Landlord reasonably coordinates with
Tenant and provides an alternate source of backup generator capacity during said
transition), Landlord shall be entitled to cause the Generator to be moved to
another location near the Building, at Landlord’s cost and expense. Tenant shall
pay all personal property taxes on the Generator.  Tenant shall also pay any
increases in the real property taxes of the Building due to the installation of
the Generator within thirty (30) days of receipt of notice from Landlord which
includes proof of such increase in taxes.  Tenant’s indemnity obligations under
Section 5.4.1.5 of the Lease, relating to the use of Hazardous Materials, shall
apply to the use and operation of the Generator.  Finally, Tenant’s insurance
obligations under Section 10.3 of the Lease shall apply to the Generator.








-44-




--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.




LANDLORD:

 

TENANT:

 

 

 

 

 

DURHAM KTP TECH 7, LLC,
a Delaware limited liability company

 

HEAT BIOLOGICS, INC.,
a Delaware corporation

 

 

 

 

 

 

 

By:

Jameson N. Peschel

 

By:

Jeffrey Wolf

 

 

 

 

 

 

 

 

Name:

 

 

 

Name:

Jeffrey Wolf

 

 

 

 

 

 

 

 

Its:

 

 

 

Its:

CEO

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Its:

 

 

 

Its:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 














-45-




--------------------------------------------------------------------------------

 




EXHIBIT A




KEYSTONE TECHNOLOGY PARK


Intentionally Omitted.














EXHIBIT A

-1-




--------------------------------------------------------------------------------

 




EXHIBIT B




NOTICE OF LEASE TERM DATES



To:

_______________________
_______________________
_______________________




Re:

Lease dated ____________, 20__ between ____________________, a
_____________________ (“Landlord”), and _______________________, a
_______________________ (“Tenant”) concerning Suite ______ on floor(s)
__________ of the office building located at [INSERT BUILDING ADDRESS].

Gentlemen:

In accordance with the Lease (the “Lease”), we wish to advise you and/or confirm
as follows:



1.

The Lease Term shall commence on or has commenced on _____________ for a term of
_______________ ending on _______________.



2.

Rent commenced to accrue on ____________, in the amount of ____________.



3.

If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment.  Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.



4.

Your rent checks should be made payable to __________ at ______________.



5.

The exact number of rentable/usable square feet within the Premises is _________
square feet.



6.

Tenant’s Share as adjusted based upon the exact number of usable square feet
within the Premises is ____________%.




 

“Landlord”:

 

 

 

 

 

______________________________,

 

a _____________________________

 

 

 

 

 

By:

 

 

 

Its:

 




Agreed to and Accepted as
of                , 20_  .




“Tenant”:




_____________________________

a ____________________________




By:

 

 

Its:

 











EXHIBIT B

-1-




--------------------------------------------------------------------------------

 




EXHIBIT C




PREMISES




[htbx_ex10z1002.gif] [htbx_ex10z1002.gif]








EXHIBIT C

-1-




--------------------------------------------------------------------------------

 




EXHIBIT D




TENANT WORK LETTER

This Tenant Work Letter sets forth the terms and conditions relating to the
construction of the initial tenant improvements in the Premises.  This Tenant
Work Letter is essentially organized chronologically and addresses the issues of
the construction of the Premises, in sequence, as such issues will arise during
the actual construction of the Premises.  All references in this Tenant Work
Letter to Articles or Sections of “this Lease” shall mean the relevant portion
of the Lease to which this Tenant Work Letter is attached as Exhibit D and of
which this Tenant Work Letter forms a part, and all references in this Tenant
Work Letter to Sections of “this Tenant Work Letter” shall mean the relevant
portion of this Tenant Work Letter.

1. LANDLORD’S INITIAL CONSTRUCTION IN THE PREMISES



1.1

Landlord Work.  None.




2. TENANT IMPROVEMENTS



2.1

Tenant Improvements Allowance.  Tenant shall be entitled to a tenant improvement
allowance (the “Tenant Improvements Allowance”) in the maximum aggregate amount
of [*****] per rentable square foot of the entire Premises initially leased
hereunder) (the “Maximum Allowance Amount”) for the hard costs and customary
soft costs including, without limitation architectural and engineering fees and
a three percent (3%) project management fee payable to Landlord or its
affiliates, Tenant’s commercially reasonable project manager fees, and permits,
relating to the design and construction of Tenant’s improvements which are to be
permanently affixed to the Premises in accordance with this Work Letter (the
“Tenant Improvements”).  For the avoidance of any doubt, the purchase and
installation of data and telecommunications cabling shall not be included in the
definition of Tenant Improvements. The Landlord agrees to keep the Tenant
advised as to the progress of the work and Landlord will provide copies of the
Contractor’s applications for payment promptly upon receipt.   In no event shall
Landlord be obligated to make disbursements pursuant to this Tenant Work Letter
in a total amount which exceeds the Maximum Allowance Amount.  All Tenant
Improvements for which the Tenant Improvements Allowance has been made available
shall be deemed Landlord’s property under the terms of the Lease.   In addition
to the Tenant Improvements Allowance, Landlord shall contribute Eight Hundred
Ninety Nine and 04/100 Dollars ($899.04), (i.e., $0.12 per square rentable foot
of the entire Premises initially leased hereunder), toward the costs of the
space plan test fit for the Tenant Improvements and any costs over such amount
shall be at Tenant’s expense.




2.2

Disbursement of the Tenant Improvements Allowance.  Except as otherwise set
forth in this Tenant Work Letter, the Tenant Improvements Allowance shall be
disbursed by Landlord (each of which disbursements shall be made pursuant to
Landlord’s reasonable disbursement process) for costs incurred by Landlord
related to the construction of the Tenant Improvements and for the following
items and costs (collectively, the “Tenant Improvements Allowance Items”):  (i)
payment of the fees of the “Architect” as that term is defined in Section 3.1 of
this Tenant Work Letter in connection with the preparation and review of the
“Construction Documents,” as that term is defined in Section 3.1 of this Tenant
Work Letter; (ii) payment of the project management fee described above, (iii)
the cost of any changes to the Construction Documents or Tenant Improvements
required by all applicable building codes (the “Code”) enacted after approval of
the Construction Documents, (iv) costs payable to the Contractor and any
subcontractors, and (v) other costs incurred in connection with the Tenant
Improvements to the extent the same can be paid using the Tenant Improvements
Allowance pursuant to the specific provisions of this Tenant Work Letter.

Following the completion of the Tenant Improvements, Landlord shall disburse
funds remaining in the Tenant Improvements Allowance, if any, to reimburse
Tenant for Tenant’s out-of-pocket costs to purchase and install data and
telecommunications cabling in the Premises in one lump sum payment made within
forty-five (45) days of Tenant’s request if the following conditions have been
fully satisfied:  (a) no Event of Default then exists, (b) Landlord shall have
no reasonable basis to believe that any work for which payment is requisitioned
has not been properly completed, and (c) Tenant shall have complied with any
other reasonable requirements for disbursement of Tenant Improvements Allowance
Items that are comparable to requirements applicable to





EXHIBIT D

-1-




--------------------------------------------------------------------------------

 




disbursements of institutional construction loans, such as the provision of
mechanics lien waivers where applicable.  Notwithstanding anything herein to the
contrary, the Tenant Improvements Allowance must be requested by Tenant, if at
all, in accordance with this paragraph on or before the date that is one (1)
year following the Rent Commencement Date, and any portion not requested by such
date may no longer be utilized by Tenant.

3. CONSTRUCTION DOCUMENTS

3.1

Selection of Architect/Construction Documents.  Landlord shall retain Phillips
Architecture (collectively, the “Architect”) as subcontractors to prepare the
“Construction Documents,” as that term is defined in this Section 3.1 for the
Tenant Improvements, together with the consulting engineers selected by the
Architect and reasonably approved by Landlord.  Landlord may retain another
Architect or Architects from time to time, provided, however, that any such
other Architects shall be subject to Tenant’s reasonable approval.  The plans
and drawings to be prepared by Architect hereunder shall be known collectively
as the “Construction Documents.”  All Construction Documents shall comply with
the drawing format and specifications as determined by Landlord, and shall be
subject to Landlord’s and Tenant’s approval.  Tenant may hire an architectural
firm reasonably approved by Landlord to conduct a peer review, and the fees
associated with this peer review shall be paid solely by Tenant.

Landlord has no obligation to approve or perform any Tenant Change or any Tenant
Improvements not shown on the plans previously approved by Landlord and Tenant
or reasonably inferable therefrom if, in Landlord’s reasonable judgment, such
Tenant Improvements (i) would delay completion of the Tenant Improvements beyond
September 1, 2019 unless Tenant agrees in writing that such work constitutes a
Tenant Delay and Landlord and Tenant agree in writing to the amount of such
Tenant Delay, (ii) would materially increase the cost of performing any other
work in the Building, unless in each case Tenant agrees to pay such costs based
on Landlord’s Change Estimate Notice (as defined below), (iii) are incompatible
with the design, quality, equipment or systems of the Building or otherwise
require a change to the existing Building systems or structure, each in a manner
that would not otherwise be required in connection with the improvements
contemplated by the Fit Plan (as defined below), (v) is not consistent the first
class nature of the Building, or (iv) otherwise do not comply with the
provisions of the Lease.

3.2

Final Space Plan.  Tenant has approved the preliminary space plan prepared by
the Architect attached as Attachment 1 hereto (the “Fit Plan”).  On or before
the date set forth in Attachment 2, attached hereto, Landlord shall use
commercially reasonable efforts to cause the Architect to prepare a space plan
for Tenant for the Premises which space plan shall be reasonably consistent with
the Fit Plan and shall include a layout and designation of all labs, offices,
rooms and other partitioning, their intended use, and equipment to be contained
therein, and shall deliver the space plan to Landlord and Tenant for their
approval. Landlord and Tenant shall review and provide any changes to the space
plan within five (5) Business Days of receipt thereof (and if either Landlord or
Tenant shall fail to object thereto within such five Business Day period, then
such space plan shall be deemed approved by such party) and the Landlord shall
use reasonable efforts to cause the Architect to prepare and circulate a
modified plan within five (5) Business Days of its receipt of any requested
changes from Tenant or Landlord.  Such process of submittal and response within
the time frame specified in the preceding sentence shall continue until each of
Landlord and Tenant gives written approval to such space plan, with the
understanding the Final Space Plan shall be approved no later than the date set
forth for such approval on Attachment 2.  Once Landlord and Tenant approve the
final space plan, the space plan shall be considered final (the “Final Space
Plan”).  

3.3

Construction Documents.  On or before the date set forth in Attachment 2,
Landlord shall use commercially reasonable efforts to cause the Architect to
complete final Construction Documents consistent with the Final Space Plan and
shall submit the same to Landlord and Tenant for their approval.  Landlord and
Tenant shall review and provide any changes to the construction documents within
five (5) Business Days of receipt thereof, and the Landlord shall use reasonable
efforts to cause the Architect to prepare and circulate modified documents
within five (5) Business Days of its receipt of any requested changes from
Tenant or Landlord. Such process of submittal and response within the time frame
specified in the preceding sentence shall continue until each of Landlord and
Tenant gives written approval to such documents, and the Construction Documents
shall be considered final once approved by the Landlord and the Tenant, with the
understanding the Construction Documents shall be approved by both parties no
later than the date set forth for such approval on Attachment 2. In no event may
either Tenant or Landlord require any changes that are inconsistent with the
Final Space Plan.  The Construction Documents shall comply with Applicable Laws
existing on the date of this Tenant Work Letter and which may be





EXHIBIT D

-2-




--------------------------------------------------------------------------------

 




enacted prior to Tenant’s approval of completed Construction Documents. Subject
to the provisions of Sections 3.1 and 5.4 of this Work Letter, Tenant may, from
time to time, by written order to Landlord on a form reasonably specified by
Landlord (“Tenant Change”), request a change in the Tenant Improvements shown on
the Construction Documents, which approval shall not be unreasonably withheld or
conditioned, and shall be granted or denied within five (5) Business Days after
delivery of such Tenant Change to Landlord.  The Over-Allowance Amount shall be
adjusted for any Tenant Change as further contemplated by Section 5.4, below.

3.4

Permits.  The Construction Documents as approved (or deemed approved) pursuant
to Section 3.3 shall be the “Approved Working Drawings”.  Following Tenant’s
approval or deemed approval of the Cost Proposal, as described below, Landlord
shall promptly thereafter submit or cause to be submitted, the Approved Working
Drawings to the appropriate municipal authorities for all applicable building
permits necessary to allow “Contractor,” as that term is defined in Section 4.1,
below, to commence and fully complete the construction of the applicable Tenant
Improvements (the “Permits”).  

3.5

Time Deadlines.  The applicable dates for approval of items, plans and drawings
as described in this Section 3, Section 4, below, and in this Tenant Work Letter
will be set forth and further elaborated upon in a construction schedule which
the parties will jointly develop promptly following execution of this Lease and
which shall be attached hereto as Attachment 2 (the “Time Deadlines”).  

4. CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1

Contractor.  A contractor designated by Landlord and approved by Tenant
(“Contractor”) shall construct the Tenant Improvements.  Tenant acknowledges
that Riley-Lewis is approved as the initial Contractor.

4.2

Cost Proposal.  After the Approved Working Drawings are approved by Landlord and
Tenant, Landlord shall provide Tenant with a cost proposal (or cost proposals)
in accordance with the Approved Working Drawings, which cost proposal(s) shall
include, as nearly as possible, the cost of all Tenant Improvements Allowance
Items to be incurred by Tenant in connection with the design and construction of
the Tenant Improvements and shall include a so-called guaranteed maximum price
proposal from Landlord’s Contractor (collectively, the “Cost Proposal”), which
Cost Proposal shall include, among other things, the Contractor’s fee, general
conditions, and a reasonable contingency.  The Cost Proposal may include early
trade release packages for long lead time matters such as mechanical equipment.
 In connection with the Cost Proposal, Landlord shall cause the Contractor to
solicit at least three bids from each subcontractor trade for which the total
cost is expected to exceed Ten Thousand and No/100 Dollars ($10,000).  Tenant
shall have the right to propose one subcontractor to be included in the bidding
for each trade, subject to Landlord’s reasonable approval.  Landlord will
consult with Tenant prior to approving the subcontractors to whom it will be bid
and Tenant may review bid packages at Tenant’s request.  In the case of each bid
request, Landlord will accept the lowest responsible bid, unless Landlord and
Tenant reasonably determine otherwise.  Tenant shall approve and deliver the
Cost Proposal to Landlord within five (5) Business Days of the receipt of the
same (and if Tenant fails to comment on the Cost Proposal within such five (5)
Business Day period then Tenant shall be deemed to have approved the Cost
Proposal), provided, however, Tenant shall have the right to request Tenant
Changes to the Approved Working Drawings within such five (5) Business Days,
following its receipt of the Cost Proposal for the purpose of value engineering
(in which event the Landlord will cause Contractor to provide a new Cost
Proposal to Landlord and Tenant following its receipt and approval of modified
drawing showing such Tenant Change (such approval not to be unreasonably
withheld, conditioned or delayed)).  Upon Tenant’s approval, or deemed approval,
of a Cost Proposal by Landlord, Landlord shall be released by Tenant to cause
the Contractor to purchase the items set forth in the Cost Proposal and to
commence the construction relating to such items.  The date on which Tenant
approves or is deemed to approve the Cost Proposal shall be known hereafter as
the “Cost Proposal Delivery Date”.

4.3

Construction of Tenant Improvements by Contractor.



4.3.1

Over-Allowance Amount.  On the Cost Proposal Delivery Date, Tenant shall deliver
to Landlord cash in an amount (the “Over-Allowance Amount”), if any, equal to
fifty percent (50%) of the difference between (i) the amount of the Cost
Proposal and (ii) the amount of the remaining unutilized Tenant Improvements
Allowance.  The Over-Allowance Amount shall be disbursed by Landlord following
the disbursement of any then remaining portion of the Tenant Improvements
Allowance, and such disbursement shall be pursuant to the same





EXHIBIT D

-3-




--------------------------------------------------------------------------------

 




procedure as the Tenant Improvements Allowance.  The remaining fifty percent
(50%) of the Over-Allowance Amount shall be paid by Tenant to the Landlord once
the Tenant Improvements Allowance is expended (i.e. prior to the Landlord’s use
of the first installment of the Over-Allowance Amount).  In the event that,
after the applicable Cost Proposal Delivery Date, any revisions, changes, or
substitutions shall be made to the Construction Documents or the Tenant
Improvements, then, subject to Section 5.4, below, to the extent that the amount
of the Cost Proposal plus any additional costs which arise in connection with
such revisions, changes or substitutions or any other additional costs exceeds
the sum of the Tenant Improvements Allowance and any Over-Allowance Amounts
previously funded by Tenant, such excess costs shall be paid by Tenant to
Landlord immediately upon Landlord’s request as an addition to the
Over-Allowance Amount (whether or not the Tenant Improvements Allowance has then
been fully utilized).  Unless otherwise agreed by the parties, all Tenant
Improvements paid for by the Over-Allowance Amount shall be deemed Landlord’s
property under the terms of the Lease.  Tenant hereby acknowledges and agrees
that Tenant shall be responsible for all costs associated with the Tenant
Improvements to the extent the same exceed the Tenant Improvements Allowance
(notwithstanding the content of the Cost Proposal).

4.3.2

Landlord’s Retention of Contractor. Except as provided in Section 2, Landlord
shall independently retain Contractor to construct the Tenant Improvements in a
workmanlike manner and in accordance with the applicable Approved Working
Drawings and the applicable Cost Proposal. Tenant shall be entitled to review
Landlord’s construction contract with the Contractor upon Tenant’s written
request. Landlord shall manage the Contractor in its performance of the
construction work and endeavor to oversee the Contractor’s performance of its
work to protect Tenant from delays or construction defects.

5. COMPLETION OF THE TENANT IMPROVEMENTS;
LEASE COMMENCEMENT DATE

5.1

Substantial Completion.  Landlord shall give Tenant at least twenty (20) days
prior written notice of the date that Landlord reasonably anticipates that the
Landlord Work and Tenant Improvements will be Substantially Complete (as defined
below); provided, however, Landlord’s failure to accurately estimate such date
shall in no event affect the actual date of Substantial Completion or any other
obligations of Landlord or Tenant hereunder.  For purposes of this Lease,
“Substantial Completion” shall occur upon the completion of the last of the
following to occur: (i) the completion of construction of the Landlord Work and
the Tenant Improvements substantially pursuant to the Approved Working Drawings
for such Tenant Improvements (each as reasonably determined by Landlordand
Architect), with the exception of any punch list items which do not impair
Tenant’s ability to  occupy the Premises for their contemplated use, (ii) the
acquisition of a certificate of occupancy or its legal equivalent allowing
occupancy of the Premises (a “Sign Off”), (iii) all base building systems are
operational and fully-commissioned except to the extent effected by the Tenant
Improvements, which commissioning shall be part of the punchlist described
below, (iv) delivery of the Premises to Tenant, and (v) delivery of a
certificate of substantial completion from the Architect confirming the matters
set forth in the foregoing clause (i).  In the event that the Sign Off is not a
final certificate of occupancy, Landlord shall diligently prosecute the work
necessary to achieve a full certificate of occupancy and use commercially
reasonable efforts to obtain such full certificate of occupancy as soon as
reasonably practicable following Substantial Completion.




5.2

Delay of the Substantial Completion of the Premises.  Except as provided in this
Section 5.2, the Rent Commencement Date shall occur as set forth in the Lease
and Section 5.1, above.  Each of the following shall constitute a “Tenant Delay”
to the extent such matter actually causes a delay in Substantial Completion and
cannot reasonably be avoided without more than minimal additional cost:

5.2.1

Tenant’s failure to comply with the Time Deadlines;




5.2.2

Tenant’s failure to timely approve any matter requiring Tenant’s approval within
the time periods set forth herein (which, for avoidance of doubt, shall mean any
period longer than five (5) Business Days or such shorter time period as may be
required hereunder) except to the extent that Tenant is deemed to consent to any
such request for approval in accordance with the terms of this Work Letter;

5.2.3

A breach by Tenant of the material terms of this Tenant Work Letter or the Lease
(provided that Landlord shall provide Tenant five (5) day’s prior written notice
and opportunity to cure, specifying the nature of the breach and resulting delay
under this Section 5.2.3);





EXHIBIT D

-4-




--------------------------------------------------------------------------------

 




5.2.4

Any Tenant Change (including value engineering changes described in Section 4.2,
above);

5.2.5

Tenant’s insistence on materials, components, finishes or improvements which are
not available in a commercially reasonable time given the anticipated date of
Substantial Completion, as set forth in the Lease, after having been informed,
in writing, by Landlord that such materials, components, finishes or
improvements will cause a delay in completion of the Tenant Improvements; or

5.2.6

Any other act or omission of Tenant or anyone acting by, through or under Tenant
that causes a delay in construction work or any process described in this Tenant
Work Letter (provided that Landlord shall provide Tenant  prior written notice
 specifying the nature of the acts or omissions giving rise to the delay and the
resulting delay under this Section 5.2.6); and/or

5.2.7

Any act or omission of Tenant or anyone acting by, through or under Tenant that
causes a delay in the issuance of the Sign Off (provided that Landlord shall
provide Tenant  prior written notice  specifying the acts or omissions giving
rise to the delay and the resulting delay under this Section 5.2.7).

Upon any Tenant Delay, notwithstanding anything to the contrary set forth in the
Lease or this Tenant Work Letter and regardless of the actual date of the
Substantial Completion, the date of the Substantial Completion shall be deemed
to be the date the Substantial Completion of the Premises would have occurred if
no Tenant delay or delays, as set forth above, had occurred and the Rent
Commencement Date shall be deemed to have occurred accordingly.  Any reasonable
and verifiable increased costs of the Tenant Improvements resulting from Tenant
Delay shall be shall be paid by Tenant to Landlord immediately upon Landlord’s
written request as an addition to the Over-Allowance Amount.

Landlord and Tenant have agreed to determine the length of any Tenant Delay as
follows:




(i) any delays pursuant to Sections 5.2.1 or 5.2.2, above, shall be equal to one
day for each day that the applicable Tenant Delay continues beyond the
applicable time period required under the Lease, and (ii) with respect to any
other Tenant Delay, Landlord shall notify Tenant in writing of the claimed
estimated length of such Tenant Delay within ten (10) Business Days after its
occurrence and Tenant may elect by written notice delivered to Landlord within
five (5) Business Days thereafter to dispute the claimed estimated Tenant Delay.
 Unless such estimate is disputed by written notice delivered within such five
(5) Business Day period, the length of such Tenant Delay shall be the claimed
Tenant Delay.




5.3

Walk-through and Punchlist.  After the Tenant Improvements are Substantially
Completed and prior to Tenant’s move-in into the Premises, following two (2)
days’ advance written notice from Tenant to Landlord, Landlord shall cause the
Contractor to inspect the Premises with a representative of Tenant and complete
a punch list of unfinished items of the Tenant Improvements.  After Landlord and
Tenant have mutually agreed upon the punch list, authorized representatives for
Landlord and Tenant shall execute said punch list.  The items listed on such
punch list shall be completed by the Contractor within thirty (30) days after
the approval of such punch list or as soon thereafter as reasonably practicable,
provided that in the event a punch list item reasonably requires longer than
thirty (30) days to complete, then Landlord shall cause Contractor to commence
the completion of such particular item within thirty (30) days and diligently
pursue the same to completion.  The terms of this Section 5.3 will not affect
the occurrence of the Substantial Completion of the Premises or the occurrence
of the Rent Commencement Date. In the case of a dispute concerning the
completion of items of Tenant Improvements specified in the punchlist, such
items shall be deemed completed and accepted by Tenant upon the delivery to
Tenant of a certificate of the Architect that such items have been completed
unless the certification reasonably is disputed by Tenant by a notice to
Landlord given within ten (10) Business Days of Landlord’s delivery of the
certification to Tenant.

5.4

Tenant Changes.  Landlord may, but shall not be obligated to, approve any Tenant
Change on the condition that Tenant shall pay in full, in advance (or cause to
be paid in full from the Tenant Improvements Allowance), any and all reasonable
estimated additional costs or expenses associated with the approval of said
Tenant Change. If Tenant shall request any Tenant Change, Landlord shall provide
Tenant in writing (a “Landlord’s Change Estimate Notice”) the estimated costs of
design and/or construction of the Tenant Improvements or Landlord Work that
Landlord determines will be incurred as a consequence of such Tenant Change on
an order of





EXHIBIT D

-5-




--------------------------------------------------------------------------------

 




magnitude basis and shall provide Tenant with the estimated Tenant Delay, if
any, on account of such proposed Tenant Change. Tenant shall, within three (3)
Business Days following receipt of Landlord’s Change Estimate Notice, notify
Landlord in writing whether it desires to proceed with the applicable Tenant
Change or withdraw such Tenant Change. Tenant’s failure to respond in such three
Business Day period shall be deemed to be a withdrawal of the applicable Tenant
Change.  The cost of any Tenant Change shall be determined on a net basis; i.e.
taking into account the savings, if any, resulting from such Tenant Change.  To
the extent that there is no remaining unutilized Tenant Improvements Allowance,
the Over-Allowance Amount shall be adjusted for any Tenant Change. If and to the
extent that Landlord initiates any change orders in the Tenant Improvements,
such change orders shall be at Landlord’s sole cost and expense to the extent
that the net cost of such changes exceed the costs that would have been incurred
but for such change.  Without limiting the generality of any provisions of this
Tenant Work Letter, Tenant acknowledges that any extension of time due to a
Tenant Change will not cause an extension of any Rent Commencement Date.
Landlord shall be authorized to proceed with work described in a Tenant Change
upon receipt of Tenant’s notice to proceed following the giving of Landlord’s
Change Estimate Notice. Landlord shall provide Tenant with reasonable
documentation reflecting the use of the Over-Allowance Amount and any portion of
such Over-Allowance Amount shall be promptly reimbursed to Tenant upon
declaration of Substantial Completion.

5.5

Delay Not Caused by Parties.  Neither Landlord nor Tenant shall be considered to
be in default of the provisions of this Tenant Work Letter for delays in
performance due to Force Majeure (as defined in the Lease).

5.6

Warranty.  In the case of defects in Tenant Improvements appearing after
Substantial Completion, Tenant shall be deemed to have waived any claim for
correction or cure thereof on the date that is eleven (11) months following the
date of Substantial Completion of the applicable work if Tenant has not then
given notice of such defect to Landlord.  Landlord shall cause Contractor to
promptly remedy, repair or replace any such defects identified by Tenant within
the foregoing time periods, together with any damage caused to the Tenant
Improvements on account of such defects, such action to occur as soon as
practicable during normal working hours and so as to avoid any unreasonable
interruption of Tenant’s use of the Premises.  Landlord shall exercise
commercially reasonable efforts to enforce the warranty and contract rights
against the Contractor for Tenant’s benefit.  The foregoing shall constitute
Landlord’s entire obligation with respect to all defects in the Tenant
Improvements.

5.7

Delivery. Landlord’s failure to Substantially Complete the Landlord Work or
Tenant Improvements on or before the Estimated Delivery Date, or to
substantially complete any element of the Landlord Work or Tenant Improvements
by any particular time, shall not give rise to any liability of Landlord
hereunder, shall not constitute Landlord’s default, and shall not affect the
validity of this Lease, except as expressly provided in this Work Letter.  

6. MISCELLANEOUS

6.1

Tenant’s Entry Into the Premises Prior to Substantial Completion.  Provided that
Tenant and its agents do not unreasonably interfere with Contractor’s work in
the Building and the Premises, Contractor shall allow Tenant access to the
Premises prior to Substantial Completion for the purpose of Tenant installing
Tenant’s furniture, fixtures and equipment (including Tenant’s data,
telecommunications cabling and telephone equipment) in the Premises.  Prior to
Tenant’s entry into the Premises as permitted by the terms of this Section 6.1,
Tenant shall submit a schedule to Landlord and Contractor, for their approval,
which schedule shall detail the timing and purpose of Tenant’s entry.  Tenant’s
entry pursuant to this Section 6.1 shall be subject to all applicable provisions
of the Lease other than the obligation to pay Base Rent and Additional Rent for
Tenant’s Share of Direct Expenses.

As a condition to Tenant’s entry into the Premises prior to the Rent
Commencement Date, Tenant shall comply with and perform, and shall cause its
employees, agents, contractors, subcontractors, material suppliers and laborers
to comply with and perform, all of Tenant’s insurance and indemnity obligations
and other obligations governing the conduct of Tenant at the Property under this
Lease.  

Any independent contractor of Tenant (or any employee or agent of Tenant)
performing any work or inspections in the Premises prior to the Rent
Commencement Date shall be subject to all of the terms, conditions and
requirements contained in the Lease (including without limitation the provisions
of Article 10) and, prior to such entry, Tenant shall provide Landlord with
evidence of the insurance coverages required pursuant to Article 10.  





EXHIBIT D

-6-




--------------------------------------------------------------------------------

 




Tenant and any Tenant contractor performing any work or inspections in the
Premises prior to the Rent Commencement Date shall use reasonable efforts not to
interfere in any way with construction of, and shall not damage the Landlord
Work or the common areas or other parts of the Building.  Neither Tenant, nor
any Tenant contractor performing any work or inspections in the Premises prior
to the Rent Commencement Date shall cause any labor disharmony, and Tenant shall
be responsible for all reasonable costs required to produce labor harmony in
connection with an entry under this Section 6.1.  Without limiting the
generality of the foregoing, to the extent that the commencement or performance
of Landlord Work or Tenant Improvements is delayed on account in whole or in
part of any act or negligent omission, neglect, or default by Tenant or any
Tenant contractor, then such delay shall constitute a Tenant Delay as provided
in Section 5.2, above.




Any requirements of any Tenant contractor performing any work or inspections in
the Premises prior to the Rent Commencement Date for services from Landlord or
Contractor, such as hoisting, electrical or mechanical needs, shall be paid for
by Tenant and arranged between such Tenant contractor and Landlord or Contractor
based on the actual, reasonable cost thereof determined on a time and materials
basis.  Should the work of any Tenant contractor performing any work or
inspections in the Premises prior to the Rent Commencement Date depend on the
installed field conditions of any item of Landlord Work or Tenant Improvements,
such Tenant contractor shall ascertain such field conditions after installation
of such item of Landlord Work or Tenant Improvements, provided, however, both
parties shall cooperate with each other in order to maximize cost and scheduling
efficiencies wherever reasonably practicable so long as Landlord is not delayed
in the performance of the Tenant Improvements or Landlord Work or required to
incur any additional expense not borne by Tenant hereunder.  Neither Landlord
nor Landlord’s contractor shall ever be required or obliged to alter the method,
time or manner for performing Landlord Work or Tenant Improvements or work
elsewhere in the Building, on account of the work of any such Tenant contractor.
 Tenant shall cause each Tenant contractor performing work on the Premises prior
to the Rent Commencement Date to clean up regularly and remove its debris from
the Premises and Building.  Any work performed by Tenant pursuant to this
Section 6.1 shall be performed in accordance with the applicable provisions of
Article 8 of the Lease.



6.2

Tenant’s Representative.  Tenant has designated Jason Pike as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.

6.3

Landlord’s Representative.  Landlord has designated J. Randal Long as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

6.4

Time of the Essence in This Tenant Work Letter.  Unless otherwise indicated, all
references herein to a “number of days” shall mean and refer to calendar days.  

6.5

General.  This Work Letter shall not be deemed applicable to any additional
space added to the Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the Premises or any
additions to the Premises in the event of a renewal or extension of the original
Lease Term, whether by any options under the Lease or otherwise, unless and to
the extent expressly provided in the Lease or any amendment or supplement to the
Lease that such additional space is to be delivered to Tenant in the same
condition the initial Premises is to be delivered.





EXHIBIT D

-7-




--------------------------------------------------------------------------------

 







ATTACHMENT 1




PRELIMINARY PLANS

 

[htbx_ex10z1003.jpg] [htbx_ex10z1003.jpg]








EXHIBIT D

-8-




--------------------------------------------------------------------------------

 




[htbx_ex10z1004.jpg] [htbx_ex10z1004.jpg]





EXHIBIT D

-9-




--------------------------------------------------------------------------------

 










ATTACHMENT 2




TIME DEADLINES




[To Be Attached Later]








EXHIBIT D

-10-




--------------------------------------------------------------------------------

 




EXHIBIT E




RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations.  Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project.  In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.



1.

Tenant shall not alter any lock or install any new or additional locks or bolts
on any doors or windows of the Premises without obtaining Landlord’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed.  If Tenant shall affix additional locks on doors then Tenant shall
furnish Landlord with copies of keys or pass cards or similar devices for said
locks.  Tenant shall bear the cost of any lock changes or repairs required by
Tenant.  Two Initial keys will be furnished by Landlord for the Premises, and
any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord.  Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices, and toilet
rooms, either furnished to, or otherwise procured by, Tenant and in the event of
the loss of keys so furnished, Tenant shall pay to Landlord the cost of
replacing same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.



2.

All doors opening to public corridors shall be kept closed at all times except
for normal ingress and egress to the Premises.



3.

Landlord reserves the right to close and keep locked all entrance and exit doors
of the Building during such hours as are customary for comparable buildings in
the vicinity of the Building.  Tenant, its employees and agents must be sure
that the doors to the Building are securely closed and locked when leaving the
Premises if it is after the normal hours of business for the Building.  Any
tenant, its employees, agents or any other persons entering or leaving the
Building at any time when it is so locked, or any time when it is considered to
be after normal business hours for the Building, may be required to sign the
Building register.  Access to the Building may be refused unless the person
seeking access has proper identification or has a previously arranged pass for
access to the Building.  Landlord will furnish passes to persons for whom Tenant
requests same in writing.  Tenant shall be responsible for all persons for whom
Tenant requests passes and shall be liable to Landlord for all acts of such
persons.  The Landlord and his agents shall in no case be liable for damages for
any error with regard to the admission to or exclusion from the Building of any
person.  In case of invasion, mob, riot, public excitement, or other commotion,
Landlord reserves the right to prevent access to the Building or the Project
during the continuance thereof by any means it deems appropriate for the safety
and protection of life and property.



4.

Except for shipments by Tenant of its product or receipt by Tenant of goods in
the ordinary course of the operation of its business, no furniture, freight or
equipment of any kind shall be brought into the Building without prior notice to
Landlord.  All moving activity into or out of the Building shall be scheduled
with Landlord and done only at such time and in such manner as Landlord
reasonably designates.  Landlord shall have the right to prescribe the weight,
size and position of all safes and other heavy property brought into the
Building and also the times and manner of moving the same in and out of the
Building.  Safes and other heavy objects shall, if considered necessary by
Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight.  Landlord will not be responsible for loss of or damage
to any such safe or property in any case.  Any damage to any part of the
Building, its contents, occupants or visitors by moving or maintaining any such
safe or other property shall be the sole responsibility and expense of Tenant.



5.

Intentionally omitted.



6.

The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord.  Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.



7.

No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
the prior written consent of the Landlord.  Tenant shall





EXHIBIT E

-1-




--------------------------------------------------------------------------------

 




not disturb, solicit, peddle, or canvass any occupant of the Project and shall
cooperate with Landlord and its agents of Landlord to prevent same.



8.

The toilet rooms, urinals, wash bowls and other apparatus shall not be used for
any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein.  The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.



9.

Discharge of industrial sewage to the Building plumbing system shall only be
permitted if Tenant, at its sole expense, shall have obtained all necessary
permits and licenses therefor, including without limitation permits from state
and local authorities having jurisdiction thereof.



10.

Tenant shall not overload the floor of the Premises, nor mark, drive nails or
screws, or drill into the partitions, woodwork or drywall or in any way deface
the Premises or any part thereof without Landlord’s prior written consent;
provided, however, that Landlord’s prior written consent shall not be required
for the hanging of normal and customary office artwork and personal items.
 Tenant shall not purchase spring water, ice, towel, linen, maintenance or other
like services from any person or persons not included on an approved list that
Landlord shall provide to Tenant upon request. Landlord reserves the right to
have Landlord’s structural engineer review Tenant’s floor loads on the Building
at Landlord’s expense, unless such study reveals that Tenant has exceeded the
floor loads, in which case Tenant shall pay the cost of such survey.  



11.

Except for vending machines intended for the sole use of Tenant’s employees and
invitees, no vending machine or machines other than fractional horsepower office
machines shall be installed, maintained or operated upon the Premises without
the written consent of Landlord.



12.

Tenant shall not use or keep in or on the Premises, the Building, or the Project
any kerosene, gasoline or other inflammable or combustible fluid, chemical,
substance or material.



13.

Tenant shall not without the prior written consent of Landlord (not to be
unreasonably withheld, conditioned, or delayed) use any method of heating or air
conditioning other than that supplied by Landlord (other than as part of the
Tenant Improvements).



14.

Tenant shall not use, keep or permit to be used or kept, any foul or noxious gas
or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors, or vibrations, or interfere
with other tenants or those having business therein, whether by the use of any
musical instrument, radio, phonograph, or in any other way.  Tenant shall not
throw anything out of doors, windows or skylights or down passageways.



15.

Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals (other than service animals and laboratory animals,
consistent with the Permitted Use), birds, aquariums, or, except in areas
designated by Landlord, bicycles or other vehicles.



16.

No cooking shall be done or permitted on the Premises, nor shall the Premises be
used for the storage of merchandise, for lodging or for any improper,
objectionable or immoral purposes.  Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and visitors, provided that such use is in accordance with all
applicable federal, state, county and city laws, codes, ordinances, rules and
regulations.



17.

The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary.  Tenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a messenger-type operation or
dispatch office, public stenographer or typist, or for the manufacture or sale
of liquor, narcotics, or tobacco in any form, or as a medical office, or as a
barber or manicure shop, or as an employment bureau without the express prior
written





EXHIBIT E

-2-




--------------------------------------------------------------------------------

 




consent of Landlord.  Tenant shall not engage or pay any employees on the
Premises except those actually working for such tenant on the Premises nor
advertise for laborers giving an address at the Premises.



18.

Landlord reserves the right to exclude or expel from the Project any person who,
in the judgment of Landlord, is intoxicated or under the influence of liquor or
drugs, or who shall in any manner do any act in violation of any of these Rules
and Regulations.



19.

Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, vestibules or any
Common Areas for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises.



20.

Tenant shall not waste electricity, water or air conditioning and agrees to
reasonably cooperate with Landlord to ensure the most effective operation of the
Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls.



21.

Tenant shall store all its trash and garbage within the interior of the
Premises.  No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the city in
which the Building is located without violation of any law or ordinance
governing such disposal.  All trash, garbage and refuse disposal shall be made
only through entry-ways provided for such purposes at such times as Landlord
shall designate.



22.

Tenant shall comply with all safety, fire protection and evacuation procedures
and regulations established by Landlord or any governmental agency.



23.

Any persons employed by Tenant to do janitorial work shall be subject to the
prior written approval of Landlord (not to be unreasonably withheld,
conditioned, or delayed), and while in the Building and outside of the Premises,
shall be subject to and under the control and direction of the Building manager
(but not as an agent or servant of such manager or of Landlord), and Tenant
shall be responsible for all acts of such persons.



24.

No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord, and no curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises other than Landlord standard drapes.  All
electrical ceiling fixtures hung in the Premises or spaces along the perimeter
of the Building must be fluorescent and/or of a quality, type, design and a warm
white bulb color approved in advance in writing by Landlord.  Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without the prior written consent of Landlord.  Tenant shall abide by Landlord’s
regulations concerning the opening and closing of window coverings which are
attached to the windows in the Premises, if any, which have a view of any
interior portion of the Building or Building Common Areas.



25.

The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the windowsills.



26.

Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.



27.

No smoking is permitted in the Building or on the Project.



28.

Tenant hereby acknowledges that Landlord shall have no obligation to provide
guard service or other security measures for the benefit of the Premises, the
Building or the Project.  Tenant hereby assumes all responsibility for the
protection of Tenant and its agents, employees, contractors, invitees and
guests, and the property thereof, from acts of third parties, including keeping
doors locked and other means of entry to the Premises closed, whether or not
Landlord, at its option, elects to provide security protection for the Project
or any portion thereof.  Tenant further assumes the risk that any safety and
security devices, services and programs which Landlord





EXHIBIT E

-3-




--------------------------------------------------------------------------------

 




elects, in its sole discretion, to provide may not be effective, or may
malfunction or be circumvented by an unauthorized third party, and Tenant shall,
in addition to its other insurance obligations under this Lease, obtain its own
insurance coverage to the extent Tenant desires protection against losses
related to such occurrences.  Tenant shall cooperate in any reasonable safety or
security program developed by Landlord or required by law.



29.

All non-standard office equipment of any electrical or mechanical nature shall
be placed by Tenant in the Premises in settings approved by Landlord, to absorb
or prevent any vibration, noise and annoyance.



30.

Tenant shall not use in any space or in the public halls of the Building, any
hand trucks except those equipped with rubber tires and rubber side guards.



31.

No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without the prior written consent of
Landlord.



32.

No tenant shall use or permit the use of any portion of the Premises for living
quarters, sleeping apartments or lodging rooms.

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein.  Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project.  Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.








EXHIBIT E

-4-




--------------------------------------------------------------------------------

 




EXHIBIT F




KEYSTONE TECHNOLOGY PARK




FORM OF TENANT’S ESTOPPEL CERTIFICATE

The undersigned as Tenant under that certain Lease (the “Lease”) made and
entered into as of ___________, 201_ by and between _______________ as Landlord,
and the undersigned as Tenant, for Premises on the ______________ floor(s) of
the office building located at [INSERT BUILDING ADDRESS], certifies as follows:



1.

Attached hereto as Exhibit F is a true and correct copy of the Lease and all
amendments and modifications thereto.  The documents contained in Exhibit F
represent the entire agreement between the parties as to the Premises.



2.

The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on __________, and the Lease Term expires on ___________,
and the undersigned has no option to terminate or cancel the Lease or to
purchase all or any part of the Premises, the Building and/or the Project.



3.

Base Rent became payable on ____________.



4.

The Lease is in full force and effect and has not been modified, supplemented or
amended in any way except as provided in Exhibit F.



5.

Tenant has not transferred, assigned, or sublet any portion of the Premises nor
entered into any license or concession agreements with respect thereto except as
follows:



6.

Intentionally Omitted.



7.

All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
___________.  The current monthly installment of Base Rent is
$_____________________.



8.

All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and, to Tenant’s actual
knowledge, Landlord is not in default thereunder.  In addition, the undersigned
has not delivered any notice to Landlord regarding a default by Landlord
thereunder.  



9.

No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease.  



10.

As of the date hereof, there are no existing defenses or offsets, or, to the
undersigned’s knowledge, claims or any basis for a claim, that the undersigned
has against Landlord.



11.

If Tenant is a corporation or partnership, each individual executing this
Estoppel Certificate on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in North
Carolina and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.



12.

There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.



13.

To Tenant’s actual knowledge, Tenant is in full compliance with all federal,
state and local laws, ordinances, rules and regulations affecting its use of the
Premises, including, but not limited to, those laws, ordinances, rules or
regulations relating to hazardous or toxic materials.  Tenant has never
permitted or suffered, nor does Tenant have any knowledge of, the generation,
manufacture, treatment, use, storage, disposal or discharge of





EXHIBIT F

-1-




--------------------------------------------------------------------------------

 




any hazardous, toxic or dangerous waste, substance or material in, on, under or
about the Project or the Premises or any adjacent premises or property in
violation of any federal, state or local law, ordinance, rule or regulation.



14.

To the undersigned’s knowledge, all tenant improvement work to be performed by
Landlord under the Lease has been completed in accordance with the Lease and has
been accepted by the undersigned and all reimbursements and allowances due to
the undersigned under the Lease in connection with any tenant improvement work
have been paid in full.  All work (if any) in the common areas required by the
Lease to be completed by Landlord has been completed and all parking spaces
required by the Lease have been furnished and/or all parking ratios required by
the Lease have been met.

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

Executed at ______________ on the ____ day of ___________, 201__.




 

“Tenant”:

 

 

 

 

 

______________________________,

 

a _____________________________

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

By:

 

 

 

Its:

 














EXHIBIT F

-2-




--------------------------------------------------------------------------------

 




EXHIBIT G




KEYSTONE TECHNOLOGY PARK




ENVIRONMENTAL QUESTIONNAIRE




ENVIRONMENTAL QUESTIONNAIRE

FOR COMMERCIAL AND INDUSTRIAL PROPERTIES



Property Name:

____________________________________________________________________



Property Address:

____________________________________________________________________

Instructions:  The following questionnaire is to be completed by the Lessee
representative with knowledge of the planned operations for the specified
building/location.  Please print clearly and attach additional sheets as
necessary.



1.0

PROCESS INFORMATION

Describe planned use, and include brief description of manufacturing processes
employed.




 




 




 



2.0

HAZARDOUS MATERIALS

Are hazardous materials used or stored?  If so, continue with the next question.
 If not, go to Section 3.0.



2.1

Are any of the following materials handled on the Property?

Yes ☐ No ☐




(A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.)  If so, complete this
section.  If this question is not applicable, skip this section and go on to
Section 5.0.

☐ Explosives

☐ Fuels

☐ Oils

☐ Solvents

☐ Oxidizers

☐ Organics/Inorganics

☐ Acids

☐ Bases

☐ Pesticides

☐ Gases

☐ PCBs

☐ Radioactive Materials

☐ Other (please specify)

 

 



2-2.

If any of the groups of materials checked in Section 2.1, please list the
specific material(s), use(s), and quantity of each chemical used or stored on
the site in the Table below.  If convenient, you may substitute a chemical
inventory and list the uses of each of the chemicals in each category
separately.




Material

Physical State (Solid, Liquid, or Gas)

Usage

Container Size

Number of Containers

Total Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





EXHIBIT G

-1-




--------------------------------------------------------------------------------

 













2-3.

Describe the planned storage area location(s) for these materials.  Please
include site maps and drawings as appropriate.




 




 




 






3.0

HAZARDOUS WASTES



Are hazardous wastes generated?

Yes ☐ No ☐




If yes, continue with the next question.  If not, skip this section and go to
section 4.0.



3.1

Are any of the following wastes generated, handled, or disposed of (where
applicable) on the Property?

☐ Hazardous wastes

☐ Industrial Wastewater

☐ Waste oils

☐ PCBs

☐ Air emissions

☐ Sludges

☐ Regulated Wastes

☐ Other (please specify)



3-2.

List and quantify the materials identified in Question 3-1 of this section.




WASTE GENERATED

RCRA listed Waste?

SOURCE

APPROXIMATE MONTHLY QUANTITY

WASTE CHARACTERIZATION

DISPOSITION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



3-3.

Please include name, location, and permit number (e.g. EPA ID No.) for
transporter and disposal facility, if applicable).  Attach separate pages as
necessary.




Transporter/Disposal Facility Name

Facility Location

Transporter (T) or Disposal (D) Facility

Permit Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



3-4.

Are pollution controls or monitoring employed in the process to prevent or
minimize the release of wastes into the environment?  Yes ☐ No ☐



3-5.

If so, please describe.

 




 




 








EXHIBIT G

-2-




--------------------------------------------------------------------------------

 






4.0

USTS/ASTS



4.1

Are underground storage tanks (USTs), aboveground storage tanks (ASTs), or
associated pipelines used for the storage of petroleum products, chemicals, or
liquid wastes present on site (lease renewals) or required for planned
operations (new tenants)?  Yes___  No___

If not, continue with section 5.0.  If yes, please describe capacity, contents,
age, type of the USTs or ASTs, as well any associated leak detection/spill
prevention measures.  Please attach additional pages if necessary.




Capacity

Contents

Year Installed

Type (Steel, Fiberglass, etc)

Associated Leak Detection / Spill Prevention Measures*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



*Note:

The following are examples of leak detection / spill prevention measures:

Integrity testing

Inventory reconciliation

Leak detection system

Overfill spill protection

Secondary containment

Cathodic protection



4-2.

Please provide copies of written tank integrity test results and/or monitoring
documentation, if available.



4-3.

Is the UST/AST registered and permitted with the appropriate regulatory
agencies?

Yes ☐ No ☐

If so, please attach a copy of the required permits.



4-4.

If this Questionnaire is being completed for a lease renewal, and if any of the
USTs/ASTs have leaked, please state the substance released, the media(s)
impacted (e.g., soil, water, asphalt, etc.), the actions taken, and all remedial
responses to the incident.

 




 




 



4-5.

If this Questionnaire is being completed for a lease renewal, have USTs/ASTs
been removed from the Property?  Yes ☐ No ☐

If yes, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.).



4-6.

For Lease renewals, are there any above or below ground pipelines on site used
to transfer chemicals or wastes?  Yes ☐ No ☐

For new tenants, are installations of this type required for the planned
operations?

Yes ☐ No ☐

If yes to either question, please describe.

 




 




 








EXHIBIT G

-3-




--------------------------------------------------------------------------------

 






5.0

ASBESTOS CONTAINING BUILDING MATERIALS

Please be advised that an asbestos survey may have been performed at the
Property.  If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material.  All personnel and appropriate subcontractors should be notified of
the presence of these materials, and informed not to disturb these materials.
 Any activity that involves the disturbance or removal of these materials must
be done by an appropriately trained individual/contractor.



6.0

REGULATORY



6-1.

Does the operation have or require a National Pollutant Discharge Elimination
System (NPDES) or equivalent permit?  Yes ☐ No ☐

If so, please attach a copy of this permit.



6-2.

Has a Hazardous Materials Business Plan been developed for the site?

Yes ☐ No ☐

If so, please attach a copy.

CERTIFICATION

I am familiar with the real property described in this questionnaire.  By
signing below, I represent and warrant that the answers to the above questions
are complete and accurate to the best of my knowledge.  I also understand that
Lessor will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.




Signature:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

Telephone:

 











EXHIBIT G

-4-


